Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

DATED AS OF OCTOBER 1, 2018,

 

AMONG

 

WILLDAN GROUP, INC.,

 as the Borrower,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

AND

 

BMO HARRIS BANK N.A.,

as Administrative Agent

 

BMO HARRIS BANK N.A., AS JOINT LEAD ARRANGER AND JOINT BOOK RUNNER

 

MUFG UNION BANK, N.A., AS JOINT LEAD ARRANGER AND JOINT BOOK RUNNER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

SECTION 1.

DEFINITIONS; INTERPRETATION

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Interpretation

36

Section 1.3.

Change in Accounting Principles

37

 

 

 

SECTION 2.

THE FACILITIES

37

 

 

 

Section 2.1.

Delayed Draw Term Loan Facility

37

Section 2.2.

Revolving Facility

38

Section 2.3.

Letters of Credit

40

Section 2.4.

Applicable Interest Rates

44

Section 2.5.

Minimum Borrowing Amounts; Maximum Eurodollar Loans

44

Section 2.6.

Manner of Borrowing Loans and Designating Applicable Interest Rates

45

Section 2.7.

Payment and Maturity of Loans

47

Section 2.8.

Prepayments

47

Section 2.9.

Default Rate

50

Section 2.10.

Evidence of Indebtedness

51

Section 2.11.

Commitment Terminations

52

Section 2.12.

Replacement of Lenders

53

Section 2.13.

Defaulting Lenders

53

Section 2.14.

Cash Collateral for Fronting Exposure

56

Section 2.15.

Increase in Revolving Credit Commitments or Making Incremental Term Loans

57

 

 

 

SECTION 3.

FEES

58

 

 

 

Section 3.1.

Fees

58

 

 

 

SECTION 4.

TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY

59

 

 

 

Section 4.1.

Taxes

59

Section 4.2.

Change of Law

63

Section 4.3.

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

63

Section 4.4.

Increased Costs

64

Section 4.5.

Funding Indemnity

66

Section 4.6.

Discretion of Lender as to Manner of Funding

66

Section 4.7.

Lending Offices; Mitigation Obligations

66

 

 

 

SECTION 5.

PLACE AND APPLICATION OF PAYMENTS

67

 

i

--------------------------------------------------------------------------------


 

Section 5.1.

Place and Application of Payments

67

Section 5.2.

Non-Business Days

67

Section 5.3.

Payments Set Aside

68

Section 5.4.

Account Debit

68

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES

68

 

 

 

Section 6.1.

Organization and Qualification

68

Section 6.2.

Subsidiaries

68

Section 6.3.

Authority and Validity of Obligations

69

Section 6.4.

Use of Proceeds; Margin Stock

69

Section 6.5.

Financial Reports

70

Section 6.6.

No Material Adverse Change

70

Section 6.7.

Full Disclosure

70

Section 6.8.

Trademarks, Franchises, and Licenses

70

Section 6.9.

Governmental Authority and Licensing

71

Section 6.10.

Good Title

71

Section 6.11.

Litigation and Other Controversies

71

Section 6.12.

Taxes

71

Section 6.13.

Approvals

71

Section 6.14.

Affiliate Transactions

72

Section 6.15.

Investment Company

72

Section 6.16.

ERISA

72

Section 6.17.

Compliance with Laws

72

Section 6.18.

OFAC

73

Section 6.19.

Labor Matters

73

Section 6.20.

Other Agreements

74

Section 6.21.

Solvency

74

Section 6.22.

No Default

74

Section 6.23.

No Broker Fees

74

Section 6.24.

Security Documents

74

Section 6.25.

Bonding Capacity

75

 

 

 

SECTION 7.

CONDITIONS PRECEDENT

75

 

 

 

Section 7.1.

All Credit Events

75

Section 7.2.

Effective Date

76

 

 

 

SECTION 8.

COVENANTS

79

 

 

 

Section 8.1.

Maintenance of Business

79

Section 8.2.

Maintenance of Properties

79

Section 8.3.

Taxes and Assessments

79

Section 8.4.

Insurance

79

Section 8.5.

Financial Reports

80

Section 8.6.

Inspection; Field Audits

82

Section 8.7.

Borrowings and Guaranties

82

Section 8.8.

Liens

84

 

ii

--------------------------------------------------------------------------------


 

Section 8.9.

Investments, Acquisitions, Loans and Advances

86

Section 8.10.

Mergers, Consolidations and Sales

87

Section 8.11.

Maintenance of Subsidiaries

88

Section 8.12.

Dividends and Certain Other Restricted Payments

88

Section 8.13.

ERISA

88

Section 8.14.

Compliance with Laws

88

Section 8.15.

Compliance with OFAC Sanctions Programs and Anti-Corruption Laws

89

Section 8.16.

Burdensome Contracts With Affiliates

90

Section 8.17.

No Changes in Fiscal Year

90

Section 8.18.

Formation of Subsidiaries; Guaranty Requirements

90

Section 8.19.

Change in the Nature of Business

91

Section 8.20.

Use of Proceeds

91

Section 8.21.

No Restrictions

91

Section 8.22.

Subordinated Debt

92

Section 8.23.

Financial Covenants

92

Section 8.24.

Modification of Certain Documents

93

Section 8.25.

Post-Closing Covenants

94

Section 8.26.

Bonding Capacity

95

 

 

 

SECTION 9.

EVENTS OF DEFAULT AND REMEDIES

95

 

 

 

Section 9.1.

Events of Default

95

Section 9.2.

Non-Bankruptcy Defaults

98

Section 9.3.

Bankruptcy Defaults

98

Section 9.4.

Collateral for Undrawn Letters of Credit

99

Section 9.5.

Post-Default Collections

99

 

 

 

SECTION 10.

THE ADMINISTRATIVE AGENT

100

 

 

 

Section 10.1.

Appointment and Authority

100

Section 10.3.

Action by Administrative Agent; Exculpatory Provisions

101

Section 10.4.

Reliance by Administrative Agent

102

Section 10.6.

Resignation of Administrative Agent

103

Section 10.7.

Non-Reliance on Administrative Agent and Other Lenders

104

Section 10.8.

L/C Issuer and Swingline Lender

104

Section 10.9.

Hedging Liability and Bank Product Obligations

105

Section 10.10.

Designation of Additional Agents

105

Section 10.11.

Authorization to Enter into, and Enforcement of, the Collateral Documents;
Possession of Collateral

105

Section 10.12.

Authorization to Release, Limit or Subordinate Liens or to Release Guaranties

106

Section 10.13.

Authorization of Administrative Agent to File Proofs of Claim

107

Section 10.14.

Authorization to Enter into Intercreditor Agreement and Subordination Agreements

107

 

iii

--------------------------------------------------------------------------------


 

Section 10.15.

Certain ERISA Matters

108

 

 

 

SECTION 11.

THE GUARANTEES

109

 

 

 

Section 11.1.

The Guarantees

109

Section 11.2.

Guarantee Unconditional

109

Section 11.3.

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

110

Section 11.4.

Subrogation

111

Section 11.5.

Subordination

111

Section 11.6.

Waivers

111

Section 11.7.

Limit on Recovery

111

Section 11.8.

Stay of Acceleration

111

Section 11.9.

Benefit to Borrower and Guarantors

112

Section 11.10.

Keepwell

112

 

 

 

SECTION 12.

COLLATERAL

112

 

 

 

Section 12.1.

Collateral

112

Section 12.2.

Depository Banks

112

Section 12.3.

Liens on Real Property

113

Section 12.4.

Further Assurances

113

 

 

 

SECTION 13.

MISCELLANEOUS

114

 

 

 

Section 13.1.

Notices

114

Section 13.2.

Successors and Assigns

116

Section 13.3.

Amendments

120

Section 13.4.

Costs and Expenses; Indemnification

121

Section 13.5.

No Waiver, Cumulative Remedies

123

Section 13.6.

Right of Setoff

124

Section 13.7.

Sharing of Payments by Lenders

124

Section 13.8.

Survival of Representations

125

Section 13.9.

Survival of Indemnities

125

Section 13.10.

Counterparts, Integration; Effectiveness

125

Section 13.11.

Headings

126

Section 13.12.

Severability of Provisions

126

Section 13.13.

Construction

126

Section 13.14.

Excess Interest

126

Section 13.15.

Lender’s and L/C Issuer’s Obligations Several

127

Section 13.16.

No Advisory or Fiduciary Responsibility

127

Section 13.17.

Governing Law; Jurisdiction; Consent to Service of Process

128

Section 13.18.

Waiver of Jury Trial

128

Section 13.19.

USA Patriot Act

129

Section 13.20.

Confidentiality

129

Section 13.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

130

 

iv

--------------------------------------------------------------------------------


 

Signature Page

S-1

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Delayed Draw Term Note

EXHIBIT D-2

—

Revolving Note

EXHIBIT D-3

—

Swing Note

EXHIBIT E

—

Increase Request

EXHIBIT F

—

Compliance Certificate

EXHIBIT G

—

Additional Guarantor Supplement

EXHIBIT H

—

Assignment and Assumption

Exhibit I-1

—

Form of U.S. Tax Compliance Certificate

Exhibit I-2

—

Form of U.S. Tax Compliance Certificate

Exhibit I-3

—

Form of U.S. Tax Compliance Certificate

Exhibit I-4

—

Form of U.S. Tax Compliance Certificate

EXHIBIT J

—

Share Repurchase Compliance Certificate

 

 

 

SCHEDULE 1.1(a)

—

Existing Letters of Credit

SCHEDULE 1.1(b)

—

Fiscal Quarters

SCHEDULE 2.1/2.2

—

Commitments

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 6.10

—

Owned Real Property

SCHEDULE 6.19

—

Collective Bargaining Agreements

SCHEDULE 8.7(m)

—

Existing Earn Out Obligations

SCHEDULE 8.9

—

Investments

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of October 1, 2018, by and among
Willdan Group, Inc., a Delaware corporation (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to this Agreement
as Guarantors, the several financial institutions from time to time party to
this Agreement as Lenders, and BMO Harris Bank N.A., a national banking
association, as Administrative Agent as provided herein.

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower has requested, and the Lenders have agreed to extend,
certain credit facilities on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                             DEFINITIONS;
INTERPRETATION.

 

Section 1.1.                                Definitions.  The following terms
when used herein shall have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or
another Loan Party in an Acquisition after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.

 

“Adjusted EBITDA” means, with reference to any Test Period, EBITDA for such Test
Period, plus (a) non-cash charges and other pro forma adjustments for such Test
Period deducted in the determination of Net Income for such Test Period and
reasonably acceptable to the Administrative Agent, plus (b) fees and expenses
paid in connection with the execution, delivery and performance by the Loan
Parties of the Loan Documents, plus (c) fees and expenses associated with
(i) the Luna Acquisition, in an aggregate amount not to exceed $1,000,000, and
(ii) other investments permitted pursuant to Section 8.9 (including Permitted
Acquisitions) whether or not such investment is consummated, in an aggregate
amount not to exceed $500,000 in any Fiscal Year, plus (d) fees and expenses
related to equity offerings of Borrower in an aggregate amount not to exceed
$500,000 in any Fiscal Year, minus (e) all amounts included in the calculation
of Net Income with respect to such Test Period in respect of non-cash gains and
other pro forma adjustments included in the calculation of Net Income with
respect to such Test Period.  Adjusted

 

--------------------------------------------------------------------------------


 

EBITDA shall be calculated on a pro forma basis giving effect to any Permitted
Acquisition or disposition of a Subsidiary or business segment during such Test
Period and including pro forma cost savings to the extent such cost savings are
approved in the reasonable discretion of the Administrative Agent.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

 

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 10.6.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 5% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 5% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to any Loan Party or any Subsidiary or Affiliate.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations,
Letter of Credit Fees, and the commitment fees payable under Section 3.1(a),
until the first Pricing Date, the rates per annum shown opposite Level V below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

2

--------------------------------------------------------------------------------


 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE
MARGIN FOR BASE
RATE LOANS AND
REIMBURSEMENT
OBLIGATIONS

 

APPLICABLE
MARGIN FOR
LIBOR LOANS
AND FINANCIAL
LETTER OF CREDIT
FEES

 

APPLICABLE
MARGIN FOR
PERFORMANCE
LETTER OF CREDIT
FEES SHALL BE:

 

APPLICABLE
MARGIN FOR
REVOLVING
CREDIT
COMMITMENT
FEES

 

V

 

Greater than or equal to 3.00 to 1.0 (to the extent the Initial Equity Issuance
Trigger Event has not occurred)

 

3.00%

 

4.00%

 

3.00%

 

0.40%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 3.00 to 1.0 (to the extent the Initial Equity Issuance
Trigger Event has occurred)

 

2.00%

 

3.00%

 

2.25%

 

0.40%

 

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

Less than 3.00 to 1.0, and greater than or equal to 2.00 to 1.0

 

1.50%

 

2.50%

 

1.88%

 

0.35%

 

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Less than 2.00 to 1.0, and greater than or equal to 1.50 to 1.0

 

1.00%

 

2.00%

 

1.50%

 

0.30%

 

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Less than 1.50 to 1.0, and greater than or equal to 0.75 to 1.0

 

0.50%

 

1.50%

 

1.13%

 

0.25%

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than 0.75 to 1.0

 

0.25%

 

1.25%

 

0.94%

 

0.20%

 

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after December 28, 2018, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements for the Fiscal Quarter then ended, pursuant to Section 8.5(a) or
(b).  The Applicable Margin shall be established based on the Total Leverage
Ratio for the most recently completed Fiscal Quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next Pricing
Date.  If the Borrower has not delivered its financial statements by the date
such financial statements are required to be delivered under Section 8.5(a) or
(b), until such financial statements are delivered, the Applicable Margin shall
be the highest Applicable Margin (i.e., Level V shall apply).  If the Borrower
subsequently delivers

 

3

--------------------------------------------------------------------------------


 

such financial statements before the next Pricing Date, the Applicable Margin
shall be determined on the date of delivery of such financial statements and
remain in effect until the next Pricing Date.  In all other circumstances, the
Applicable Margin shall be in effect from the Pricing Date that occurs
immediately after the end of the Fiscal Quarter covered by such financial
statements until the next Pricing Date.  Each determination of the Applicable
Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrower and the Lenders if reasonably
determined.  Notwithstanding the foregoing, in the event that any financial
statement or compliance certificate delivered pursuant to Sections 8.5(a),
(b) or (h) is inaccurate, and such inaccuracy, if corrected, would have led to
the imposition of a higher Applicable Margin for any period than the Applicable
Margin applied for that period, then (i) the Borrower shall immediately deliver
to the Administrative Agent a corrected financial statement and a corrected
compliance certificate for that period (the “Corrected Financials Date”),
(ii) the Applicable Margin shall be determined based on the corrected compliance
certificate for that period, and (iii) the Borrower shall immediately pay to the
Administrative Agent (for the account of the Lenders that hold the Commitments
and Loans at the time such payment is received, regardless of whether those
Lenders held the Commitments and Loans during the relevant period) the accrued
additional interest owing as a result of such increased Applicable Margin for
that period; provided, for the avoidance of doubt, such deficiency shall be due
and payable as at such Corrected Financials Date and no Default under
Section 9.1(a) shall be deemed to have occur with respect to such deficiency
prior to such date. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.9 and Section 9
hereof, and shall survive the termination of this Agreement until the payment in
full in cash of the Obligations.

 

“Application” is defined in Section 2.3(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assigned Accounts” is defined in Section 12.2.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European

 

4

--------------------------------------------------------------------------------


 

Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by the Administrative Agent, any Lender or any of
their respective Affiliates (or by a Person that was the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender on the Closing
Date or the date the agreement evidencing such Bank Product was entered into): 
(a) credit or charge cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, and (c) depository, cash management, and treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate as in effect
on such day, with any change in the Base Rate resulting from a change in said
prime commercial rate to be effective as of the date of the relevant change in
said prime commercial rate (it being acknowledged and agreed that such rate may
not change more than once per day and may not be the Administrative Agent’s best
or lowest rate), (b) the sum of (i) the Federal Funds Rate for such day, plus
(ii) 1/2 of 1%, or (c) the LIBOR Quoted Rate for such day plus 1.00%.  As used
herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period as reported on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) as of 11:00 a.m. (London, England time) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) divided by
(ii) one (1) minus the Eurodollar Reserve Percentage, provided that in no event
shall the “LIBOR Quoted Rate” be less than 0.00%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise) for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

5

--------------------------------------------------------------------------------


 

“Bonding Agreement” means, collectively, all contractual arrangements entered
into by the Borrower or any of its Subsidiaries with providers of bid,
performance or payment bonds.

 

“Bonds” means, collectively, all bonds issued by any Surety pursuant to a
Bonding Agreement.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Facility on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Facility according to their
Percentages of such Facility.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 2.6.  Borrowings of
Swingline Loans are made by the Swingline Lender in accordance with the
procedures set forth in Section 2.2(b).

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP; provided that the following shall be excluded from the
foregoing: (i) expenditures incurred in connection with Permitted Acquisitions
and the Luna Acquisition, or incurred by the Person acquired in a Permitted
Acquisition or the Luna Acquisition, prior to the closing of such Permitted
Acquisition or Luna Acquisition, as applicable; (ii) subject to compliance with
Section 2.8(b)(ii) hereof to the extent applicable, capital expenditures in
respect of the reinvestment of any insurance proceeds (or other similar
recoveries, including indemnification payments) paid on account of any loss or
damage, or arising from the taking by eminent domain or condemnation, or made
with cash proceeds of dispositions; and (iii) expenditures made with cash
proceeds from any issuances of Capital Stock of the Borrower or contributions of
capital made to the Borrower.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that the
adoption or issuance of any accounting standards after the Closing Date will not
cause any lease that was not or would not have been a Capital Lease prior to
such adoption or issuance to be deemed a Capital Lease.

 

6

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, provided all such agreements require physical delivery
of the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System, and (g) investments in money
market funds substantially all of whose assets are invested in the types of
assets described in clauses (a) through (f) above.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or

 

7

--------------------------------------------------------------------------------


 

directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 25% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Material Indebtedness of any Loan Party or
any Subsidiary of a Loan Party, shall occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance reasonably
satisfactory to the Administrative Agent, between the Administrative Agent and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of the Borrower
or any Subsidiary for any real property where any Collateral is located, as such
landlord waiver, bailee letter or other agreement may be amended, restated, or
otherwise modified from time to time.

 

“Collateral Account” is defined in Section 9.4.

 

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements, control agreements, and other documents as
shall from time to time secure or relate to the Secured Obligations or any part
thereof.

 

“Commitments” means the Revolving Credit Commitments and the Delayed Draw Term
Loan Commitments.

 

8

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Voting Stock of such Person.

 

“Construction Joint Venture” means an investment made in the ordinary course of
business in connection with joint ventures (including legal entity joint
ventures) or a similar pooling of efforts in respect of a specific project or
series of related specific projects for a limited or fixed duration which is
formed to conduct business of the type in which any Loan Party is presently
engaged and which procures the services necessary to conduct its business (other
than incidental services) through the owners of such joint venture or pooling of
efforts or through subcontractors to the owners of such joint venture.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable

 

9

--------------------------------------------------------------------------------


 

default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, at any time after the Closing Date, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.13(b)) upon delivery of written notice
of such determination to the Borrower, the L/C Issuer, the Swingline Lender and
each Lender.

 

“Delayed Draw Term Loan Availability Period” means the period commencing on the
Closing Date through and including December 31, 2018 or such earlier date as the
Borrower elects to terminate in full the Delayed Draw Term Loan Commitments in
accordance with Section 2.11(b).

 

“Delayed Draw Term Loan” is defined in Section 2.1 and, as so defined, includes
a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Delayed Draw
Term Loan hereunder.

 

“Delayed Draw Term Loan Facility” means the credit facility for the Delayed Draw
Term Loans described in Section 2.1.

 

“Delayed Draw Term Loan Commitment” means, as to any Lender, the obligation of
such Lender to make its Delayed Draw Term Loan during the Delayed Draw Term Loan
Availability Period in the principal amount not to exceed the amount set forth
opposite such Lender’s name on

 

10

--------------------------------------------------------------------------------


 

Schedule 2.1/2.2 attached hereto and made a part hereof, as the same may be
reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.11(b) hereof).  The Borrower
and the Lenders acknowledge and agree that the Delayed Draw Term Loan
Commitments of the Lenders aggregate $90,000,000 on the Closing Date.

 

“Delayed Draw Term Loan Commitment Fee End Date” is defined in Section 3.1(d).

 

“Delayed Draw Term Loan Maturity Date” means October 1, 2023.

 

“Delayed Draw Term Loan Percentage” means, for each Lender, the percentage of
the Delayed Draw Term Loan Commitments represented by such Lender’s Delayed Draw
Term Loan Commitment or, if the Delayed Draw Term Loan Commitments have been
terminated or have expired, the percentage held by such Lender of the aggregate
principal amount of all Delayed Draw Term Loans then outstanding.

 

“Delayed Draw Term Note” is defined in Section 2.10.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, and (b) the sale, transfer, lease or other disposition of Property
of a Loan Party to another Loan Party in the ordinary course of its business.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Earn Out Obligations” means and includes any cash earn out obligations,
performance payments or similar obligations of any Loan Party or any of their
Subsidiaries to any sellers arising out of or in connection with an Acquisition,
but excluding any working capital adjustments or payments for services or
licenses provided by such sellers.

 

“EBITDA” means, with reference to any Test Period, (i) Net Income for such Test
Period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such Test Period, (b) federal, state, and
local income taxes for such Test Period, (c) depreciation of fixed assets and
amortization of intangible assets for such Test Period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

11

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries or any business reasonably
related or substantially similar thereto.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a Governmental Authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto, and the rules and regulations promulgated
thereunder.

 

12

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) EBITDA (but determined for such purposes without giving effect to any
extraordinary gains or losses) of the Borrower and its Subsidiaries during such
period exceeds (b) the sum of (i) Interest Expense of the Borrower and its
Subsidiaries payable in cash during such period, plus (ii) federal, state and
local income taxes and tax distributions of the Borrower and its Subsidiaries
payable in cash during such period, plus (iii) the aggregate amount of payments
required to be made, and actually made, by the Borrower and its Subsidiaries
during such period in respect of all principal on all Indebtedness (whether at
maturity, as a result of mandatory sinking fund redemption, mandatory
prepayment, acceleration or otherwise, but excluding payments made under the
Revolving Facility (except to the extent accompanied by a permanent reduction of
the Revolving Credit Commitments) and excluding prepayments of the Term Loans
made under Section 2.8), plus (iv) the aggregate amount of Unfinanced Capital
Expenditures made by the Borrower and its Subsidiaries during such period, plus
(v) the aggregate amount of payments made in cash by the Borrower and its
Subsidiaries during such period in respect of Permitted Acquisitions, except to
the extent financed with the proceeds of long-term Indebtedness plus (vi) the
aggregate amount of Share Repurchases permitted under Section 8.12 that are made
by the Borrower during such period.

 

“Excluded Deposit Account” means (a) a deposit account the balance of which
consists exclusively of (and is identified when established as an account
established solely for the purposes of) (i) withheld income Taxes and federal,
state, local or foreign employment Taxes in such amounts as are required in the
reasonable judgment of a Loan Party to be paid to the Internal Revenue Service
or any other U.S., federal, state or local or foreign government agencies within

 

13

--------------------------------------------------------------------------------


 

the following month with respect to employees of such Loan Party, (ii) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg.
Sec. 2510.3-102 on behalf of or for the benefit of employees of any Loan Party,
(iii) amounts which are required to be pledged or otherwise provided as security
pursuant to any requirement of any Governmental Authority or foreign pension
requirement, (iv) amounts to be used to fund payroll obligations (including, but
not limited to, amounts payable to any employment contracts between any Loan
Party and their respective employees); and (b) other deposit accounts maintained
in the ordinary course of business containing cash amounts that do not exceed at
any time $100,000 for any such account and $250,000 in the aggregate for all
such accounts under this clause (b), unless requested by the Administrative
Agent after the occurrence and during the continuation of an Event of Default.

 

“Excluded Equity Issuances” means (a) the issuance by any Subsidiary of equity
securities to the Borrower or any Guarantor, as applicable, (b) the issuance of
equity securities by the Borrower to any Person that is an equity holder of the
Borrower prior to such issuance (a “Subject Holder”) so long as such Subject
Holder did not acquire any equity securities of the Borrower so as to become a
Subject Holder concurrently with, or in contemplation of, the issuance of such
equity securities to such Subject Holder, (c) the issuance of equity securities
of the Borrower to directors, officers and employees of the Borrower and its
Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Borrower’s
Board of Directors, and (d) the issuance of equity securities of the Borrower in
order to finance the purchase consideration (or a portion thereof) in connection
with a Permitted Acquisition or Capital Expenditures.

 

“Excluded Property” means (a) any fee-owned real property with a fair market
value of less than $500,000 in the aggregate, unless requested by the
Administrative Agent after the occurrence and during the continuation of an
Event of Default; (b) any leased real property; (c) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with the United States Patent and Trademark Office with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable federal law;
(d) any equipment securing purchase money indebtedness or Capitalized Lease
Obligations if the granting of a Lien to any third party is prohibited by the
agreement(s) setting forth the terms and conditions applicable to such
Indebtedness but only if such Indebtedness and the Liens securing the same are
permitted by Sections 8.7(b) and 8.8(d) of the Credit Agreement, provided that
if and when the prohibition which prevents the granting of a Lien in any such
Property is removed, terminated or otherwise becomes unenforceable as a matter
of law (including, without limitation, the termination of any such security
interest resulting from the satisfaction of the Indebtedness secured thereby),
and notwithstanding any previous release of Lien provided by the Administrative
Agent requested with respect to any such Indebtedness, the Excluded Property
will no longer include such Property and the Administrative Agent will be deemed
to have, and at all times to have had, a security interest in such property and
the Collateral will be deemed to include, and at all times to have included,
such Property without further action or notice by any Person; (e) any permit or
license issued to any Loan Party as the permit holder or licensee thereof or any
lease to which any Loan Party is lessee thereof, in each case only to the extent
and for so long as the terms of such permit, license, or lease effectively
(after giving effect to Sections 9-406 through 9-409, inclusive, of the Uniform
Commercial Code in the applicable

 

14

--------------------------------------------------------------------------------


 

state (or any successor provision or provisions) or any other applicable law)
prohibit the creation by such Loan Party of a security interest in such permit,
license, or lease in favor of the Administrative Agent or would result in an
effective invalidation, termination or breach of the terms of any such permit,
license or lease (after giving effect to Sections 9-406 through 9-409,
inclusive, of the Uniform Commercial Code in the applicable state (or any
successor provision or provisions) or any other applicable law), in each case
unless and until any required consents are obtained, provided that the Excluded
Property will not include, and the Collateral shall include and the security
interest granted in the Collateral shall attach to, (x) all proceeds,
substitutions or replacements of any such excluded items referred to herein
unless such proceeds, substitutions or replacements would constitute excluded
items hereunder, (y) all rights to payment due or to become due under any such
excluded items referred to herein, and (z) if and when the prohibition which
prevents the granting of a security interest in any such Property is removed,
terminated, or otherwise becomes unenforceable as a matter of law, the
Administrative Agent will be deemed to have, and at all times to have had, a
security interest in such property, and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; (f) equity interests of any Foreign Subsidiary which,
if granted, would cause a material adverse effect on the applicable Borrower’s
federal income tax liability, unless requested by the Administrative Agent after
the occurrence and during the continuation of an Event of Default, provided that
Excluded Property shall not include, and the Collateral shall include,
(x) non-voting equity interests of a first-tier Foreign Subsidiary owned by any
Loan Party and (y) voting equity interests of a first-tier Foreign Subsidiary
owned by any Loan Party representing not more than 66% of the total voting power
of all outstanding voting equity interests of such Foreign Subsidiary, with
equity interests of such Foreign Subsidiary constituting “stock entitled to
vote” within the meaning of Treasury regulation section 1.956-2(c)(2) being
treated as voting equity interests of such Foreign Subsidiary for purposes of
this clause (f); (g) Excluded Deposit Accounts; (h) equity interests of Inactive
Subsidiaries and Genesys Engineering, P.C.; and (i) cash deposits subject to a
Lien (other than a Lien in favor of the Administrative Agent or any Lender)
permitted under, and only to the extent contemplated by, Section 8.8.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having

 

15

--------------------------------------------------------------------------------


 

its principal office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.12) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.1 amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.1(g), and
(d) any withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1(a) hereto.

 

“Facility” means any of the Revolving Facility or any Term Loan Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd-1, et seq.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.

 

“Financial Officer” of any Person means the chief executive officer, president,
chief financial officer, principal accounting officer, treasurer or controller
of such Person.

 

“Financial Standby Letters of Credit” shall mean letters of credit and bank
guarantees in which the underlying performance being supported thereby is
financial in nature, as determined by the L/C Issuer and the Administrative
Agent, which determination shall be conclusive and binding upon the Borrower
absent manifest error.

 

16

--------------------------------------------------------------------------------


 

“Fiscal Month” means, for the first and second Fiscal Month in any Fiscal
Quarter, a four-week period of the Borrower, and for the third Fiscal Month in
any Fiscal Quarter, a five-week period of the Borrower, where such week begins
on Saturday.

 

“Fiscal Quarter” means a three-Fiscal Month period of the Borrower.  For the
sake of clarity, the last day of each Fiscal Quarter shall be those dates set
forth on Schedule 1.1(a), which schedule shall be updated by the Borrower from
time to time upon request of the Administrative Agent.

 

“Fiscal Year” means a four-Fiscal Quarter period of the Borrower, which period
commences on the first Saturday after the last Fiscal Month of the Fiscal Year. 
For the sake of clarity, the Fiscal Year of 2018 commenced on December 30, 2017.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Test Period, the
ratio of (i) Adjusted EBITDA for such Test Period, less Unfinanced Capital
Expenditures during such Test Period to (ii) Fixed Charges for such Test Period.

 

“Fixed Charges” means, with reference to any Test Period, the sum of (a) all
scheduled payments of principal paid or required to be paid during such Test
Period with respect to Indebtedness of the Borrower and its Subsidiaries,
(b) Interest Expense paid or required to be paid in cash during such Test
Period, (c) federal, state, and local income taxes (and franchise taxes in lieu
of income taxes) paid or required to be paid in cash by the Loan Parties and
their Subsidiaries during such Test Period, and (d) Restricted Payments paid in
cash by the Borrower during such Test Period.  For purposes of this Agreement,
(i) the determination of the amount of Fixed Charges of the type described in
clause (a) above for each Test Period through the Test Period ending on or about
September 27, 2019 shall include, without limitation, the Scheduled Amortization
Amount in lieu of the actual amount of principal paid in respect of the Delayed
Draw Term Loans pursuant to Section 2.7(a) during such Test Period, and
(ii) clause (b) above for all Test Periods through the Test Period ending on
September 30, 2019 shall be deemed to equal (x) the amount of Interest Expense
in respect of the Loans hereunder incurred from and after the Closing Date
through and including the last day of such Test Period multiplied by (y)(A) 365
divided by (B) the number of calendar days from and including the Closing Date
through and including the last date of such Test Period.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender,

 

17

--------------------------------------------------------------------------------


 

such Defaulting Lender’s Percentage of outstanding Swingline Loans made by the
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means and includes each Subsidiary of the Borrower (other than
Inactive Subsidiaries), and the Borrower, in its capacity as a guarantor of the
Secured Obligations of another Loan Party; provided, however, that unless
otherwise required by the Administrative Agent during the existence of any Event
of Default, a Foreign Subsidiary shall not be required to be a Guarantor
hereunder if providing such Guaranty Agreement would cause a material adverse
effect on the Borrower’s federal income tax liability.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11 and any other guaranty agreement executed and
delivered in order to guarantee

 

18

--------------------------------------------------------------------------------


 

the Secured Obligations or any part thereof in form and substance acceptable to
the Administrative Agent.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a pollutant and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous,” “toxic,”
or a “pollutant” or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to the Administrative
Agent, any Lender, or any of their respective Affiliates (or to any other
counterparty that was the Administrative Agent, a Lender, or any of their
respective Affiliates as of the date such Hedging Agreement is entered into) in
respect of any Hedging Agreement as such Loan Party may from time to time enter
into with any one or more of the Lenders party to this Agreement or their
Affiliates, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided, however, that, with
respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Inactive Subsidiary” means any Subsidiary of the Borrower which has no or only
de minimis assets or business operations and generates no revenue.  As of the
Closing Date, Willdan Infrastructure, a California corporation, Willdan
Electrical of NY, Inc., a New York corporation, and Willdan Engineers and
Constructors, a California corporation, are the sole Inactive Subsidiaries.

 

“Increase” is defined in Section 2.15 hereof.

 

19

--------------------------------------------------------------------------------


 

“Increase Date” is defined in Section 2.15 hereof.

 

“Incremental Amendment” is defined in Section 2.15 hereof.

 

“Incremental Term Loan” is defined in Section 2.15 hereof.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (including Earn Out
Obligations, but excluding trade accounts payable arising in the ordinary course
of business which are not more than sixty (60) days past due), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (g) all net obligations (determined as of any time based on the
termination value thereof) of such Person under any interest rate, foreign
currency, and/or commodity swap, exchange, cap, collar, floor, forward, future
or option agreement, or any other similar interest rate, currency or commodity
hedging arrangement, and (h) all Guarantees of such Person in respect of any of
the foregoing.  For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information” is defined in Section 13.20 hereof.

 

“Initial Equity Issuance” means the first issuance of new equity (other than any
Excluded Equity Issuance (other than an issuance of the type described in clause
(d) thereof)) by the Borrower at any time following the Closing Date but prior
to March 31, 2019.

 

“Initial Equity Issuance Trigger Event” means the Borrower’s receipt of Net Cash
Proceeds of at least $30,000,000 from the Initial Equity Issuance.

 

“Interest Expense” means, with reference to any Test Period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Borrower and its Subsidiaries for such Test Period determined on a consolidated
basis in accordance with GAAP.

 

20

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than
three (3) months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any Base Rate Loan
(other than Swingline Loans), the last day of every calendar month and on the
maturity date, and (c) as to any Swingline Loan, (i) bearing interest by
reference to the Base Rate, the last day of every calendar month, and on the
maturity date and (ii) bearing interest by reference to the Swingline Lender’s
Quoted Rate, the last day of the Interest Period with respect to such Swingline
Loan, and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swingline Loans (bearing interest at the Swingline Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, one (1), two (2), three (3), or six (6) months
thereafter and (b) in the case of Swingline Loans bearing interest at the
Swingline Lender’s Quoted Rate, on a date thereafter mutually agreed to by the
Borrower and the Swingline Lender, provided, however, that:

 

(i)                                 no Interest Period shall extend beyond the
final maturity date of the relevant Loans;

 

(ii)                              no Interest Period with respect to any portion
of the Term Loans shall extend beyond a date on which the Borrower is required
to make a scheduled payment of principal on such Term Loans unless the sum of
(a) the aggregate principal amount of such Term Loans that are Base Rate Loans
plus (b) the aggregate principal amount of such Term Loans that are Eurodollar
Loans with Interest Periods expiring on or before such date equals or exceeds
the principal amount to be paid on such Term Loans on such payment date;

 

(iii)                           whenever the last day of any Interest Period
would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day; and

 

(iv)                         for purposes of determining an Interest Period for
a Borrowing of Eurodollar Loans, a month means a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month; provided, however, that if there is no numerically corresponding
day in the month in which such an Interest Period is to end or if such an
Interest Period begins on the last Business Day of a calendar month, then such
Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

21

--------------------------------------------------------------------------------


 

“L/C Issuer” means BMO Harris Bank N.A. or any one of its Affiliates, in its
capacity as the issuer of Letters of Credit hereunder, or such other Lender
requested by the Borrower (with such Lender’s consent) and approved by the
Administrative Agent in its sole discretion, in each case together with its
successors in such capacity as provided in Section 2.3(h).

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $15,000,000, as reduced or otherwise amended pursuant to
the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, common law,
rule, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any Governmental
Authority, whether federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 2.1/2.2 and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context requires otherwise, the term “Lenders” includes the Swingline Lender.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.3(a).

 

“Letter of Credit Fee” is defined in Section 3.1(b).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that in no event shall “LIBOR” be less than 0.00%.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.

 

22

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Liquidity” means, with reference to any period, the aggregate amount of
Unrestricted Cash of the Loan Parties and undrawn availability under any
revolving credit facilities, including the Revolving Facility.

 

“Loan” means any Revolving Loan, Swingline Loan, or Term Loan, whether
outstanding as a Base Rate Loan or Eurodollar Loan or otherwise, each of which
is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

“Loan Party” means the Borrower and each of the Guarantors.

 

“Luna Acquisition” means the indirect acquisition, by reverse subsidiary merger,
of all of the outstanding equity interests of Lime Energy Co. and its
Subsidiaries by a Subsidiary of the Borrower pursuant to the Luna Acquisition
Agreement.

 

“Luna Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of October 1, 2018 by and among Willdan Energy Solutions, Luna
Fruit, Inc., Lime Energy Co. and Luna Stockholder Representative, LLC, including
the exhibits and disclosure memoranda thereto, as amended to the extent not
inconsistent with clause (c) of the definition of Luna Acquisition Conditions
and Section 8.24(d).

 

“Luna Acquisition Conditions” means the satisfaction of each of the following
conditions with respect to the consummation of the Luna Acquisition:

 

(a)                        no Default shall have occurred and be continuing or
would occur as a result of the Luna Acquisition and any Credit Event in
connection therewith;

 

(b)                         the Luna Acquisition shall have been approved by the
Luna Targets’ directors and (if necessary) shareholders, and all necessary legal
and regulatory approvals with respect to the Luna Acquisition shall have been
obtained.  There shall be no injunction, temporary restraining order, or other
legal action in effect that would prohibit the closing of the Luna Acquisition
or the closing and funding under this Agreement;

 

(c)                         (i) the Luna Acquisition shall have been consummated
in accordance with the Luna Acquisition Agreement, without giving effect to any
amendment, modification or waiver by the acquirer thereof or thereunder that in
a manner that would materially and adversely affect any Loan Party’s ability to
repay its indebtedness, obligations and liabilities to the Lenders under the
Loan Documents or the financial condition of the Borrower and its Subsidiaries
taken as a whole and (ii) the representations and warranties

 

23

--------------------------------------------------------------------------------


 

in the Luna Acquisition Agreement shall be true and correct in all material
respects as of the closing date of the Luna Acquisition;

 

(d)                         the Borrower shall substantially concurrently with
the consummation of the Luna Acquisition comply with the requirements of
Sections 11 and 12 with respect to the joinder of the Luna Targets (other than
Inactive Subsidiaries) as Guarantors and pledgors hereunder (which shall
include, without limitation, a legal opinion in form and substance reasonably
satisfactory to the Administrative Agent with respect thereto);

 

(e)                         the consolidated balance sheet of the Luna Targets
as at December 31, 2017, and the related consolidated statements of income,
retained earnings and cash flows of Luna Targets for the fiscal year then ended,
and accompanying notes thereto, which financial statements are accompanied by
the audit report of CohnReznick LLP, independent public accountants, and the
unaudited interim consolidated balance sheet of the Luna Targets as at the
fiscal quarter ended on or about June 30, 2018 (or the unaudited interim
consolidated balance sheet of the Luna Targets as at the fiscal quarter ended on
or about September 30, 2018 to the extent the same has been delivered to the
Administrative Agent), and the related consolidated statements of income,
retained earnings and cash flows of the Luna Targets for the fiscal year-to-date
period then ended, heretofore furnished to the Administrative Agent, fairly
present in all material respects the consolidated financial condition of the
Luna Targets as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  No Luna Targets has contingent liabilities which are material
to it other than as indicated on such financial statements;

 

(f)                        to the extent available at such time, the Borrower
shall have delivered to the Administrative Agent the unaudited interim
consolidated balance sheet of the Luna Targets as at the fiscal quarter ended on
or about September 30, 2018, and the related consolidated statements of income,
retained earnings and cash flows of the Luna Targets for the fiscal year-to-date
period then ended;

 

(g)                          since December 31, 2017, there has been no change
in the condition (financial or otherwise) or business prospects of the Luna
Targets, taken as a whole, except those occurring in the ordinary course of
business, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect;

 

(h)                         after giving effect to the Luna Acquisition and any
Credit Event in connection therewith, the Loan Parties and their Subsidiaries,
on a consolidated basis, shall be solvent, able to pay their debts as they
become due, and have sufficient capital to carry on their business and all
businesses in which they are about to engage;

 

(i)                         the Borrower shall have executed and delivered to
the Administrative Agent a certificate in form and substance reasonably
satisfactory to the Administrative Agent certifying as to the satisfaction of
the foregoing conditions and containing calculations evidencing that (i) the
Borrower and its Subsidiaries’ Adjusted EBITDA for the most recently ended
twelve (12) months (“LTM”) for which financial statements are available

 

24

--------------------------------------------------------------------------------


 

on date of the Luna Acquisition is at least $32,800,000 and (ii) the Total
Leverage Ratio on the date of the Luna Acquisition does not exceed 4.00 to 1.00,
calculated based on LTM Adjusted EBITDA; provided that, for purposes of
determining compliance with the foregoing conditions, LTM Adjusted EBITDA and
the Total Leverage Ratio shall be calculated on a pro forma basis, after giving
effect to the Luna Acquisition and any Credit Event in connection therewith; and

 

(j)                        the Administrative Agent shall have received a
consolidated closing balance sheet of the Borrower (and its Subsidiaries)
adjusted to give effect to the transactions contemplated herein (including the
Luna Acquisition and the Credit Event in connection therewith) in form and
substance reasonably acceptable to the Administrative Agent and certified to by
a financial officer of the Borrower.

 

“Luna Acquisition Documents” means the Luna Acquisition Agreement and the Escrow
Agreement (as defined in the Luna Acquisition Agreement).

 

“Luna R&W Insurance Policy” has the meaning given to the term “R&W Insurance
Policy” in the Luna Acquisition Agreement.

 

“Luna R&W Insurance Policy Payment” has the meaning set forth in
Section 2.8(b)(vi) hereof.

 

“Luna Targets” means Lime Energy Co., a Delaware corporation, and its
Subsidiaries, which at the closing of the Luna Acquisition are expected to be
Lime Finance, Inc., a Delaware corporation, and Lime Energy Services Co., a
Massachusetts corporation, and may also include Landmark Service Company, LLC, a
North Carolina limited liability company, Landmark Electrical and Mechanical
Services, LLC, a New York limited liability company, EnerPath International
Holding Company, a Delaware corporation, EnerPath Services, Inc., a Michigan
corporation, EnerPath, Inc., a California corporation, ADVB Acquisition Corp., a
Delaware corporation,  Lime Energy Asset Development, LLC, a Delaware limited
liability company, Lime Energy Resources, LLC, a Delaware limited liability
company, and Lime International Ventures Limited, an entity organized under the
laws of Ireland.

 

“Material Acquisition” means a Permitted Acquisition the Total Consideration for
which exceeds $10,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) of the Borrower or of the Loan Parties and their Subsidiaries
taken as a whole, (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document or (c) a material adverse effect
upon (i) the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document or the rights and remedies of the Administrative
Agent and the Lenders thereunder or (ii) the perfection or priority of any Lien
granted under any Collateral Document.

 

25

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $750,000.  For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an equal or lesser
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means, collectively, each mortgage or deed of trust delivered to the
Administrative Agent pursuant to Section 12.3, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition,
(ii) sale, use, transfer or other transactional taxes paid or payable by such
Person as a direct result of such Disposition, and (iii) the principal amount of
any Indebtedness permitted hereby which is secured by a prior perfected Lien on
the asset subject to such Disposition and is required to be repaid in connection
with such Disposition, (b) with respect to any Event of Loss of a Person, cash
and cash equivalent proceeds received by or for such Person’s account (whether
as a result of payments made under any applicable insurance policy therefor or
in connection with condemnation proceedings or otherwise), net of reasonable
direct costs incurred in connection with the collection of such proceeds, awards
or other payments, and (c) with respect to any offering of equity securities of
a Person or the issuance of any Indebtedness by a Person, cash and cash
equivalent proceeds received by or for such Person’s account, net of reasonable
legal, underwriting, and other fees and expenses incurred as a direct result
thereof.

 

“Net Income” means, with reference to any Test Period, the net income (or net
loss) of the Borrower and its Subsidiaries for such Test Period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, the Borrower or another Subsidiary, (b) the net income (or net loss) of
any Person (other than a Subsidiary) in which the Borrower or any Subsidiary of
the Borrower has an equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any Subsidiary
of the Borrower during such Test Period, and (c) the undistributed earnings of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any

 

26

--------------------------------------------------------------------------------


 

contractual obligation (other than under any Loan Document) or requirement of
law applicable to such Subsidiary.

 

“Net Worth” means, for any Person and at any time the same is to be determined,
total shareholder’s equity (including capital stock, additional paid-in capital,
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of such Person in accordance with GAAP.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.3 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” and “Notes” each is defined in Section 2.10.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” is defined in Section 8.15.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders (whether
administered by OFAC or otherwise), and any similar laws, regulations or orders
adopted by any State within the United States.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

27

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).

 

“Participant” is defined in clause (d) of Section 13.2.

 

“Participant Register” is defined in clause (d) of  Section 13.2.

 

“Participating Interest” is defined in Section 2.3(e).

 

“Participating Lender” is defined in Section 2.3(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Revolver Percentage or Delayed Draw Term
Loan Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 13.4(c)), such aggregate
percentage shall be calculated by aggregating the separate components of the
Revolver Percentage and Delayed Draw Term Loan Percentage, and expressing such
components on a single percentage basis.

 

“Performance Standby Letters of Credit” shall mean all standby letters of credit
and bank guarantees other than Financial Standby Letters of Credit, as
determined by the Administrative Agent and the L/C Issuer, which determination
shall be conclusive and binding upon the Borrower, the Administrative Agent and
the L/C Issuer absent manifest error.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)                        the Acquired Business is in an Eligible Line of
Business and has its primary operations within the United States of America;

 

(b)                         such Acquisition shall be structured as (1) an asset
acquisition by a Borrower or Guarantor of all or substantially all of the assets
of the Person whose assets are being acquired (or all or substantially all of a
line or lines of business of such Person), (2) a merger of the Person to be
acquired and into a Borrower or a Guarantor, with such Borrower or Guarantor as
the surviving corporation in such merger, or (3) a purchase of no less than 100%
of the equity interests of the Person to be acquired by a Borrower or Guarantor;

 

(c)                         the Acquisition shall not be a Hostile Acquisition;

 

28

--------------------------------------------------------------------------------


 

(d)                         the Total Consideration for the Acquired Business
shall not exceed $10,000,000 and, when taken together with the Total
Consideration for all Acquired Businesses during the term of this Agreement,
shall not exceed $35,000,000 in the aggregate;

 

(e)                         the Borrower shall have notified the Administrative
Agent not less than thirty (30) days  (or such shorter period of time acceptable
to the Administrative Agent) prior to any such Acquisition and furnished to the
Administrative Agent at such time (i) details as to such Acquisition as are
reasonably satisfactory to the Administrative Agent (including sources and uses
of funds therefor) and (ii) audited financial statements of the Acquired
Business or other financial statements of the Acquired Business as reasonably
satisfactory to the Administrative Agent;

 

(f)                        if a new Subsidiary is formed or acquired as a result
of or in connection with the Acquisition, the Borrower shall comply with the
requirements of Sections 11 and 12 in connection therewith within the time
periods set forth therein to the extent applicable;

 

(g)                          the Borrower shall have delivered to the
Administrative Agent a certificate with covenant compliance calculations
reasonably satisfactory to the Administrative Agent demonstrating that (i) after
giving effect to the Acquisition and any Credit Event in connection therewith,
(A) no Default shall exist, and (B) the Borrower is in compliance with the
financial covenants contained in Section 8.23 on a pro forma basis (for the
four (4) consecutive Fiscal Quarters most recently then ended for which
financial statements required under Section 8.5 hereof have been delivered to
the Administrative Agent as if the Acquisition occurred on the first day of such
period and after giving effect to the payment of the purchase price for the
Acquired Business); provided that, in the case of the Total Leverage Ratio, the
Total Leverage Ratio after giving effect to the Acquisition shall not exceed
2.75:1.00, and (ii) solely to the extent the Initial Equity Issuance Trigger
Event has not occurred, the Total Leverage Ratio has not exceeded 2.75:1.00 as
of the last day of each of the two consecutive (2) Fiscal Quarters most recently
then ended for which financial statements required under Section 8.5 hereof have
been delivered to the Administrative Agent;

 

(h)                         after giving effect to the Acquisition and any
Credit Event in connection therewith, the Borrower shall have not less than
$10,000,000 of Liquidity;

 

(i)                         the Acquired Business must have a positive EBITDA
including pro forma cost savings to the extent such cost savings are approved in
the reasonable discretion of the Administrative Agent for the twelve most
recently completed calendar months;

 

(j)                        there shall not have been more than six (6) Permitted
Acquisitions in the twelve consecutive Fiscal Month period ended as of the date
of such Acquisition; and

 

(k)                         any Earn Out Obligations or Seller Notes incurred in
connection with such Acquisition shall be subordinated to the Secured
Obligations hereunder in a manner reasonably satisfactory to the Administrative
Agent.

 

29

--------------------------------------------------------------------------------


 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party, including without limitation the real property and
improvements thereon owned by any Loan Party subject to the Lien of the
Mortgages or any other Collateral Documents.

 

“Prepayment Percentage” is defined in Section 2.8(b)(v) hereof.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 2.3(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

30

--------------------------------------------------------------------------------


 

“Repurchase Conditions” means with respect to any purchase, redemption or other
acquisition or retiring any of the Borrower’s capital stock or other equity
interests (as contemplated by Section 8.12 hereof) (each a “Share Repurchase”),
the following conditions:

 

(i)                                 after giving effect to such Share
Repurchase, the Borrower shall (A) be in compliance with the financial covenants
contained in Section 8.23 on a pro forma basis, calculated using the then
prevailing financial covenant compliance levels permitted as of the last day of
the most recently ended Fiscal Quarter for which financial statements were
required to be delivered hereunder, and (B) have Liquidity of not less than
$10,000,000;

 

(ii)                              such Share Repurchase together with all other
Share Repurchases made under Section 8.12 following the Closing Date shall not
exceed $8,000,000 in the aggregate;

 

(iii)                         no Default exists or would arise after giving
effect to such Share Repurchase; and

 

(iv)                         the Borrower shall have delivered a written
certificate to the Administrative Agent in the form attached hereto as Exhibit J
signed by a Financial Officer of the Borrower (or in such other form acceptable
to the Administrative Agent) certifying that each of the Repurchase Conditions
have been satisfied in connection with such Share Repurchase and setting forth
in reasonable detail the calculations supporting such certifications in respect
of clause (i) of this definition.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  To the
extent provided in the last paragraph of Section 13.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided, however, that at any time there are two or more Lenders that
are not Defaulting Lenders, “Required Lenders” must include at least two
non-affiliated Lenders.

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures representing more than 50% of the total Revolving Credit Exposures of
all Lenders.  To the extent provided in the last paragraph of Section 13.3, the
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided, however, that at
any time there are two or more Lenders having Revolving Credit Exposures that
are not Defaulting Lenders, “Required Revolving Lenders” must include at least
two non-affiliated Lenders.

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement.

 

“Restricted Payments” is defined in Section 8.12 hereof.

 

31

--------------------------------------------------------------------------------


 

“Revolver Percentage” means, for each Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated or
expired, the percentage of the total Revolving Credit Exposure then outstanding
held by such Lender.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swingline Loans and Letters
of Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1/2.2 attached hereto and
made a part hereof, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof (including, without limitation,
Section 2.15 hereof).  The Borrower and the Lenders acknowledge and agree that
the Revolving Credit Commitments of the Lenders aggregate $30,000,000 on the
Closing Date.

 

“Revolving Credit Commitment Fee” is defined in Section 3.1(a) hereof.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 

“Revolving Credit Increase” is defined in Section 2.15 hereof.

 

“Revolving Credit Termination Date” means October 1, 2023, or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.11, 9.2 or 9.3.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
Swingline Loans and issuing Letters of Credit described in Sections 2.2 and 2.3.

 

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.10.

 

“S&P” means S&P Global Ratings.

 

“Scheduled Amortization Amount” means, for any date of determination, an amount
equal to the sum of the next four (4) principal payments on the Delayed Draw
Term Loans to become due pursuant to Section 2.7(a) following such date of
determination.

 

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such

 

32

--------------------------------------------------------------------------------


 

proceeding); provided, however, that, with respect to any Guarantor, Secured
Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Loan Parties and the Administrative Agent, as the same
may be amended, modified, supplemented or restated from time to time.

 

“Seller Note” means any promissory note or notes issued by a Loan Party to the
seller in respect of any Permitted Acquisition as partial consideration in
connection with such Permitted Acquisition.

 

“Share Repurchase” is defined in the definition of “Repurchase Conditions”.

 

“Subordinated Debt” means, collectively, (i) all Seller Notes and Earn Out
Obligations permitted under Section 8.7(k) and (l), respectively, and (ii) all
other Indebtedness which is subordinated in right of payment to the prior
payment of the Secured Obligations pursuant to subordination provisions approved
in writing by the Administrative Agent in its reasonable discretion and is
otherwise pursuant to documentation that is, which is in an amount that is, and
which contains interest rates, payment terms, maturities, amortization
schedules, covenants, defaults, remedies and other material terms that are in
form and substance, in each case reasonably satisfactory to the Administrative
Agent.

 

“Subsidiary” of a Person means any corporation, limited liability company,
partnership, association or other entity (x) more than 50% of the outstanding
Voting Stock of which is at the time directly or indirectly owned by or (y) that
is otherwise under the Control of, such Person or by any one or more other
entities which are themselves subsidiaries of such Person.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Surety” means, collectively, any surety party to a Bonding Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Sweep Depositary” shall have the meaning set forth in the definition of Sweep
to Loan Arrangement.

 

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Swingline Lender or an Affiliate of the Swingline Lender,
as depositary (in such capacity, the “Sweep Depositary”), pursuant to which the
Swingline Lender is authorized (a) to make advances of Swingline Loans
hereunder, the proceeds of which are deposited by the Swing Lender into a
designated account of the Borrower maintained at the Sweep Depositary, and

 

33

--------------------------------------------------------------------------------


 

(b) to accept as prepayments of the Swingline Loans hereunder proceeds of excess
targeted balances held in such designated account at the Sweep Depositary, which
cash management arrangement is subject to such agreement(s) and on such terms
acceptable to the Sweep Depositary and the Swing Lender.

 

“Swingline” means the credit facility for making one or more Swingline Loans
described in Section 2.2(b).

 

“Swingline Lender” means BMO Harris Bank N.A., in its capacity as the Lender of
Swingline Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.2.

 

“Swingline Lender’s Quoted Rate” is defined in Section 2.2(b).

 

“Swingline Sublimit” means $10,000,000, as reduced pursuant to the terms hereof.

 

“Swingline Loan” and “Swingline Loans” each is defined in Section 2.2(b).

 

“Swing Note” is defined in Section 2.10.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means, collectively, the Delayed Draw Term Loans and, unless the
context shall otherwise require, Incremental Term Loans, and as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Term Loan hereunder.

 

“Term Loan Facility” means the credit facility for the Delayed Draw Term Loans
and, unless the context shall otherwise require, the Incremental Term Loans
described in Section 2.1 and Section 2.15, respectively.

 

“Test Period” means, at any time the same is to be determined, the four
(4) consecutive Fiscal Quarters of the Borrower and its Subsidiaries most
recently ended.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all Seller Notes and all Earn Out Obligations and other future payment
obligations subject to the occurrence of any contingency (provided that, in the
case of any future payment subject to a contingency, such shall be considered
part of the Total Consideration to the extent of the reserve, if any, required
under GAAP to be established in respect thereof by any Loan Party or any
Subsidiary of a Loan Party), (c) the fair market value of any equity securities,
including any warrants or options therefor, delivered in connection with any
Acquisition, (d) the present value of covenants not to compete entered into in
connection with such Acquisition or other future payments which are required to
be made over a period of time and are not contingent

 

34

--------------------------------------------------------------------------------


 

upon any Loan Party or its Subsidiary meeting financial performance objectives
(exclusive of salaries paid in the ordinary course of business) (discounted at
the Base Rate), but only to the extent not included in clause (a), (b) or
(c) above, and (e) the amount of indebtedness assumed in connection with such
Acquisition.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness of the Borrower and its
Subsidiaries at such time described in clauses (a)-(f), both inclusive, of the
definition thereof, and (b) all Indebtedness of any other Person which is
directly or indirectly Guaranteed by the Borrower or any of its Subsidiaries or
which the Borrower or any of its Subsidiaries has agreed (contingently or
otherwise) to purchase or otherwise acquire or in respect of which the Borrower
or any of its Subsidiaries has otherwise assured a creditor against loss,
provided, however, that for the avoidance of doubt, obligations of the Borrower
or any of its Subsidiaries with respect to Performance Standby Letters of Credit
shall be excluded from the calculation of Total Funded Debt.

 

“Total Leverage Ratio” means, as of the last day of any Test Period, the ratio
of (a) Total Funded Debt of the Borrower and its Subsidiaries as of the last day
of such Test Period to (b) Adjusted EBITDA of the Borrower and its Subsidiaries
for such Test Period.

 

“Total Leverage Ratio Adjustment” is defined in Section 8.23(a).

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness or with equity securities of the
Borrower described in clause (d) of the definition of Excluded Equity Issuances;
provided that any Capital Expenditures financed under the Revolving Facility
shall be considered Unfinanced Capital Expenditures.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unrestricted Cash” means, at any time the same is to be determined, all cash
and cash equivalents of the Loan Parties on deposit with a financial institution
and readily accessible by a Loan Party.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

35

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                             Interpretation.  The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided. 
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement.  The Borrower covenants and
agrees with the Lenders that whether or not the Borrower may at any time adopt
Accounting Standards Codification 825 or account for assets and liabilities
acquired in an acquisition on a fair value basis pursuant to Accounting
Standards Codification 805, all

 

36

--------------------------------------------------------------------------------


 

determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Accounting
Standards Codification 825 or Accounting Standards Codification 805.

 

Section 1.3.                             Change in Accounting Principles.  If,
after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial statements referred to in
Section 6.5 and such change shall result in a change in the method of
calculation of any financial covenant, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made.  No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles.  Until any such covenant, standard, or term is amended in
accordance with this Section, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

 

For the avoidance of doubt, (i) notwithstanding any change in GAAP after the
Closing Date that would require lease obligations that would be treated as
operating leases as of the Closing Date to be classified and accounted for as
Capital Leases or otherwise reflected on the Borrower’s consolidated balance
sheet, such obligations shall continue to be excluded from the definition of
Indebtedness and the definition of Capital Lease and (ii) any lease that was
entered into after the date of this Agreement that would have been considered an
operating lease under GAAP in effect as of the Closing Date shall be treated as
an operating lease for all purposes under this Agreement and the other Loan
Documents, and obligations in respect thereof shall be excluded from the
definition of Indebtedness for Borrowed Money and the definition of Capital
Lease.

 

SECTION 2.                                             THE FACILITIES.

 

Section 2.1.                             Delayed Draw Term Loan Facility. 
Subject to the terms and conditions hereof, each Lender, by its acceptance
hereof, severally agrees to make a loan (individually a “Delayed Draw Term Loan”
and collectively for all the Lenders the “Delayed Draw Term Loans”) in U.S.
Dollars to the Borrower during the Delayed Draw Term Loan Availability Period in
an aggregate principal amount not to exceed such Lender’s Delayed Draw Term Loan
Commitment.  The Delayed Draw Term Loans shall be advanced in a single Borrowing
during the Delayed Draw Term Loan Availability Period and shall be made ratably
by the Lenders in proportion to their respective Delayed Draw Term Loan
Percentages, at which time the Delayed Draw Term Loan Commitments shall expire. 
As provided in Section 2.6(a) hereof, the Borrower may elect that the Delayed
Draw Term Loans be outstanding as Base Rate Loans or Eurodollar Loans.  No
amount repaid or prepaid on any Delayed Draw Term Loan may be borrowed again.

 

37

--------------------------------------------------------------------------------


 

Section 2.2.                             Revolving Facility.

 

(a)                                 Revolving Credit Commitments.  Subject to
the terms and conditions hereof, each Lender, by its acceptance hereof,
severally agrees to make a loan or loans (individually a “Revolving Loan” and
collectively for all the Lenders the “Revolving Loans”) in U.S. Dollars to the
Borrower from time to time on a revolving basis up to the amount of such
Lender’s Revolving Credit Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Revolving Credit Termination Date.  The sum of
the aggregate principal amount of Revolving Loans, Swingline Loans, and L/C
Obligations at any time outstanding shall not exceed the Revolving Credit
Commitments in effect at such time.  Each Borrowing of Revolving Loans shall be
made ratably by the Lenders in proportion to their respective Revolver
Percentages.  As provided in Section 2.6(a), the Borrower may elect that each
Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans. 
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof.

 

(b)                                  Swingline Loans. (i) Generally.  Subject to
the terms and conditions hereof, as part of the Revolving Facility, the
Swingline Lender may, in its sole discretion, make loans in U.S. Dollars to the
Borrower under the Swingline (individually a “Swingline Loan” and collectively
the “Swingline Loans”) which shall not in the aggregate at any time outstanding
exceed the Swingline Sublimit.  Swingline Loans may be availed of from time to
time and borrowings thereunder may be repaid and used again during the period
ending on the Revolving Credit Termination Date.  Except to the extent the
Swingline Lender agrees to a lower amount, each Swingline Loan shall be in a
minimum amount of $100,000 or such greater amount which is an integral multiple
of $50,000; provided that, for the avoidance of doubt, the foregoing minimum
amounts shall not apply to Swingline Loans made pursuant to a Sweep to Loan
Arrangement.  Each Swingline Loan shall bear interest until maturity (whether by
acceleration or otherwise) at a rate per annum equal to either (x) the rate per
annum for Base Rate Loans under the Revolving Facility as from time to time in
effect or (y) the Swingline Lender’s Quoted Rate (computed on the basis of a
year of 360 days for the actual number of days elapsed) pursuant to subsection
(ii) below.  Interest on each Swingline Loan shall be due and payable by the
Borrower on each Interest Payment Date and on the Revolving Credit Termination
Date.

 

(ii)                                    Requests for Swingline Loans.  The
Borrower shall give the Administrative Agent prior notice (which may be written
or oral) no later than 3:00 p.m. (Chicago time) on the date upon which the
Borrower requests that any Swingline Loan be made, of the amount and date of
such Swingline Loan, and, if applicable, the Interest Period requested
therefor.  The Administrative Agent shall promptly advise the Swingline Lender
of any such notice received from the Borrower.  Thereafter, the Swingline Lender
shall notify the Administrative Agent (who shall thereafter promptly notify the
Borrower) whether or not it has elected to make such Swingline Loan.  If the
Swingline Lender agrees to make such Swingline Loan, it may in its discretion
quote an interest rate to the Borrower at which the Swingline Lender would be
willing to make such Swingline Loan available to the Borrower for the Interest
Period so requested (the rate so quoted for a given Interest Period being herein
referred to as “Swingline Lender’s Quoted Rate”).  The Borrower acknowledges and
agrees that the interest rate quote is given for immediate and irrevocable
acceptance.  If the Borrower does not so immediately accept the Swingline
Lender’s Quoted Rate

 

38

--------------------------------------------------------------------------------


 

for the full amount requested by the Borrower for such Swingline Loan, the
Swingline Lender’s Quoted Rate shall be deemed immediately withdrawn.  If the
Swingline Lender’s Quoted Rate is not accepted or otherwise does not apply, such
Swingline Loan shall bear interest at the rate per annum for Base Rate Loans
under the Revolving Facility as from time to time in effect.  Subject to the
terms and conditions hereof, the proceeds of each Swingline Loan extended to the
Borrower shall be deposited or otherwise wire transferred to the Borrower’s
Designated Disbursement Account or as the Borrower, the Administrative Agent,
and the Swingline Lender may otherwise agree.  Anything contained in the
foregoing to the contrary notwithstanding, the undertaking of the Swingline
Lender to make Swingline Loans shall be subject to all of the terms and
conditions of this Agreement (provided that the Swingline Lender shall be
entitled to assume that the conditions precedent to an advance of any Swingline
Loan have been satisfied unless notified to the contrary by the Administrative
Agent or the Required Lenders).

 

(iii)                                    Refunding Swingline Loans.  Without
regard to the notice requirements of Section 2.6(a) or minimum borrowing amounts
under Section 2.5 and in its sole and absolute discretion, the Swingline Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swingline Lender to act on its behalf for such purpose) and with notice to
the Borrower and the Administrative Agent, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swingline Loans outstanding on
the date such notice is given (which Loans shall thereafter bear interest as
provided for in Section 2.4(a)).  Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent for the
account of the Swingline Lender, in immediately available funds, at the
Administrative Agent’s office in Chicago, Illinois (or such other location
designated by the Administrative Agent), before 12:00 Noon (Chicago time) on the
Business Day following the day such notice is given.  The Administrative Agent
shall promptly remit the proceeds of such Borrowing to the Swingline Lender to
repay the outstanding Swingline Loans.

 

(iv)                                   Participation in Swingline Loans.  If any
Lender refuses or otherwise fails to make a Revolving Loan when requested by the
Swingline Lender pursuant to Section 2.2(b)(iii) above (because an Event of
Default described in Section 9.1(j) or 9.1(k) exists with respect to the
Borrower or otherwise), such Lender will, by the time and in the manner such
Revolving Loan was to have been funded to the Swingline Lender, purchase from
the Swingline Lender an undivided participating interest in the outstanding
Swingline Loans in an amount equal to its Revolver Percentage of the aggregate
principal amount of Swingline Loans that were to have been repaid with such
Revolving Loans.  From and after the date of any such purchase, the parties
hereto hereby acknowledge and agree that such Swingline Loans shall thereafter
bear interest as Base Rate Loans as provided for in
Section 2.2(b)(i)(x) above).  Each Lender that so purchases a participation in a
Swingline Loan shall thereafter be entitled to receive its Revolver Percentage
of each payment of principal received on the Swingline Loan and of interest
received thereon accruing from the date such Lender funded to the Swingline
Lender its participation in such Loan.  The several obligations of the Lenders
under this Section shall be absolute, irrevocable, and unconditional under any
and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Lender may have or have had against
the Borrower, any other Lender, or any other Person whatsoever.  Without
limiting the generality of the

 

39

--------------------------------------------------------------------------------


 

foregoing, such obligations shall not be affected by any Default or by any
reduction or termination of the Commitments of any Lender, and each payment made
by a Lender under this Section shall be made without any offset, abatement,
withholding, or reduction whatsoever.

 

(v)                                  Sweep to Loan Arrangement. So long as a
Sweep to Loan Arrangement is in effect, and subject to the terms and conditions
thereof, Swingline Loans may be advanced and prepaid hereunder notwithstanding
any notice, minimum amount, or funding and payment location requirements
hereunder for any advance of Swingline Loans or for any prepayment of any
Swingline Loans.  The making of any such Swingline Loans shall otherwise be
subject to the other terms and conditions of this Agreement.  The Swingline
Lender shall have the right in its sole discretion to suspend or terminate the
making and/or prepayment of Swingline Loans pursuant to such Sweep to Loan
Arrangement with notice to the Sweep Depositary and the Borrower (which may be
provided on a same-day basis), whether or not any Default exists.  The Swingline
Lender shall not be liable to the Borrower or any other Person for any losses
directly or indirectly resulting from events beyond the Swingline Lender’s
reasonable control, including without limitation any interruption of
communications or data processing services or legal restriction or for any
special, indirect, consequential or punitive damages in connection with any
Sweep to Loan Arrangement.

 

Section 2.3.                             Letters of Credit.

 

(a)                                 General Terms.  Subject to the terms and
conditions hereof, as part of the Revolving Facility, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) for the
account of the Borrower or for the account of the Borrower and one or more of
its Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit. 
Each Letter of Credit shall be issued by the L/C Issuer, but each Lender shall
be obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage
of the amount of each drawing thereunder and, accordingly, Letters of Credit
shall constitute usage of the Revolving Credit Commitment of each Lender pro
rata in an amount equal to its Revolver Percentage of the L/C Obligations then
outstanding. Notwithstanding anything herein to the contrary, the Existing
Letters of Credit shall each constitute a “Letter of Credit” herein for all
purposes of this Agreement with the applicable Borrower or Subsidiary as the
applicant therefor, to the same extent, and with the same force and effect as if
the Existing Letters of Credit had been issued under this Agreement at the
request of the Borrower.

 

(b)                                  Applications.  At any time before the
Revolving Credit Termination Date, the L/C Issuer shall, at the request of the
Borrower, issue one or more Letters of Credit in U.S. Dollars, in a form
satisfactory to the L/C Issuer, with expiration dates no later than the earlier
of 12 months from the date of issuance (or which are cancelable not later than
12 months from the date of issuance and each renewal) or ten (10) days prior to
the Revolving Credit Termination Date (except to the extent the Borrower
delivers Cash Collateral as set forth below), in an aggregate face amount as set
forth above, upon the receipt of an application duly executed by the Borrower
and, if such Letter of Credit is for the account of one of its Subsidiaries,
such Subsidiary for the relevant Letter of Credit, in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”).  If any L/C Issuer issues or has issued any Letter of Credit
with an expiration date that occurs after the date ten (10) days prior to the
Revolving Credit Termination Date (or the expiration date of which is
automatically extended to a date after the date ten (10) days prior to the
Revolving Credit Termination Date), the Borrower shall, not later than the date
ten

 

40

--------------------------------------------------------------------------------


 

(10) days prior to the Revolving Credit Termination Date, deliver to the
Administrative Agent, without notice or demand, Cash Collateral in an amount
equal to 105% of the face amount of each such Letter of Credit, to be held in
accordance with Section 9.4 hereof.  Notwithstanding anything contained in any
Application to the contrary:  (i) the Borrower shall pay fees in connection with
each Letter of Credit as set forth in Section 3.1(b), (ii) except as otherwise
provided herein or in Sections 2.8, 2.13 or 2.14, unless an Event of Default
exists, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, except
as otherwise provided for in Section 2.6(c), the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 or 360 days, as the case may be, and the actual number of days elapsed as
further set forth in Section 2.4(a) hereof).  If the L/C Issuer issues any
Letter of Credit with an expiration date that is automatically extended unless
the L/C Issuer gives notice that the expiration date will not so extend beyond
its then scheduled expiration date, unless the Administrative Agent or the
Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give
such notice of non-renewal before the time necessary to prevent such automatic
extension if before such required notice date:  (i) the expiration date of such
Letter of Credit if so extended would be after ten (10) days prior to the
Revolving Credit Termination Date (except to the extent Cash Collateralized as
provided above), (ii) the Revolving Credit Commitments have been terminated, or
(iii) an Event of Default exists and either the Administrative Agent or the
Required Lenders (with notice to the Administrative Agent) have given the
L/C Issuer instructions not to so permit the extension of the expiration date of
such Letter of Credit.  The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit increasing the amount, or extending the expiration date,
thereof at the request of the Borrower subject to the conditions of Section 7
and the other terms of this Section.

 

(c)                                  The Reimbursement Obligations.  Subject to
Section 2.3(b), the obligation of the Borrower to reimburse the L/C Issuer for
all drawings under a Letter of Credit (a “Reimbursement Obligation”) shall be
governed by the Application related to such Letter of Credit, except that
reimbursement shall be made by no later than 12:00 Noon (Chicago time) on the
date when each drawing is to be paid if the Borrower has been informed of such
drawing by the L/C Issuer on or before 11:00 a.m. (Chicago time) on the date
when such drawing is to be paid or, if notice of such drawing is given to the
Borrower after 11:00 a.m. (Chicago time) on the date when such drawing is to be
paid, by no later than 12:00 Noon (Chicago time) on the following Business Day,
in immediately available funds at the Administrative Agent’s principal office in
Chicago, Illinois, or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds).  If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 2.3(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(e) below.

 

(d)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse L/C Obligations shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the

 

41

--------------------------------------------------------------------------------


 

terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower and each other Loan Party to the extent
permitted by applicable law) suffered by the Borrower or any Loan Party that are
caused by the L/C Issuer’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as determined by
a court of competent jurisdiction by final and nonappealable judgment), the
L/C Issuer shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(e)                                  The Participating Interests.  Each Lender
(other than the Lender acting as L/C Issuer in issuing the relevant Letter of
Credit), by its acceptance hereof, severally agrees to purchase from the
L/C Issuer, and the L/C Issuer hereby agrees to sell to each such Lender (a
“Participating Lender”), an undivided percentage participating interest (a
“Participating Interest”), to the extent of its Revolver Percentage, in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the
L/C Issuer.  Upon any failure by the Borrower to pay any Reimbursement
Obligation at the time required on the date the related drawing is to be paid,
as set forth in Section 2.3(c) above, or if the L/C Issuer is required at any
time to return to the Borrower or to a trustee, receiver, liquidator, custodian
or other Person any portion of any payment of any Reimbursement Obligation, each
Participating Lender shall, not later than the Business Day it receives a
certificate in the form of Exhibit A hereto from the L/C Issuer (with a copy to
the Administrative Agent) to such effect, if such certificate is received before
1:00 p.m. (Chicago time), or not later than 1:00 p.m. (Chicago time) the
following Business Day, if such certificate is received after such time, pay to
the Administrative Agent for the account of the L/C Issuer an amount equal to
such

 

42

--------------------------------------------------------------------------------


 

Participating Lender’s Revolver Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by the L/C Issuer to the date of such payment
by such Participating Lender at a rate per annum equal to:  (i) from the date
the related payment was made by the L/C Issuer to the date two (2) Business Days
after payment by such Participating Lender is due hereunder, at the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day.  Each such
Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder.  The several obligations of
the Participating Lenders to the L/C Issuer under this Section shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever.  Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or by any reduction or
termination of any Commitment of any Lender, and each payment by a Participating
Lender under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(f)                                  Indemnification.  The Participating Lenders
shall, to the extent of their respective Revolver Percentages, indemnify the
L/C Issuer (to the extent not reimbursed by the Borrower) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such L/C Issuer’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment) that the L/C Issuer may suffer
or incur in connection with any Letter of Credit issued by it.  The obligations
of the Participating Lenders under this subsection (f) and all other parts of
this Section shall survive termination of this Agreement and of all
Applications, Letters of Credit, and all drafts and other documents presented in
connection with drawings thereunder.

 

(g)                                   Manner of Requesting a Letter of Credit. 
The Borrower shall provide at least five (5) Business Days’ advance written
notice to the Administrative Agent of each request for the issuance of a Letter
of Credit, such notice in each case to be accompanied by an Application for such
Letter of Credit properly completed and executed by the Borrower, and, in the
case of an extension or amendment or an increase in the amount of a Letter of
Credit, a written request therefor, in a form acceptable to the Administrative
Agent and the L/C Issuer, in each case, together with the fees called for by
this Agreement.  The Administrative Agent shall promptly notify the L/C Issuer
of the Administrative Agent’s receipt of each such notice (and the L/C Issuer
shall be entitled to assume that the conditions precedent to any such issuance,
extension, amendment or increase have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders) and the L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.

 

(h)                                  Replacement of the L/C Issuer.  The
L/C Issuer may be replaced at any time by written agreement among the Borrower,
the Administrative Agent, the replaced L/C Issuer, and the

 

43

--------------------------------------------------------------------------------


 

successor L/C Issuer.  The Administrative Agent shall notify the Lenders of any
such replacement of the L/C Issuer.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced L/C Issuer.  From and after the effective date of any such
replacement (i) the successor L/C Issuer shall have all the rights and
obligations of the L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require.  After the replacement of an L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

Section 2.4.                   Applicable Interest Rates.

 

(a)                                 Base Rate Loans.  Each Base Rate Loan made
or maintained by a Lender shall bear interest (computed on the basis of a year
of 365 or 366 days, as the case may be (360 days, in the case of clause (c) of
the definition of Base Rate relating to the LIBOR Quoted Rate), and the actual
days elapsed on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

 

(b)                                  Eurodollar Loans.  Each Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued, or created by conversion from a Base Rate Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

 

(c)                                  Rate Determinations.  The Administrative
Agent shall determine each interest rate applicable to the Loans and the
Reimbursement Obligations hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

 

Section 2.5.                   Minimum Borrowing Amounts; Maximum Eurodollar
Loans.  Except for Swingline Loans (which are governed by Section 2.2(b)(i)) and
refundings of Swingline Loans with Revolving Loans pursuant to
Section 2.2(b)(iii), each Borrowing of Base Rate Loans advanced under a Facility
shall be in a minimum amount of $100,000.  Each Borrowing of Eurodollar Loans
advanced, continued or converted under a Facility shall be in an amount equal to
$150,000 or such greater amount which is an integral multiple of $150,000. 
Without the Administrative Agent’s consent, there shall not be more than five
(5) Borrowings of Eurodollar Loans outstanding hereunder at any one time.

 

44

--------------------------------------------------------------------------------


 

Section 2.6.                   Manner of Borrowing Loans and Designating
Applicable Interest Rates.

 

(a)                                 Notice to the Administrative Agent.  Except
for Swingline Loans (which are governed by Section 2.2(b)(i)) and refundings of
Swingline Loans with Revolving Loans pursuant to Section 2.2(b)(iii), the
Borrower shall give notice to the Administrative Agent by no later than
12:00 Noon (Chicago time):  (i) at least three (3) Business Days before the date
on which the Borrower requests the Lenders to advance a Borrowing of Eurodollar
Loans and (ii) on the date the Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans.  The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice of a new
Borrowing.  Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing set forth in Section 2.5, a portion thereof, as follows: 
(i) if such Borrowing is of Eurodollar Loans, on the last day of the Interest
Period applicable thereto, the Borrower may continue part or all of such
Borrowing as Eurodollar Loans or convert part or all of such Borrowing into Base
Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business Day,
the Borrower may convert all or part of such Borrowing into Eurodollar Loans for
an Interest Period or Interest Periods specified by the Borrower.  The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone, telecopy, or other
telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Administrative Agent),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 12:00 Noon (Chicago time) at least three
(3) Business Days before the date of the requested continuation or conversion. 
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto.  Upon
notice to the Borrower by the Administrative Agent or the Required Lenders (or,
in the case of an Event of Default under Section 9.1(j) or 9.1(k) with respect
to the Borrower, without notice), no Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Event of Default then
exists.  The Borrower agrees that the Administrative Agent may rely on any such
telephonic, telecopy or other telecommunication notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

 

(b)                                  Notice to the Lenders.  The Administrative
Agent shall give prompt telephonic, telecopy or other telecommunication notice
to each Lender of any notice from the Borrower received pursuant to
Section 2.6(a) above and, if such notice requests the Lenders to make Eurodollar
Loans, the Administrative Agent shall give notice to the Borrower and each
Lender by

 

45

--------------------------------------------------------------------------------


 

like means of the interest rate applicable thereto promptly after the
Administrative Agent has made such determination.

 

(c)                                  Borrower’s Failure to Notify.  If the
Borrower fails to give notice pursuant to Section 2.6(a) above of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 2.6(a) and such Borrowing is not prepaid in
accordance with Section 2.8(a), such Borrowing shall automatically be converted
into a Borrowing of Base Rate Loans.  In the event the Borrower fails to give
notice pursuant to Section 2.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Administrative Agent by
12:00 Noon (Chicago time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Facility (or, at the option of
the Swingline Lender, under the Swingline) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

 

(d)                                  Disbursement of Loans.  Not later than
1:00 p.m. (Chicago time) on the date of any requested advance of a new
Borrowing, subject to Section 7, each Lender shall make available its Loan
comprising part of such Borrowing in funds immediately available at the
principal office of the Administrative Agent in Chicago, Illinois (or at such
other location as the Administrative Agent shall designate).  The Administrative
Agent shall make the proceeds of each new Borrowing received from each Lender
available to the Borrower at the Administrative Agent’s principal office in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate), by depositing or wire transferring such proceeds to the credit of
the Designated Disbursement Account of the Borrower requesting the Loan or as
the Borrower and the Administrative Agent may otherwise agree.

 

(e)                                  Administrative Agent Reliance on Lender
Funding.  Unless the Administrative Agent shall have been notified by a Lender
prior to (or, in the case of a Borrowing of Base Rate Loans, by 1:00 p.m. 
(Chicago time) on) the date on which such Lender is scheduled to make payment to
the Administrative Agent of the proceeds of a Loan (which notice shall be
effective upon receipt) that such Lender does not intend to make such payment,
the Administrative Agent may assume that such Lender has made such payment when
due and the Administrative Agent may in reliance upon such assumption (but shall
not be required to) make available to the Borrower the proceeds of the Loan to
be made by such Lender and, if any Lender has not in fact made such payment to
the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the
Administrative Agent at a rate per annum equal to:  (i) from the date the
related advance was made by the Administrative Agent to the date two
(2) Business Days after payment by such Lender is due hereunder, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Lender to the date such payment is made by such Lender, the Base
Rate in effect for each such day.  If such

 

46

--------------------------------------------------------------------------------


 

amount is not received from such Lender by the Administrative Agent immediately
upon demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 4.5 so that the Borrower will have no liability under such Section with
respect to such payment.  Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

 

Section 2.7.                   Payment and Maturity of Loans.

 

(a)                                 Scheduled Payments of Delayed Draw Term
Loans.  The Borrower shall make principal payments on such Delayed Draw
Term Loans in installments on the last day of each March, June, September, and
December in each year, commencing with the calendar quarter ending March 31,
2019, with the amount of each such principal installment to equal two and one
half of one percent (2.50%) of the aggregate outstanding principal balance of
such Delayed Draw Term Loans as of the day such Delayed Draw Term Loans were
advanced (as such amount may be reduced from time to time pursuant to the terms
of Section 2.8 and Section 2.11(b)).  All principal and interest not sooner paid
on the Delayed Draw Term Loans shall be due and payable on the Delayed Draw Term
Loan Maturity Date.  Each principal payment made pursuant to this
Section 2.7(a) shall be applied to the Delayed Draw Term Loans held by each
Lender pro rata based upon their Delayed Draw Term Loan Percentages.

 

(b)                                 Revolving Loans and Swingline Loans.  Each
Revolving Loan and Swingline Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by the Borrower on the Revolving
Credit Termination Date.

 

Section 2.8.                   Prepayments.

 

(a)                                 Optional.  Subject to Section 2.2(b)(v), the
Borrower may prepay the Loans in whole or in part (but, if in part, then: 
(i) if such Borrowing is of Base Rate Loans, in an amount not less than
$100,000, (ii) if such Borrowing is of Eurodollar Loans, in an amount not less
than $500,000, and (iii) in each case, in an amount such that the minimum amount
required for a Borrowing pursuant to Sections 2.2(b) and 2.5 remains
outstanding) upon not less than three (3) Business Days prior notice by the
Borrower to the Administrative Agent in the case of any prepayment of a
Borrowing of Eurodollar Loans and notice delivered by the Borrower to the
Administrative Agent no later than 12:00 Noon (Chicago time) on the date of
prepayment in the case of a Borrowing of Base Rate Loans (or, in any case, such
shorter period of time then agreed to by the Administrative Agent), without
penalty or premium (except amounts due under Section 4.5) such prepayment to be
made by the payment of the principal amount to be prepaid and, in the case of
any Term Loans or Eurodollar Loans or Swingline Loans, accrued interest thereon
to the date fixed for prepayment plus any amounts due the Lenders under
Section 4.5.

 

(b)                                  Mandatory.  (i) If at any time the sum of
the unpaid principal balance of the Swingline Loans, Revolving Loans, and the
L/C Obligations then outstanding shall be in excess of the aggregate Revolving
Credit Commitments then in effect, the Borrower shall immediately and

 

47

--------------------------------------------------------------------------------


 

without notice or demand pay over the amount of the excess to the Administrative
Agent for the account of the Lenders as and for a mandatory prepayment on such
Obligations, with each such prepayment first to be applied to the Swingline
Loans and Revolving Loans until paid in full with any remaining balance to be
held by the Administrative Agent in the Collateral Account as security for the
L/C Obligations.

 

(ii)                                       If the Borrower or any Subsidiary
shall at any time or from time to time make or agree to make a Disposition or
shall suffer an Event of Loss with respect to any Property, then the Borrower
shall promptly notify the Administrative Agent of such proposed Disposition or
Event of Loss (including the amount of the estimated Net Cash Proceeds to be
received by the Borrower or such Subsidiary in respect thereof) and, promptly
upon receipt by the Borrower or such Subsidiary of the Net Cash Proceeds of such
Disposition or Event of Loss, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds;
provided that (x) so long as no Default then exists, this subsection shall not
require any such prepayment with respect to Net Cash Proceeds received on
account of an Event of Loss so long as such Net Cash Proceeds are applied to
reinvest in fixed or capital assets used or useful in the Borrower’s or another
Loan Party’s business in accordance with this paragraph, (y) this subsection
shall not require any such prepayment with respect to Net Cash Proceeds received
on account of Dispositions during any Fiscal Year of the Borrower not exceeding
$200,000 in the aggregate so long as no Default then exists, and (z) in the case
of any Disposition not covered by clause (y) above and any Event of Loss, so
long as no Default then exists, if the Borrower states in its notice of such
event that the Borrower or the relevant Subsidiary intends to reinvest, within
180 days of the applicable Disposition or Event of Loss, as applicable, the Net
Cash Proceeds thereof in fixed or capital assets used or useful in the
Borrower’s or another Loan Party’s business, then the Borrower shall not be
required to make a mandatory prepayment under this subsection in respect of such
Net Cash Proceeds to the extent such Net Cash Proceeds are actually reinvested
in such assets with such 180-day period.  Promptly after the end of such 180-day
period, the Borrower shall notify the Administrative Agent whether the Borrower
or such Loan Party has reinvested such Net Cash Proceeds in such assets, and, to
the extent such Net Cash Proceeds have not been so reinvested, the Borrower
shall promptly prepay the Obligations in the amount of such Net Cash Proceeds
not so reinvested.  If the Administrative Agent or the Required Lenders so
request, all proceeds of such Disposition or Event of Loss shall be deposited
with the Administrative Agent (or its agent) and held by it in the Collateral
Account.  So long as no Default exists, the Administrative Agent is authorized
to disburse amounts representing such proceeds from the Collateral Account to or
at the Borrower’s direction for application to or reimbursement for the costs of
reinvesting in such assets.

 

(iii)                                    If after the Closing Date any Loan
Party shall issue new equity securities (whether common or preferred stock or
otherwise), other than Excluded Equity Issuances, the Borrower shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
issuance to be received by or for the account of such Loan Party in respect
thereof.  Promptly upon receipt by such Loan Party of Net Cash Proceeds of such
issuance, the Borrower shall (A) with respect to the Initial Equity Issuance,
prepay the Obligations in an aggregate amount equal to (1) to the extent any
Delayed Draw Term Loan is then outstanding, the least of (i) $20,000,000 plus
the aggregate principal amount of all Revolving Loans and Swingline Loans
outstanding at such time, (ii) $30,000,000 and (iii) 100% of the amount of such
Net Cash Proceeds, and (2) to the

 

48

--------------------------------------------------------------------------------


 

extent no Delayed Draw Term Loans are then outstanding, the Delayed Draw Term
Loan Commitments are then in effect and the amount of such Net Cash Proceeds
exceeds $20,000,000, the least of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time, (ii) $10,000,000
and (iii) the amount by which such Net Cash Proceeds exceed $20,000,000 (it
being understood for the avoidance of doubt, that the Borrower shall permitted
to retain any proceeds of the Initial Equity Issuance in excess of the amounts
required to be prepaid pursuant to this clause (A)), and (B) with respect all
other equity issuances (other than the Initial Equity Issuance or Excluded
Equity Issuances), prepay the Obligations in an aggregate amount equal to 100%
of the amount of such Net Cash Proceeds.  The Borrower acknowledges that its
performance hereunder shall not limit the rights and remedies of the Lenders for
any breach of Section 8.11 (Maintenance of Subsidiaries) or
Section 9.1(i) (Change of Control) or any other terms of the Loan Documents.

 

(iv)                                   If after the Closing Date any Loan Party
shall issue any Indebtedness, other than Indebtedness permitted by Section 8.7
hereof, the Borrower shall promptly notify the Administrative Agent of the
estimated Net Cash Proceeds of such issuance to be received by or for the
account of such Loan Party in respect thereof.  Promptly upon receipt by such
Loan Party of Net Cash Proceeds of such issuance, the Borrower shall prepay the
Obligations in an aggregate amount equal to 100% of the amount of such Net Cash
Proceeds.  The Borrower acknowledges that its performance hereunder shall not
limit the rights and remedies of the Lenders for any breach of Section 8.7 or
any other terms of the Loan Documents.

 

(v)                                  Within three (3) Business Days after
receipt of the Borrower’s year-end audited financial statements, and in any
event within 125 days after the end of each Fiscal Year of the Borrower
(commencing with the Fiscal Year of the Borrower ending on or about December 27,
2019), the Borrower shall prepay the Obligations by an amount equal to 50% (the
“Prepayment Percentage”) of Excess Cash Flow of the Borrower and its
Subsidiaries for such Fiscal Year less the aggregate amount of voluntary
prepayments of principal of Term Loans and voluntary prepayments of principal of
Revolving Loans (to the extent such voluntary prepayment of Revolving Loans is
accompanied by a concurrent permanent reduction of the Revolving Credit
Commitment) made by the Borrower pursuant to Section 2.8(a) hereof; provided,
however, that the Prepayment Percentage shall be reduced to 25% for any Fiscal
Year of the Borrower with respect to which the Total Leverage Ratio as of the
last day of such Fiscal Year of the Borrower (as evidenced by financial
statements and compliance certificates provided to the Administrative Agent for
the relevant Fiscal Year in accordance with Section 8.5 hereof) is less than 2.0
to 1.0; provided further, however, that the Prepayment Percentage shall be
reduced to 0% for any Fiscal Year of the Borrower with respect to which the
Total Leverage Ratio as of the last day of such Fiscal Year of the Borrower (as
evidenced by financial statements and compliance certificates provided to the
Administrative Agent for the relevant Fiscal Year in accordance with Section 8.5
hereof) is less than 1.0 to 1.0.

 

(vi)                                   If after the Closing Date, (A) the
Borrower or any other Loan Party shall receive any payment in connection with a
claim under the Luna R&W Insurance Policy (but in any event excluding any
amounts so received that are applied, or to be applied, by the Borrower or such
other Loan Party for the purpose of (i) payment of (or reimbursement of payments
made for) claims and settlements to third Persons that are not Affiliates of a
Loan Party, or (ii) covering any out-of-

 

49

--------------------------------------------------------------------------------


 

pocket expenses (including out-of-pocket legal expenses and any taxes) incurred
by the Borrower or such other Loan Party in connection with obtaining such
insurance payment or remediating any damages caused by any matter related to
such claim under the Luna R&W Insurance Policy) (each such payment, a “Luna R&W
Insurance Policy Payment”), then the Borrower shall, within three (3) Business
Days after receipt thereof, prepay the Obligations in an aggregate amount equal
to 100% of the amount of such Luna R&W Insurance Policy Payment.

 

(vii)                                    The amount of each such prepayment
under clauses (ii), (iii), (iv), (v) and (vi) of this Section 2.8(b) shall be
applied (A) first to the outstanding Term Loans (to be applied on a ratable
basis among the Delayed Draw Term Loans and Incremental Term Loans (if any)
based on the outstanding principal amounts thereof) until paid in full and
(B) then, without a reduction of the Revolving Credit Commitments, to the
Swingline Loans and Revolving Loans until paid in full with any remaining
balance to be held by the Administrative Agent in the Collateral Account as
security for the L/C Obligations in accordance with Section 9.4; provided that
the amount of the prepayment under clause (iii)(A)(1) of this
Section 2.8(b) shall be applied first to the outstanding Delayed Draw Term Loans
(to be applied, notwithstanding anything in Section 2.8(c) to the contrary, on a
ratable basis among all such remaining amortization payments thereon based on
the principal amounts thereof) up to $20,000,000 and, second, without a
reduction of the Revolving Credit Commitments, to the Swingline Loans and
Revolving Loans until paid in full; provided further that the amount of the
prepayment under clause (iii)(A)(2) of this Section 2.8(b) shall be applied,
without a reduction of the Revolving Credit Commitments, to the Swingline Loans
and Revolving Loans until paid in full.  Unless the Borrower otherwise directs,
prepayments of Loans under this Section 2.8(b) shall be applied first to
Borrowings of Base Rate Loans until payment in full thereof with any balance
applied to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire.  Each prepayment of Loans under this Section 2.8(b) shall be
made by the payment of the principal amount to be prepaid and, in the case of
any Term Loans or Eurodollar Loans or Swingline Loans, accrued interest thereon
to the date of prepayment together with any amounts due the Lenders under
Section 4.5.

 

(c)                                  Generally.  Any amount of Swingline Loans
and Revolving Loans paid or prepaid before the Revolving Credit Termination Date
may, subject to the terms and conditions of this Agreement, be borrowed, repaid
and borrowed again.  No amount of the Term Loans paid or prepaid may be
reborrowed, and, in the case of any partial prepayment, such prepayment shall be
applied to the remaining payments on the relevant Term Loans in the inverse
order of maturity.

 

Section 2.9.                   Default Rate.  Notwithstanding anything to the
contrary contained herein, while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and Reimbursement Obligations, letter of credit fees and other amounts at
a rate per annum equal to:

 

(a)                        for any Base Rate Loan or any Swingline Loan bearing
interest based on the Base Rate, the sum of 2.0% plus the Applicable Margin plus
the Base Rate from time to time in effect;

 

50

--------------------------------------------------------------------------------


 

(b)                         for any Eurodollar Loan or any Swingline Loan
bearing interest at the Swingline Lender’s Quoted Rate, the sum of 2.0% plus the
rate of interest in effect thereon at the time of such Event of Default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

 

(c)                         for any Reimbursement Obligation, the sum of 2.0%
plus the amounts due under Section 2.3 with respect to such Reimbursement
Obligation;

 

(d)                         for any Letter of Credit, the sum of 2.0% plus the
Letter of Credit Fee due under Section 3.1(b) with respect to such Letter of
Credit; and

 

(e)                         for any other amount owing hereunder not covered by
clauses (a) through (d) above, the sum of 2% plus the Applicable Margin plus the
Base Rate from time to time in effect;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Administrative Agent, acting at the request or with the consent of the
Required Lenders, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default).  While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

 

Section 2.10.                   Evidence of Indebtedness.  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)                     The Administrative Agent shall also maintain accounts in
which it will record (i) the amount of each Loan made hereunder, the type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(c)                     The entries maintained in the accounts maintained
pursuant to subsections (a) and (b) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.

 

(d)                     Any Lender may request that its Loans be evidenced by a
promissory note or notes in the forms of Exhibit D-1 (in the case of its Delayed
Draw Term Loan and referred to herein as a “Delayed Draw Term Note”), D-2 (in
the case of its Revolving Loans and referred to herein as a “Revolving Note”) or
D-3 (in the case of its Swingline Loans and referred to herein as a “Swing
Note”), as applicable (the Delayed Draw Term Notes, Revolving Notes and Swing
Note being hereinafter referred to collectively as the “Notes” and individually
as a “Note”).  In such event,

 

51

--------------------------------------------------------------------------------


 

the Borrower shall execute and deliver to such Lender a Note payable to such
Lender or its registered assigns in the amount of the relevant Term Loan,
Commitment, or Swingline Sublimit, as applicable.  Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 13.2) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 13.2, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

 

Section 2.11.                   Commitment Terminations.

 

(a)                    Optional Revolving Credit Terminations.  The Borrower
shall have the right at any time and from time to time, upon five (5) Business
Days prior written notice to the Administrative Agent (or such shorter period of
time agreed to by the Administrative Agent), to terminate the Revolving Credit
Commitments without premium or penalty and in whole or in part, any partial
termination to be (i) in an amount not less than $500,000 and (ii) allocated
ratably among the Lenders in proportion to their respective Revolver
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Swingline
Loans, Revolving Loans, and L/C Obligations then outstanding.  Any termination
of the Revolving Credit Commitments below the L/C Sublimit or the Swingline
Sublimit then in effect shall reduce the L/C Sublimit and Swingline Sublimit, as
applicable, by a like amount.  The Administrative Agent shall give prompt notice
to each Lender of any such termination of the Revolving Credit Commitments.

 

(b)                     Optional and Mandatory Delayed Draw Term Loan Commitment
Termination.  The Borrower shall have the right at any time upon five
(5) Business Days prior written notice to the Administrative Agent (or such
shorter period of time agreed to by the Administrative Agent) to terminate the
Delayed Draw Term Loan Commitments without premium or penalty in whole.  The
Administrative Agent shall give prompt notice to each Lender of any such
optional termination of the Delayed Draw Term Loan Commitments. If the Borrower
receives Net Cash Proceeds from the Initial Equity Issuance at any time while
the Delayed Draw Term Loan Commitments remain in effect, then (i) the Borrower
shall give the Administrative Agent prompt notice thereof and (ii) the Delayed
Draw Term Loan Commitments shall be permanently and automatically reduced,
ratably, by an aggregate amount equal to the lesser of (i) $20,000,000 and
(ii) 100% of the amount of such Net Cash Proceeds, effective as of the date that
is one (1) Business Day after the Administrative Agent’s receipt of such notice
(or such shorter period of time agreed to by the Administrative Agent).  Any
reduction of the Delayed Draw Term Loan Commitments pursuant to this
Section 2.11(b) shall automatically reduce, in an amount equal to such reduction
of the Delayed Draw Term Loan Commitments, all of the remaining amortization
payments on the Delayed Draw Term Loans pursuant to Section 2.7(a) based on the
principal amounts thereof on a ratable basis.

 

(c)                     Generally.  Any termination of the Commitments pursuant
to this Section may not be reinstated.

 

52

--------------------------------------------------------------------------------


 

Section 2.12.                   Replacement of Lenders.  If any Lender requests
compensation under Section 4.4, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.1 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 4.7, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.2), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 4.1 or Section 4.4) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 13.2;

 

(ii)                              such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in L/C Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 4.5 as if the Loans owing to it were prepaid rather than
assigned) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)                           in the case of any such assignment resulting
from a claim for compensation under Section 4.4 or payments required to be made
pursuant to Section 4.1, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                          such assignment does not conflict with applicable
law; and

 

(v)                             in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.13.                   Defaulting Lenders.

 

(a)                    Defaulting Lender Adjustments.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

53

--------------------------------------------------------------------------------


 

(ii)                              Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 13.7 hereto shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any L/C Issuer or the
Swingline Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or the Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.1 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Percentages of
the relevant Commitments without giving effect to Section 2.13(a)(iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.13(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                           Certain Fees.

 

(A)                          No Defaulting Lender shall be entitled to receive
any commitment fee for any period during which that Lender is a Defaulting
Lender (and the

 

54

--------------------------------------------------------------------------------


 

Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)                         Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

(C)                         With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each L/C Issuer and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                         Reallocation of Participations to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Percentages of the relevant
Commitments (calculated without regard to such Defaulting Lender’s Commitments)
but only to the extent that (x) the conditions set forth in Section 7.1 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Loans and interests in L/C Obligations and Swingline Loans of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. 
Subject to Section 13.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                         Cash Collateral; Repayment of Swingline Loans.  If
the reallocation described in clause (iv) above cannot, or can only partially,
be effected, the Borrower shall, without prejudice to any right or remedy
available to them hereunder or under law, (x) first, prepay Swingline Loans in
an amount equal to the Swing Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(b)                                  Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and each L/C Issuer agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements

 

55

--------------------------------------------------------------------------------


 

with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with their respective Percentages of the relevant Commitments
(without giving effect to Section 2.13(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

Section 2.14.                             Cash Collateral for Fronting Exposure 
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the written request of the Administrative Agent or any L/C Issuer
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.13(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers,
and agree to maintain, a first priority security interest in all such Cash
Collateral as security for such Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to
clause (b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower shall, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(b)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.14 or Section 2.13 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce any L/C
Issuer’s Fronting Exposure shall no longer be required to be held as

 

56

--------------------------------------------------------------------------------


 

Cash Collateral pursuant to this Section 2.14(c) following (A) the elimination
of the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (B) the determination by the
Administrative Agent and each L/C Issuer that there exists excess Cash
Collateral; provided that, subject to Section 2.14, the Person providing Cash
Collateral and each L/C Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrower or any other Loan Party, such Cash Collateral shall remain subject to
the security interest granted pursuant to the Loan Documents.

 

Section 2.15.                             Increase in Revolving Credit
Commitments and Incremental Term Loans.  The Borrower may, on any Business Day
prior to the Revolving Credit Termination Date, increase the aggregate amount of
the Revolving Credit Commitments (the “Revolving Credit Increase”) and/or borrow
one or more additional term loans (the “Incremental Term Loans”) by delivering
an Increase Request substantially in the form attached hereto as Exhibit E or in
such other form acceptable to the Administrative Agent at least
five (5) Business Days prior to the desired effective date of such increase or
the making of such term loan(s) (the “Increase”) identifying any proposed
additional Lender(s), if any, which additional Lender(s) shall, to the extent
such consent would be required under Section 13.3, in the case of an additional
Lender providing a Revolving Credit Commitment, be reasonably acceptable to the
Administrative Agent (or additional Revolving Credit Commitments or Incremental
Term Loans, as applicable, for existing Lender(s)) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)) or Incremental Term Loan(s) (or additional amount of its Term
Loan Commitment(s)), as applicable; provided, however, that (i) the aggregate
amount of all such Increases shall not exceed $30,000,000, (ii) any such
Increase shall be in an amount not less than $5,000,000, (iii) no Default shall
exist at the time of the effective date of the Increase after giving effect to
such Increase as fully-drawn and giving pro forma effect to the use of proceeds
thereof, (iv) the Borrower shall be in compliance on a pro forma basis (after
giving effect to such Increase as fully-drawn) with all financial covenants in
Section 8.23 hereof, calculated using the required covenant compliance levels
for the next succeeding determination period, provided that the Total Leverage
Ratio shall be no greater than 0.25x less than the then required Total Leverage
Ratio under Section 8.23(a), and (v) all representations and warranties
contained in Section 6 hereof shall be true and correct in all material respects
on the effective date of such Increase.  The effective date (the “Increase
Date”) of the Increase shall be agreed upon by the Borrower and the
Lender(s) providing such increase).  With respect to an Increase in the
Revolving Credit Commitments as described above, on the Increase Date, the new
Lender(s) (or, if applicable, existing Lender(s)) shall advance Revolving Loans
in an amount sufficient such that after giving effect to such advance(s) or
loan(s) and the prepayment of Loans by any Lender(s) whose commitment is not
increased, each Lender shall have outstanding its Revolver Percentage of
Revolving Loans.  It shall be a condition to such effectiveness that if any
Eurodollar Loans are outstanding under the Revolving Facility on the date of
such effectiveness, such Eurodollar Loans shall be deemed to be prepaid on such
date (to the extent necessary to allocate such outstanding Eurodollar Loans in
accordance with the Percentage of each Lender after giving effect to the related
Increase) and the Borrower shall pay any amounts owing to the Lenders pursuant
to Section 4.5 hereof.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent relating to any Increase.  Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Revolving Credit Commitment or make Incremental Term Loans and no

 

57

--------------------------------------------------------------------------------


 

Lender’s Revolving Credit Commitment shall be increased without its consent
thereto, and each Lender may at its option, unconditionally and without cause,
decline to increase its Revolving Credit Commitment or make Incremental Term
Loans.

 

The Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Loans and the Delayed Draw Term Loans, and
(b) Incremental Term Loans shall have (i) a final maturity date no earlier than
that of the Delayed Draw Term Loans and (ii) a weighted average life not less
than the then remaining weighted average life to maturity of the Delayed Draw
Term Loans, provided that, except as set forth above, the terms and conditions
applicable to Incremental Term Loans (including interest rates and amortization
applicable thereto) shall be determined by the Borrower, the Administrative
Agent and the Lenders providing such Incremental Term Loans.

 

Commitments in respect of Incremental Term Loans and increases in Revolving
Credit Commitment shall become Commitments (or in the case of an increase in the
Revolving Credit Commitment to be provided by an existing Lender, an increase in
such Lender’s applicable Revolving Credit Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each additional Lender, if any, and
the Administrative Agent.  The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15.

 

SECTION 3.                                             FEES.

 

Section 3.1.                   Fees.

 

(a)                                 Revolving Credit Commitment Fee.  The
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Revolver Percentages a commitment fee (the
“Revolving Credit Commitment Fee”) at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) times the daily amount by which the aggregate Revolving Credit
Commitments exceeds the principal amount of Revolving Loans and L/C Obligations
then outstanding; provided, however, that the principal amount of Swingline
Loans shall be deemed usage of the Revolving Credit Commitment of the Swingline
Lender for purposes of this Section.  Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
Closing Date) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

 

(b)                                  Letter of Credit Fees.  On the date of
issuance or extension, or increase in the amount, of any Letter of Credit
pursuant to Section 2.3, the Borrower shall pay to the L/C Issuer for its own
account a fronting fee with respect to such Letter of Credit as agreed to in
writing between the Borrower and the applicable L/C Issuer.  Quarterly in
arrears, on the last day of each March, June,

 

58

--------------------------------------------------------------------------------


 

September, and December, commencing on the first such date occurring after the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee (the “Letter of Credit Fee”) at a rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) in effect during each day of such quarter applied
to the daily average face amount of Letters of Credit outstanding during such
quarter.  In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
assignment, and other administrative fees for each Letter of Credit as
established by the L/C Issuer from time to time.

 

(c)                                  Administrative Agent Fees.  The Borrower
shall pay to the Administrative Agent, for its own use and benefit, the fees
agreed to between the Administrative Agent and the Borrower in a fee letter
dated September 17, 2018, or as otherwise agreed to in writing between them.

 

(d)                                  Delayed Draw Term Loan Commitment Fee.  The
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Delayed Draw Term Loan Percentages a commitment
fee at a rate per annum equal to 0.40% (computed on the basis of a year of 360
days and the actual number of days elapsed) multiplied by the daily undrawn
amount of the aggregate Delayed Draw Term Loan Commitments, commencing on the
Closing Date, and continuing through and including the earlier of (i) the last
day of the Delayed Draw Term Loan Availability Period and (ii) the day on which
the Delayed Draw Term Loans are advanced to the Borrower (the earlier of such
dates, the “Delayed Draw Term Loan Commitment Fee End Date”).  Such commitment
fee shall be due and payable in full on the Delayed Draw Term Loan Commitment
Fee End Date.

 

(e)                                  Upfront Fees.  The Borrower shall pay to
the Lenders upfront fees (the “Upfront Fees”) in an amount equal to 0.60% of
each Lender’s aggregate Commitments as of the Closing Date.  The Upfront Fees
shall be due and payable on the Closing Date.  For the avoidance of doubt, this
clause (e) replaces and supersedes Section 3 of the fee letter dated
September 17, 2018 between the Administrative Agent and the Borrower.

 

SECTION 4.                                             TAXES; CHANGE IN
CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY.

 

Section 4.1.                   Taxes.

 

(a)                                 Certain Defined Terms.  For purposes of this
Section, the term “Lender” includes the Administrative Agent (to the extent it
receives payments hereunder or under any other Loan Document in its capacity as
such) any L/C Issuer and the term “applicable law” includes FATCA.

 

(b)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted

 

59

--------------------------------------------------------------------------------


 

or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                  Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis for and amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.2(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

 

(f)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the

 

60

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.1(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                    Without limiting the generality of the
foregoing,

 

(A)                         any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
properly completed and duly executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)                         any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, properly completed and
duly executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, properly completed and duly
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits”, “other income” or other applicable article of such tax
treaty;

 

(ii)                              properly completed and duly executed copies of
IRS Form W-8ECI;

 

(iii)                           in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not

 

61

--------------------------------------------------------------------------------


 

a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) properly completed and
duly executed copies of IRS Form W-8BEN; or

 

(iv)                         to the extent a Foreign Lender is not the
beneficial owner, properly completed and duly executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is
classified as a partnership for U.S. federal income tax purposes and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

(C)                         any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                         if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

62

--------------------------------------------------------------------------------


 

(h)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) such indemnified party incurred in connection with
such refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                   Survival.  Each party’s obligations under
this Section shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

Section 4.2.                   Change of Law.  Notwithstanding any other
provisions of this Agreement or any other Loan Document, if at any time any
Change in Law makes it unlawful for any Lender to make or continue to maintain
any Eurodollar Loans or to perform its obligations as contemplated hereby, such
Lender shall promptly give notice thereof to the Borrower and such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurodollar Loans.  The Borrower shall prepay on demand the outstanding principal
amount of any such affected Eurodollar Loans, together with all interest accrued
thereon and all other amounts then due and payable to such Lender under this
Agreement; provided, however, subject to all of the terms and conditions of this
Agreement, the Borrower may then elect to borrow the principal amount of the
affected Eurodollar Loans from such Lender by means of Base Rate Loans from such
Lender, which Base Rate Loans shall not be made ratably by the Lenders but only
from such affected Lender.

 

Section 4.3.                   Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR.  (a) If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans:

 

(i)                                 the Administrative Agent determines that
deposits in U.S. Dollars (in the applicable amounts) are not being offered to it
in the interbank eurodollar market for such

 

63

--------------------------------------------------------------------------------


 

Interest Period, or that by reason of circumstances affecting the interbank
eurodollar market adequate and reasonable means do not exist for ascertaining
the applicable LIBOR, or

 

(ii)                              the Required Lenders advise the Administrative
Agent that (A) LIBOR as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Eurodollar Loans for such Interest Period or (B) that the making or funding of
Eurodollar Loans become impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

(b)                                  If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
LIBOR Index Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Index Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent, in consultation with
the Borrower, shall establish an alternate rate of interest to the LIBOR Index
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and the Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable.  Notwithstanding
anything to the contrary in Section 13.3, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest has been determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
subsection (b), only to the extent the LIBOR Index Rate for such Interest Period
is not available or published at such time on a current basis), (x) any notice
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Loan shall be ineffective, and (y) if any Borrowing
notice requests a Eurodollar Loan, such Borrowing shall be made as a Base Rate
Loan.

 

Section 4.4.                   Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR) or any L/C Issuer;

 

64

--------------------------------------------------------------------------------


 

(ii)                              subject any Recipient to any Taxes (other than
(A) Indemnified Taxes and (B)  Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                           impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                  Capital Requirements.  If any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any lending office of such Lender or such Lender’s or L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s
capital or on the capital of such Lender’s or L/C Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by any L/C Issuer, to a level
below that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or L/C Issuer setting forth in reasonable detail the
basis for its reimbursement claim and the amount or amounts necessary to
compensate such Lender or L/C Issuer or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

 

(d)                                  Delay in Requests.  Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender or L/C Issuer, as

 

65

--------------------------------------------------------------------------------


 

the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

Section 4.5.                             Funding Indemnity.  If any Lender shall
incur any loss, cost or expense (including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
Swingline Loan bearing interest at the Swingline Lender’s Quoted Rate or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

 

(a)                        any payment, prepayment or conversion of a Eurodollar
Loan or such Swingline Loan on a date other than the last day of its Interest
Period,

 

(b)                         any failure (because of a failure to meet the
conditions of Section 7 or otherwise) by the Borrower to borrow or continue a
Eurodollar Loan or such Swingline Loan, or to convert a Base Rate Loan into a
Eurodollar Loan or such Swingline Loan on the date specified in a notice given
pursuant to Section 2.6(a) or 2.2(b),

 

(c)                         any failure by the Borrower to make any payment of
principal on any Eurodollar Loan or such Swingline Loan when due (whether by
acceleration or otherwise), or

 

(d)                         any acceleration of the maturity of a Eurodollar
Loan or such Swingline Loan as a result of the occurrence of any Event of
Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive absent manifest error.

 

Section 4.6.                             Discretion of Lender as to Manner of
Funding.  Notwithstanding any other provision of this Agreement, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder with respect to
Eurodollar Loans shall be made as if each Lender had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
interbank eurodollar market having a maturity corresponding to such Loan’s
Interest Period, and bearing an interest rate equal to LIBOR for such Interest
Period.

 

Section 4.7.                             Lending Offices; Mitigation
Obligations.  Each Lender may, at its option, elect to make its Loans hereunder
at the branch, office or affiliate specified in its Administrative Questionnaire
(each a “Lending Office”) for each type of Loan available hereunder or at such
other of its branches, offices or affiliates as it may from time to time elect
and designate in a written notice to the Borrower and the Administrative
Agent.   If any Lender requests compensation under

 

66

--------------------------------------------------------------------------------


 

Section 4.4, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.1, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.1 or 4.4, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

SECTION 5.                                             PLACE AND APPLICATION OF
PAYMENTS.

 

Section 5.1.                             Place and Application of Payments.  All
payments of principal of and interest on the Loans and the Reimbursement
Obligations, and all other Obligations payable by the Borrower under this
Agreement and the other Loan Documents, shall be made by the Borrower to the
Administrative Agent by no later than 12:00 Noon (Chicago time) on the due date
thereof at the office of the Administrative Agent in Chicago, Illinois (or such
other location as the Administrative Agent may designate to the Borrower), for
the benefit of the Lender(s) or L/C Issuer entitled thereto.  Any payments
received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
in U.S. Dollars, in immediately available funds at the place of payment, in each
case without set-off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuers hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuers,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuers, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Issuer, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
per annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Lender to the date such payment is made by such Lender, the Base
Rate in effect for each such day.

 

Section 5.2.                             Non-Business Days.  Subject to the
definition of Interest Period, if any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such

 

67

--------------------------------------------------------------------------------


 

payment shall be due and payable.  In the case of any payment of principal
falling due on a day which is not a Business Day, interest on such principal
amount shall continue to accrue during such extension at the rate per annum then
in effect, which accrued amount shall be due and payable on the next scheduled
date for the payment of interest.

 

Section 5.3.                             Payments Set Aside. To the extent that
any payment by or on behalf of the Borrower or any other Loan Party is made to
the Administrative Agent, any L/C Issuer or any Lender, or the Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day.

 

Section 5.4.                             Account Debit.  The Borrower hereby
irrevocably authorizes the Administrative Agent to charge any of the Borrower’s
deposit accounts maintained with BMO Harris Bank N.A. for the amounts from time
to time necessary to pay any then due Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so.

 

SECTION 6.                                             REPRESENTATIONS AND
WARRANTIES.

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

 

Section 6.1.                             Organization and Qualification.  Each
Loan Party is duly organized, validly existing, and in good standing as a
corporation, limited liability company, or partnership, as applicable, under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect.

 

Section 6.2.                             Subsidiaries.  Each Subsidiary that is
not a Loan Party is duly organized, validly existing, and in good standing under
the laws of the jurisdiction in which it is organized, has full and adequate
power to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing

 

68

--------------------------------------------------------------------------------


 

or qualifying, except where the failure to do so would not have a Material
Adverse Effect.  Schedule 6.2 hereto identifies each Subsidiary (including
Subsidiaries that are Loan Parties), the jurisdiction of its organization, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by any Loan Party and its Subsidiaries and, if
such percentage is not 100% (excluding directors’ qualifying shares as required
by law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding. 
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary  are validly issued and outstanding and fully paid and
nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the relevant Loan Party or another Subsidiary are
owned, beneficially and of record, by such Loan Party or such Subsidiary free
and clear of all Liens other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents or otherwise permitted
by this Agreement.  There are no outstanding commitments or other obligations of
any Subsidiary to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of any Subsidiary.  The Inactive Subsidiaries have no or only de minimis assets
or business operations and generate no revenue.

 

Section 6.3.                             Authority and Validity of Obligations. 
Each Loan Party has full right and authority to enter into this Agreement and
the other Loan Documents executed by it, to make the borrowings herein provided
for (in the case of the Borrower), to guarantee the Secured Obligations (in the
case of each Guarantor), to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by such Loan Party, and to
perform all of its obligations hereunder and under the other Loan Documents
executed by it.  The Loan Documents delivered by the Loan Parties and their
Subsidiaries have been duly authorized, executed, and delivered by such Persons
and constitute valid and binding obligations of such Loan Parties and their
Subsidiaries enforceable against each of them in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law); and this Agreement and the
other Loan Documents do not, nor does the performance or observance by any Loan
Party or any Subsidiary of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default under any provision of law
or any judgment, injunction, order or decree binding upon any Loan Party or any
Subsidiary of a Loan Party or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party or any
Subsidiary of a Loan Party, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Loan Party or any
Subsidiary of a Loan Party other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents.

 

Section 6.4.                             Use of Proceeds; Margin Stock.  The
Borrower shall use the proceeds of (a) the Delayed Draw Term Loans to
(i) refinance certain indebtedness of the Luna Targets, (ii) fund certain fees
and expenses associated with the closing of this Agreement and the Luna
Acquisition

 

69

--------------------------------------------------------------------------------


 

and (iii) finance a portion of the Total Consideration paid in respect of the
Luna Acquisition, and (b) the Revolving Facility to (i) refinance certain
existing indebtedness of the Loan Parties and the Luna Targets, (ii) fund
certain fees and expenses associated with the closing of this Agreement,
(iii) provide for working capital, (iv) finance Capital Expenditures and
Permitted Acquisitions, and (v) finance other general corporate purposes of the
Borrower and its Subsidiaries.  No Loan Party nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.  Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Loan Parties and their
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

 

Section 6.5.                             Financial Reports.  The consolidated
balance sheet of the Loan Parties and their Subsidiaries as at December 29,
2017, and the related consolidated statements of income, retained earnings and
cash flows of the Loan Parties and their Subsidiaries for the Fiscal Year then
ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of KPMG US LLP, independent public accountants,
and the unaudited interim consolidated balance sheet of the Loan Parties and
their Subsidiaries as at the Fiscal Quarter ended on or about June 29, 2018, and
the related consolidated statements of income, retained earnings and cash flows
of the Loan Parties and their Subsidiaries for the two (2) Fiscal Quarters then
ended, heretofore furnished to the Administrative Agent, fairly present in all
material respects the consolidated financial condition of the Loan Parties and
their Subsidiaries as at said dates and the consolidated results of their
operations and cash flows for the periods then ended in conformity with GAAP
applied on a consistent basis.  No Loan Party nor any of its Subsidiaries has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5.

 

Section 6.6.                             No Material Adverse Change.  Since
December 29, 2017, there has been no change in the condition (financial or
otherwise) or business prospects of any Loan Party or any Subsidiary of a Loan
Party except those occurring in the ordinary course of business, none of which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

Section 6.7.                             Full Disclosure.  The statements and
information furnished to the Administrative Agent and the Lenders in connection
with the negotiation of this Agreement and the other Loan Documents and the
commitments by the Lenders to provide all or part of the financing contemplated
hereby do not contain any untrue statements of a material fact or omit a
material fact necessary to make the material statements contained herein or
therein not misleading, the Administrative Agent and the Lenders acknowledging
that as to any projections furnished to the Administrative Agent and the
Lenders, the Borrower only represents that the same were prepared on the basis
of information and estimates the Borrower believed to be reasonable.

 

Section 6.8.                             Trademarks, Franchises, and Licenses. 
The Loan Parties and their Subsidiaries own, possess, or have the right to use
all necessary patents, licenses, franchises, trademarks, trade names, trade
styles, copyrights, trade secrets, know how, and confidential

 

70

--------------------------------------------------------------------------------


 

commercial and proprietary information to conduct their businesses as now
conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person.

 

Section 6.9.                                Governmental Authority and
Licensing.  The Loan Parties and their Subsidiaries have received all licenses,
permits, and approvals of all federal, state, and local governmental
authorities, if any, necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding which, if adversely
determined, could reasonably be expected to result in revocation or denial of
any material license, permit or approval is pending or, to the knowledge of the
any Loan Party, threatened.

 

Section 6.10.                         Good Title.  The Loan Parties and their
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of the
Loan Parties and their Subsidiaries furnished to the Administrative Agent and
the Lenders (except for sales of assets in the ordinary course of business),
subject to no Liens other than such thereof as are permitted by Section 8.8. As
of the Closing Date, no Loan Party owns any real property other than as
described on Schedule 6.10.

 

Section 6.11.                         Litigation and Other Controversies.  There
is no litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of any Loan Party threatened, against any Loan
Party or any Subsidiary of a Loan Party or any of their respective Property
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.12.                         Taxes.  All U.S. federal, state income and
other material Tax returns required to be filed by any Loan Party or any
Subsidiary of a Loan Party in any jurisdiction have, in fact, been filed, and
all Taxes upon any Loan Party or any Subsidiary of a Loan Party or upon any of
their respective Property, income or franchises, which are shown to be due and
payable in such returns, have been paid, except such Taxes, if any, (i) as are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided or (ii) solely with
respect to Taxes other than U.S. federal Taxes, the imposition of which would
not reasonably be expected to result in a Material Adverse Effect.  No Loan
Party knows of any proposed additional Tax assessment against it or its
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts.  Adequate provisions in accordance with GAAP for Taxes
on the books of each Loan Party and each of its Subsidiaries have been made for
all open years, and for its current fiscal period.

 

Section 6.13.                         Approvals.  No authorization, consent,
license or exemption from, or filing or registration with, any court or
governmental department, agency or instrumentality, nor any approval or consent
of any other Person, is or will be necessary to the valid execution, delivery or
performance by any Loan Party or any Subsidiary of a Loan Party of any Loan
Document, except for (i) such approvals which have been obtained prior to the
date of this Agreement and remain in full force and effect and (ii) filings
which are necessary to perfect the security interests under the Collateral
Documents.

 

71

--------------------------------------------------------------------------------


 

Section 6.14.                         Affiliate Transactions.  No Loan Party nor
any of its Subsidiaries is a party to any contracts or agreements with any of
its Affiliates that is not a Loan Party on terms and conditions which are less
favorable to such Loan Party or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.

 

Section 6.15.                         Investment Company.  No Loan Party nor any
of its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.                         ERISA.  Each Loan Party and each other
member of its Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with ERISA
and the Code to the extent applicable to it and has not incurred any liability
to the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA.  No Loan Party nor any of its
Subsidiaries has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

 

Section 6.17.                         Compliance with Laws.  (a) The Loan
Parties and their Subsidiaries are in compliance with all Legal Requirements
applicable to or pertaining to their Property or business operations, where any
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

(b)                                  Except for such matters, individually or in
the aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Loan Parties represent and warrant that:  (i) the Loan
Parties and their Subsidiaries, and each of the Premises, comply in all material
respects with all applicable Environmental Laws; (ii) the Loan Parties and their
Subsidiaries have obtained, maintain and are in compliance with all approvals,
permits, or authorizations of Governmental Authorities required for their
operations and each of the Premises; (iii) the Loan Parties and their
Subsidiaries have not, and no Loan Party has knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, or from any of the Premises in any material quantity and, to
the knowledge of each Loan Party, none of the Premises are adversely affected by
any such Release, threatened Release or disposal of a Hazardous Material;
(iv) the Loan Parties and their Subsidiaries are not subject to and have no
notice or knowledge of any Environmental Claim involving any Loan Party or any
Subsidiary of a Loan Party or any of the Premises, and there are no conditions
or occurrences at any of the Premises which could reasonably be anticipated to
form the basis for such an Environmental Claim; (v) none of the Premises contain
and have contained any:  (1) underground storage tanks, (2) material amounts of
asbestos containing building material, (3) landfills or dumps, (4) hazardous
waste management facilities as defined pursuant to any Environmental Law, or
(5) sites on or nominated for the National Priority List or similar state list;
(vi) the Loan Parties and their Subsidiaries have not used a material quantity
of any Hazardous Material and have conducted no Hazardous Material Activity at
any of the Premises; (vii) none of the Premises are subject to any, and no Loan
Party has knowledge of any imminent restriction on the ownership, occupancy, use
or transferability of the Premises in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material;
(viii) there are no conditions or circumstances at any of the Premises which
pose an unreasonable risk to the environment or the health or safety of Persons;

 

72

--------------------------------------------------------------------------------


 

and (ix) the Loan Parties and their Subsidiaries have no knowledge of any
capital expenditures necessary to bring the Premises or their respective
business or equipment into compliance with Environmental Laws.  The Loan Parties
have delivered to the Administrative Agent complete and accurate copies of all
material environmental reports, studies, assessments and investigation results
in the Loan Parties’ possession or control and that relate to any Loan Party’s
or Subsidiary’s operations or to any of the Premises.

 

(c)                                  Each Loan Party and each of its
Subsidiaries is in material compliance with all Anti-Corruption Laws.  Each Loan
Party and each of its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by each Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws.  No Loan Party nor any Subsidiary has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (i) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (ii) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (iii) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Loan Party or such
Subsidiary or to any other Person, in violation of any Anti-Corruption Laws.

 

Section 6.18.                         OFAC.  (a) Each Loan Party is in
compliance  in all material respects with the requirements of all OFAC Sanctions
Programs applicable to it, (b) each Subsidiary of each Loan Party is in
compliance in all material respects with the requirements of all OFAC Sanctions
Programs applicable to such Subsidiary, (c) each Loan Party has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information requested
by them regarding such Loan Party and its Affiliates and Subsidiaries necessary
for the Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) no Loan Party nor any of its
Subsidiaries nor, to the knowledge of any Loan Party, any officer, director or
Affiliate of any Loan Party or any of its Subsidiaries, is a Person, that is, or
is owned or controlled by Persons that are, (i) the target of any OFAC Sanctions
Programs or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of any OFAC Sanctions Programs.

 

Section 6.19.                         Labor Matters.  There are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary of a Loan Party
pending or, to the knowledge of any Loan Party, threatened that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 6.19, as of the Closing Date there are no collective
bargaining agreements in effect between any Loan Party or any Subsidiary of a
Loan Party and any labor union; and as of the Closing Date no Loan Party nor any
of its Subsidiaries is under any obligation to assume any collective bargaining
agreement to or conduct any negotiations with any labor union with respect to
any future collective bargaining agreements.  Following the Closing Date no Loan
Party is under any obligation to assume any collective bargaining agreement or
to conduct any negotiations with any labor union with respect to any future
collective bargaining agreement except, in each case, as could not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party and its
Subsidiaries have remitted on a timely basis all amounts required to have been
withheld and remitted (including withholdings from employee wages and salaries
relating to income tax, employment insurance, and pension plan contributions),
goods and services tax and all other

 

73

--------------------------------------------------------------------------------


 

amounts which if not paid when due could result in the creation of a Lien
against any of its Property, except for Liens permitted by Section 8.8.

 

Section 6.20.                         Other Agreements.  No Loan Party nor any
of its Subsidiaries is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured could reasonably be expected to have a Material Adverse Effect.

 

Section 6.21.                         Solvency.  After giving effect to the
initial Credit Event on the Closing Date (if any) and the transactions
contemplated hereby, the Loan Parties and their Subsidiaries, on a consolidated
basis, are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

 

Section 6.22.                         No Default.  No Default has occurred and
is continuing.

 

Section 6.23.                         No Broker Fees. No broker’s or finder’s
fee or commission will be payable with respect hereto or any of the transactions
contemplated thereby; and the Loan Parties hereby agree to indemnify the
Administrative Agent, the L/C Issuer, and the Lenders against, and agree that
they will hold the Administrative Agent, the L/C Issuer, and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

 

Section 6.24.                         Security Documents.  (a) The Security
Agreement is effective to create in favor of the Administrative Agent, acting on
behalf of the holders of the Secured Obligations, legal, valid and enforceable
Liens on, and security interests in, the Collateral (as defined in the Security
Agreement) and, (i) when financing statements and other filings in appropriate
form are filed in the appropriate offices, and (ii) upon the taking of
possession or control by the Administrative Agent of the Collateral (as defined
in the Security Agreement) with respect to which a security interest may be
perfected only by possession or control, the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Collateral (as
defined in the Security Agreement) (other than (A) the patents, trademarks,
tradestyles, copyrights, and other intellectual property rights (including all
registrations and applications therefor) and (B) such Collateral (as defined in
the Security Agreement) in which a security interest cannot be perfected under
the UCC as in effect at the relevant time in the relevant jurisdiction or in
respect of which perfection is not required at such time by this Agreement or
the Security Agreement), in each case subject to no Liens other than those
permitted by Section 8.8 hereof.

 

(b)                                  When (i) the Security Agreement or a short
form thereof is filed in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and (ii) financing statements and
other filings in appropriate form are filed in the applicable offices, the Liens
created by such Security Agreement shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the patents, trademarks, tradestyles, copyrights, and other
intellectual property rights (including all registrations and applications
therefor), in each case subject to no Liens other than those permitted by
Section 8.8 hereof.

 

74

--------------------------------------------------------------------------------


 

Section 6.25.                         Bonding Capacity.  The Borrower and its
Subsidiaries have available bonding capacity under one or more Bonding
Agreements in an amount sufficient to operate their respective businesses in the
ordinary course.  The Borrower and its Subsidiaries are in compliance in all
material respects with all terms and conditions set forth in each Bonding
Agreement and no default has occurred thereunder.

 

SECTION 7.                                             CONDITIONS PRECEDENT.

 

Section 7.1.                                All Credit Events.  At the time of
each Credit Event hereunder:

 

(a)                        each of the representations and warranties set forth
herein and in the other Loan Documents shall be and remain true and correct in
all material respects as of said time (where not already qualified by
materiality, otherwise in all respects), except to the extent the same expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as of such earlier date;

 

(b)                         no Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

 

(c)                         after giving effect to such extension of credit the
aggregate principal amount of all Swingline Loans, Revolving Loans and L/C
Obligations outstanding under this Agreement shall not exceed the Revolving
Credit Commitments then in effect;

 

(d)                         in the case of a Borrowing (other than a Swingline
Loan pursuant to a Sweep to Loan Arrangement or a refunding of a Swingline Loan
with a Revolving Loan pursuant to Section 2.2(b)(iii)) the Administrative Agent
shall have received the notice required by Section 2.6, in the case of the
issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application for such Letter of Credit together with any fees called
for by Section 3.1, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form acceptable to the
L/C Issuer together with fees called for by Section 3.1; and

 

(e)                         such Credit Event shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the Administrative Agent, the L/C Issuer or any Lender
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.

 

(f)                        additionally, in the case of a Borrowing of a Delayed
Draw Term Loan, the Administrative Agent shall have received immediately prior
to giving effect to any such Delayed Draw Term Loan, satisfactory evidence that
each of the Luna Acquisition Conditions have been satisfied (or will be
satisfied concurrently with such Borrowing).

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts

 

75

--------------------------------------------------------------------------------


 

specified in subsections (a) through (d), both inclusive, of this Section;
provided, however, that the Lenders may continue to make advances under the
Revolving Facility, in the sole discretion of the Lenders with Revolving Credit
Commitments, notwithstanding the failure of the Borrower to satisfy one or more
of the conditions set forth above and any such advances so made shall not be
deemed a waiver of any Default or other condition set forth above that may then
exist.

 

Section 7.2.                                Effective Date.  The obligations of
the Lenders to make Loans and of the L/C Issuer to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 13.3):

 

(a)                        the Administrative Agent shall have received this
Agreement duly executed by the Loan Parties, the L/C Issuer, and the Lenders;

 

(b)                         if requested by any Lender, the Administrative Agent
shall have received for such Lender such Lender’s duly executed Notes of the
Borrower dated the date hereof and otherwise in compliance with the provisions
of Section 2.10;

 

(c)                         the Administrative Agent shall have received the
Security Agreement duly executed by the relevant Loan Parties, together with
(i) copies of stock certificates or other similar instruments or securities
representing all of the issued and outstanding shares of capital stock or other
equity interests in each Subsidiary constituting Collateral (limited in the case
of any first tier Foreign Subsidiary to 66% of the Voting Stock and 100% of any
other equity interests as provided in Section 12.1) as of the Closing Date,
(ii) stock powers executed in blank and undated for the Collateral consisting of
the certificated stock or other equity interest in each Subsidiary, (iii) UCC
financing statements to be filed against each Loan Party, as debtor, in favor of
the Administrative Agent, as secured party, and (iv) patent, trademark, and
copyright collateral agreements to the extent requested by the Administrative
Agent;

 

(d)                         the Administrative Agent shall have received
evidence of insurance for the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent;

 

(e)                         the Administrative Agent shall have received copies
of each Loan Party’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary (or comparable Responsible Officer);

 

(f)                        the Administrative Agent shall have received copies
of resolutions of each Loan Party’s board of directors (or similar governing
body) authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on each Loan Party’s behalf,
all certified in each instance by an authorized officer;

 

(g)                          the Administrative Agent shall have received copies
of the certificates of good standing for each Loan Party (dated no earlier than
30 days prior to the date hereof,

 

76

--------------------------------------------------------------------------------


 

or such earlier date as the Administrative Agent may agree to in its discretion)
from the office of the secretary of the state of its incorporation or
organization and of each state in which it is qualified to do business as a
foreign corporation or organization;

 

(h)                         the Administrative Agent shall have received a list
of the Borrower’s Authorized Representatives;

 

(i)                          the Administrative Agent shall have received a
certificate as to the Borrower’s Designated Disbursement Account;

 

(j)                         the Administrative Agent shall have received the
initial fees called for by Section 3.1;

 

(k)                         the capital and organizational structure of the Loan
Parties and their Subsidiaries shall be reasonably satisfactory to the
Administrative Agent and the Lenders;

 

(l)                          the Administrative Agent shall have received
evidence of completion of due diligence with respect to each Loan Party,
including satisfaction of the Administrative Agent’s business due diligence list
and confirmatory third-party due diligence (including legal, tax and regulatory
review and management background checks), each reasonably satisfactory to the
Administrative Agent;

 

(m)                        the Administrative Agent shall have received such
evaluations and certifications as it may reasonably require in order to satisfy
itself as to the value of the Collateral, the financial condition of the Loan
Parties and their Subsidiaries, and the lack of material contingent liabilities
of the Loan Parties and their Subsidiaries, including, to the extent required by
the Administrative Agent, and without limitation, (i) audited annual financial
statements (including an income statement, a balance sheet, and a cash flow
statement) of the Borrower (and its Subsidiaries) for the prior three (3) Fiscal
Years, (ii) unaudited quarterly financial statements (including an income
statement, a balance sheet, and a cash flow statement) of each of the Borrower
(and its Subsidiaries) for each Fiscal Quarter ended within the prior three
(3) Fiscal Years, and (iii) five (5) year projected financial statements of the
Borrower (and its Subsidiaries);

 

(n)                         the Administrative Agent shall be satisfied that
there has been no Material Adverse Effect with respect to the Borrower and its
Subsidiaries (taken as a whole) since the most recently completed audit on or
about December 29, 2017;

 

(o)                         the Administrative Agent shall have received
calculations evidencing that (i) the Borrower and its Subsidiaries’ Adjusted
EBITDA for the most recently ended twelve (12) months (“LTM”) for which
financial statements are available on the Closing Date is at least $23,000,000
and (ii) the Total Leverage Ratio on or about the Closing Date does not exceed
0.75 to 1.00, calculated based on LTM Adjusted EBITDA; provided that, for
purposes of determining compliance with the foregoing conditions, LTM Adjusted
EBITDA and the Total Leverage Ratio shall be calculated on a pro forma basis,
after giving effect to the initial Credit Event on the Closing Date (if any);

 

77

--------------------------------------------------------------------------------


 

(p)                         the Administrative Agent shall have received
financing statement, tax, and judgment lien search results against each Loan
Party and its Property evidencing the absence of Liens thereon except as
permitted by Section 8.8;

 

(q)                         the Administrative Agent shall have received pay-off
and lien release letters from secured creditors of the Loan Parties (other than
secured parties intended to remain outstanding after the Closing Date with
Indebtedness and Liens permitted by Sections 8.7 and 8.8) setting forth, among
other things, the total amount of indebtedness outstanding and owing to them (or
outstanding letters of credit issued for the account of any Loan Party or its
Subsidiaries) and containing an undertaking to cause to be delivered to the
Administrative Agent UCC termination statements and any other lien release
instruments necessary to release their Liens on the assets of any Loan Party or
any Subsidiary of a Loan Party, which pay-off and lien release letters shall be
in form and substance reasonably acceptable to the Administrative Agent;

 

(r)                         the Administrative Agent shall have received the
favorable written opinion of counsel to each Loan Party, in form and substance
satisfactory to the Administrative Agent;

 

(s)                         (i) each of the Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information requested by any such Lender required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the United States Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) including,
without limitation, the information described in Section 13.24; and the
Administrative Agent shall have received a fully executed Internal Revenue
Service Form W-9 (or its equivalent) for the Borrower and each other Loan Party,
and (ii) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, sufficiently in advance of the Closing
Date, any Lender that has requested, in a written notice to the Borrower, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied);

 

(t)                         the Administrative Agent shall have received a
reasonably satisfactory solvency certificate of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the initial Credit
Event on the Closing Date (if any) and the transactions contemplated hereby,
certified as of the Closing Date by an authorized representative of the
Borrower; and

 

(u)                         the Administrative Agent shall have received a fully
executed copy of the Luna Acquisition Agreement in form and substance reasonably
satisfactory to the Administrative Agent; and

 

78

--------------------------------------------------------------------------------


 

(v)                     the Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.

 

SECTION 8.                                             COVENANTS.

 

Each Loan Party agrees that, so long as any credit is available to or in use by
the Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.3:

 

Section 8.1.                                Maintenance of Business.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, preserve and maintain
its existence, except as otherwise provided in Section 8.10(c); provided,
however, that nothing in this Section shall prevent the Borrower from dissolving
any of its Subsidiaries if such action is, in the reasonable business judgment
of the Borrower, desirable in the conduct of its business and is not
disadvantageous in any material respect to the Lenders.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, preserve and keep in force and
effect all licenses, permits, franchises, approvals, patents, trademarks, trade
names, trade styles, copyrights, and other proprietary rights necessary to the
proper conduct of its business where the failure to do so could reasonably be
expected to have a Material Adverse Effect.

 

Section 8.2.                                Maintenance of Properties.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve, and keep its property, plant, and equipment in good repair, working
order and condition (ordinary wear and tear excepted), and shall from time to
time make all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person.

 

Section 8.3.                                Taxes and Assessments.  Each Loan
Party shall duly pay and discharge, and shall cause each of its Subsidiaries to
duly pay and discharge, all Taxes, rates, assessments, fees, and governmental
charges upon or against it or its Property, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
(i) the same are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and adequate reserves are
provided therefor or (ii) solely with respect to Taxes other than U.S. Federal
Taxes, the imposition of the same would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 8.4.                                Insurance.  Each Loan Party shall
insure and keep insured, and shall cause each of its Subsidiaries to insure and
keep insured, with good and responsible insurance companies, all insurable
Property owned by it which is of a character usually insured by Persons
similarly situated and operating like Properties against loss or damage from
such hazards and risks (including flood insurance with respect to any
improvements on real Property consisting of building or parking facilities in an
area designated by a governmental body as having special flood hazards), and in
such amounts, as are insured by Persons similarly situated and operating like
Properties, but in no event at any time in an amount less than the replacement
value of the Collateral.  Each Loan Party shall also maintain, and shall cause
each of its Subsidiaries to

 

79

--------------------------------------------------------------------------------


 

maintain, insurance with respect to the business of such Loan Party and its
Subsidiaries, covering commercial general liability, statutory worker’s
compensation and occupational disease, statutory structural work act liability,
and business interruption and such other risks with good and responsible
insurance companies, in such amounts and on such terms as the Administrative
Agent shall reasonably request, but in any event as and to the extent usually
insured by Persons similarly situated and conducting similar businesses.  The
Loan Parties shall in any event maintain insurance on the Collateral to the
extent required by the Collateral Documents.  All such policies of insurance
shall contain satisfactory mortgagee/lender’s loss payable endorsements, naming
the Administrative Agent (or its security trustee) as mortgagee or a loss payee,
assignee or additional insured, as appropriate, as its interest may appear, and
showing only such other loss payees, assignees and additional insureds as are
reasonably satisfactory to the Administrative Agent.  Each policy of insurance
or endorsement shall contain a clause requiring the insurer to give not less
than thirty (30) days’ (ten (10) days’ in the case of nonpayment of insurance
premiums) prior written notice to the Administrative Agent in the event of
cancellation of the policy for any reason whatsoever and a clause specifying
that the interest of the Administrative Agent shall not be impaired or
invalidated by any act or neglect of any Loan Party or any Subsidiary of a Loan
Party, or the owner of the premises or Property or by the occupation of the
premises for purposes more hazardous than are permitted by said policy.  The
Borrower shall deliver to the Administrative Agent (i) on the Closing Date and
at such other times as the Administrative Agent shall reasonably request,
certificates evidencing the maintenance of insurance required hereunder,
(ii) prior to the termination of any such policies, certificates evidencing the
renewal thereof, and (iii) promptly following request by the Administrative
Agent, copies of all insurance policies of the Loan Parties and their
Subsidiaries.  The Borrower also agrees to deliver to the Administrative Agent,
promptly as rendered, true copies of all reports made in any reporting forms to
insurance companies.

 

Section 8.5.                                Financial Reports.  The Loan Parties
shall, and shall cause each of their Subsidiaries to, maintain proper books of
records and accounts reasonably necessary to prepare financial statements
required to be delivered pursuant to this Section 8.5 in accordance with GAAP
and shall furnish to the Administrative Agent:

 

(a)                        as soon as available, and in any event no later than
45 days after the last day of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower, a copy of the consolidated balance sheet of the
Loan Parties and their Subsidiaries as of the last day of such Fiscal Quarter
and the consolidated statements of income, retained earnings, and cash flows of
the Loan Parties and their Subsidiaries for the Fiscal Quarter and for the
Fiscal Year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous Fiscal Year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and Fiscal Year-end audit adjustments)
and certified to by a Financial Officer of the Borrower together with Fiscal
Quarter consolidated backlog reports;

 

(b)                         as soon as available, and in any event no later than
120 days after the last day of each Fiscal Year of the Borrower, a copy of the
consolidated and consolidating balance sheet of the Loan Parties and their
Subsidiaries as of the last day of the Fiscal Year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Loan Parties and their Subsidiaries for the Fiscal Year then ended,

 

80

--------------------------------------------------------------------------------


 

and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous Fiscal Year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of KPMG US LLP or
another firm of independent public accountants of recognized standing, selected
by the Borrower and reasonably satisfactory to the Administrative Agent, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Loan Parties and their Subsidiaries as of the close
of such Fiscal Year and the results of their operations and cash flows for the
Fiscal Year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances, together with Fiscal Quarter
consolidated backlog reports

 

(c)                         promptly after receipt thereof, any additional
written reports, management letters or other detailed information contained in
writing concerning significant aspects of any Loan Party’s or any of its
Subsidiary’s operations and financial affairs given to it by its independent
public accountants;

 

(d)                         promptly after receipt thereof, a copy of each audit
made by any regulatory agency of the books and records of any Loan Party or any
Subsidiary of a Loan Party or of notice of any material noncompliance with any
applicable law, regulation or guideline relating to any Loan Party or any
Subsidiary of a Loan Party or their respective business;

 

(e)                         as soon as available, and in any event no later than
90 days after the end of each Fiscal Year of the Borrower, a copy of the
consolidated and consolidating business plan for the Loan Parties and their
Subsidiaries for following Fiscal Year, such business plan to show the projected
consolidated and consolidating revenues, expenses and balance sheet of the Loan
Parties and their Subsidiaries on a Fiscal Quarter-by-Fiscal Quarter basis, such
business plan to be in reasonable detail prepared by the Borrower and in form
satisfactory to the Administrative Agent (which shall include a summary of all
assumptions made in preparing such business plan);

 

(f)                        notice of any Change of Control;

 

(g)                          promptly after knowledge thereof shall have come to
the attention of any Responsible Officer of any Loan Party, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against any Loan Party or any Subsidiary of a
Loan Party or any of their Property which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, (ii) the occurrence of
any Material Adverse Effect, (iii) the occurrence of any Default, (iv) any
material amendment or other modification to any Bonding Agreement (together with
a copy of such amendment or modification) and copies of any notices received
under any Bonding Agreement, (v) any new Bonding Agreement entered into after
the Closing Date (together with a copy of such agreement), or (vi) any event or
change in circumstance that occurs regarding the bonding capacity or bonding
requirements of either Borrower or any

 

81

--------------------------------------------------------------------------------


 

Subsidiary, including without limitation notice of (A) each reduction in the
aggregate bonding capacity of the Borrower and its Subsidiaries of 20% or more
of the aggregate bonding capacity of the Borrower and its Subsidiaries as in
effect on the Closing Date, individually or in the aggregate, and (B) any
failure or inability of the Borrower or a Subsidiary to obtain bonding for any
new project that is committed to by the Borrower or a Subsidiary or the refusal
of any bonding company or any other Surety to provide bonding for any such
project;

 

(h)                         with each of the financial statements delivered
pursuant to subsections (a) and (b) above, a written certificate in the form
attached hereto as Exhibit F signed by a Financial Officer of the Borrower to
the effect that to the best of such officer’s knowledge and belief no Default
has occurred during the period covered by such statements or, if any such
Default has occurred during such period, setting forth a description of such
Default and specifying the action, if any, taken by the relevant Loan Party or
its Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.23 (Financial
Covenants) in the form attached as Schedule I to such Exhibit F hereto; and

 

(i)                          promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary of a Loan Party, or compliance with the terms of any
Loan Document, including but not limited to an updated schedule of all Bonds
outstanding, as the Administrative Agent may reasonably request.

 

Section 8.6.                                Inspection; Field Audits.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, permit the
Administrative Agent and each Lender, and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision the Loan Parties hereby
authorize such accountants to discuss with the Administrative Agent and such
Lenders the finances and affairs of the Loan Parties and their Subsidiaries) at
such reasonable times and intervals as the Administrative Agent or any such
Lender may designate and, so long as no Default exists, with reasonable prior
notice to the Borrower.  The Borrower shall pay to the Administrative Agent
charges for field audits of the Collateral, inspections and visits to Property,
inspections of corporate books and financial records, examinations and copies of
books of accounts and financial record and other activities permitted in this
Section performed by the Administrative Agent or its agents or third party
firms, in such amounts as the Administrative Agent may from time to time request
(the Administrative Agent acknowledging and agreeing that any internal charges
for such audits and inspections shall be computed in the same manner as it at
the time customarily uses for the assessment of charges for similar collateral
audits); provided, however, that in the absence of any Default, the Borrower
shall not be required to pay the Administrative Agent for more than one (1) such
audit per Fiscal Year.

 

Section 8.7.                                Borrowings and Guaranties.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, issue, incur,
assume, create or have outstanding any Indebtedness or Earn Out

 

82

--------------------------------------------------------------------------------


 

Obligations, or incur liabilities under any Hedging Agreement, or be or become
liable as endorser, guarantor, surety or otherwise for any Indebtedness or
undertaking of any Person, or otherwise agree to provide funds for payment of
the obligations of another, or supply funds thereto or invest therein or
otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another, or subordinate any claim or demand it may have to the claim or demand
of any Person; provided, however, that the foregoing shall not restrict nor
operate to prevent:

 

(a)                        the Secured Obligations of the Loan Parties and their
Subsidiaries owing to the Administrative Agent and the Lenders (and their
Affiliates);

 

(b)                         purchase money indebtedness and Capitalized Lease
Obligations of the Loan Parties and their Subsidiaries in an amount not to
exceed $1,500,000 in the aggregate at any one time outstanding;

 

(c)                         obligations of the Loan Parties and their
Subsidiaries arising out of interest rate, foreign currency, and commodity
Hedging Agreements entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes;

 

(d)                         endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;

 

(e)                         intercompany advances from time to time owing
between the Loan Parties in the ordinary course of business to finance their
working capital needs;

 

(f)                        Indebtedness owed to any Person providing workers’
compensation, health, disability or other employee benefits (including
contractual and statutory benefits) or property, casualty, liability or credit
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(g)                          Indebtedness in respect of bids, trade contracts
(other than for debt for borrowed money), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts and similar obligations, in each case, provided in the ordinary course
of business;

 

(h)                         Indebtedness in respect of netting services,
overdraft protection and similar arrangements, in each case, in connection with
cash management and deposit accounts;

 

(i)                          Indebtedness arising from agreements of a Loan
Party or its Subsidiary providing for indemnification, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with a Permitted Acquisition;

 

83

--------------------------------------------------------------------------------


 

(j)                         unsecured Indebtedness of the Loan Parties and their
Subsidiaries not otherwise permitted by this Section 8.7 in an amount not to
exceed $4,000,000 in the aggregate at any one time outstanding;

 

(k)                         Indebtedness arising from Seller Notes; provided
that all Indebtedness arising from any such Seller Notes shall be unsecured and
subordinated to the Secured Obligations pursuant to subordination provisions or
subordination agreements reasonably satisfactory to the Administrative Agent;

 

(l)                          Earn Out Obligations; provided that, subject to
Section 8.25, all such Earn Out Obligations shall be unsecured and subordinated
to the Secured Obligations pursuant to subordination provisions or subordination
agreements reasonably satisfactory to the Administrative Agent;

 

(m)                        the Earn Out Obligations listed on Schedule
8.7(m) that are existing as of the Closing Date;

 

(n)                         guarantee obligations of the Borrower with respect
to indebtedness arising from Seller Notes permitted by Section 8.7(k); provided
that such guarantee shall be unsecured and subordinated to the Secured
Obligations pursuant to subordination provisions or subordination agreements
reasonably satisfactory to the Administrative Agent; and

 

(o)                         Indebtedness owing to insurance companies and
insurance brokers incurred in connection with the financing of insurance
premiums in the ordinary course of business.

 

Section 8.8.                                Liens.  No Loan Party shall, nor
shall it permit any of its Subsidiaries to, create, incur or permit to exist any
Lien of any kind on any Property owned by any such Person; provided, however,
that the foregoing shall not apply to nor operate to prevent:

 

(a)                        Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, Taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which any Loan Party or any Subsidiary of a
Loan Party is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor;

 

(b)                         mechanics’, workmen’s, materialmen’s, landlords’,
carriers’, or other similar Liens arising in the ordinary course of business
with respect to obligations which are not due or which are being contested in
good faith by appropriate proceedings which prevent enforcement of the matter
under contest;

 

84

--------------------------------------------------------------------------------


 

(c)                         judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) and the pledge of assets
for the purpose of securing an appeal, stay or discharge in the course of any
legal proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Loan Parties and their Subsidiaries secured
by a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $750,000 at any one time
outstanding;

 

(d)                         Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness permitted by Section 8.7(b), representing or incurred to finance
the purchase price of such Property; provided that no such Lien shall extend to
or cover other Property of such Loan Party or such Subsidiary other than the
respective Property so acquired, and the principal amount of indebtedness
secured by any such Lien shall at no time exceed the purchase price of such
Property, as reduced by repayments of principal thereon;

 

(e)                         any interest or title of a lessor under any
operating lease, including the filing of Uniform Commercial Code financing
statements solely as a precautionary measure in connection with operating leases
entered into by any Loan Party or any Subsidiary of a Loan Party in the ordinary
course of its business;

 

(f)                        easements, rights-of-way, restrictions, and other
similar encumbrances against real property incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;

 

(g)                          bankers’ Liens, rights of setoff and other similar
Liens (including under Section 4-210 of the Uniform Commercial Code) in one or
more deposit accounts maintained by any Loan Party or any Subsidiary of a Loan
Party, in each case granted in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing amounts owing to
such bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

 

(h)                         Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents;

 

(i)                          non-exclusive licenses of intellectual property
granted in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of any Loan Party or any
Subsidiary of a Loan Party;

 

(j)                         Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness pursuant to a Bonding Agreement;

 

85

--------------------------------------------------------------------------------


 

provided that no such Lien shall extend to or cover other Property of such Loan
Party or such Subsidiary other than the respective Property so connected to the
applicable Bond (including assets used in connection with the related project or
proceeds of the related project);

 

(k)                         Liens on the assets of Genesys Engineering, P.C.
granted to Willdan Energy Solutions;

 

(l)                          Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto; and

 

(m)                        other Liens not otherwise permitted by this
Section 8.8 granted with respect to obligations that do not in the aggregate
exceed $100,000 at any time outstanding, so long as such Liens, to the extent
covering any Collateral, are junior to the Liens granted pursuant to the
Collateral Documents.

 

Section 8.9.                                Investments, Acquisitions, Loans and
Advances.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees in the ordinary course of business), any other Person, or acquire
all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

(a)                        Cash Equivalents;

 

(b)                         the Loan Parties’ existing investments in their
respective Subsidiaries outstanding on the Closing Date;

 

(c)                         intercompany advances made from time to time between
the Loan Parties in the ordinary course of business to finance their working
capital needs;

 

(d)                         intercompany advances from time to time owing
between a Loan Party and any Subsidiary that is not a Guarantor hereunder in the
ordinary course of business to finance their working capital needs, provided
that the aggregate amount of such advances to Subsidiaries that are not
Guarantors hereunder together with any investments in such Subsidiaries do not
exceed $300,000 at any one time outstanding;

 

(e)                         Permitted Acquisitions;

 

(f)                        the Luna Acquisition to the extent the Luna
Acquisition Conditions are substantially concurrently satisfied in connection
therewith as of the date of the consummation of the Luna Acquisition;

 

(g)                          other investments existing on the Closing Date not
otherwise permitted by this Section 8.9 and listed and identified on
Schedule 8.9;

 

86

--------------------------------------------------------------------------------


 

(h)                         investments in Construction Joint Ventures which are
made in the ordinary course of business; provided, however, that the aggregate
investments in Construction Joint Ventures shall not at any time exceed 15% of
the combined consolidated Net Worth of the Borrower and its Subsidiaries;

 

(i)                          loans and advances to employees of the Loan Parties
in an amount not to exceed $1,250,000 in the aggregate at any one time
outstanding; and

 

(j)                         other investments, loans, and advances in addition
to those otherwise permitted by this Section 8.9 in an amount not to exceed
$500,000 in the aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section 8.9, investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

Section 8.10.                         Mergers, Consolidations and Sales.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, be a party to
any merger, division, consolidation or amalgamation, or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:

 

(a)                        the sale or lease of inventory in the ordinary course
of business;

 

(b)                         the sale, transfer, lease or other disposition of
Property of any Loan Party to one another in the ordinary course of its
business;

 

(c)                         the merger of any Loan Party or Inactive Subsidiary
with and into the Borrower or any other Loan Party (or the merger of any
Inactive Subsidiary into another Inactive Subsidiary or dissolution of any
Inactive Subsidiary) and the merger of Luna Fruit, Inc. into a Luna Target
pursuant to the Luna Acquisition so long as the Luna Acquisition Conditions are
substantially concurrently satisfied, provided that, in the case of any merger
involving the Borrower, the Borrower is the Person surviving the merger;

 

(d)                         the sale of delinquent notes or accounts receivable
in the ordinary course of business for purposes of collection only (and not for
the purpose of any bulk sale or securitization transaction);

 

(e)                         the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of the
relevant Loan Party or its Subsidiary, has become obsolete or worn out, and
which is disposed of in the ordinary course of business; and

 

87

--------------------------------------------------------------------------------


 

(f)                        the Disposition of Property of any Loan Party or any
Subsidiary of a Loan Party (including any Disposition of Property as part of a
sale and leaseback transaction) aggregating for all Loan Parties and their
Subsidiaries not more than $750,000 during any Fiscal Year of the Borrower,
provided that (i) each such Disposition shall be made for fair value and (ii) at
least 80% of the total consideration received at the closing of such Disposition
shall consist of cash and at least 80% of the total consideration received after
taking into account all final purchase price adjustments and/or contingent
payments (including working capital adjustment or earn-out provisions) expressly
contemplated by the transaction documents, when received shall consist of cash.

 

Section 8.11.                         Maintenance of Subsidiaries.  No Loan
Party shall assign, sell or transfer, nor shall it permit any of its
Subsidiaries to issue, assign, sell or transfer, any shares of capital stock or
other equity interests of a Subsidiary; provided, however, that the foregoing
shall not operate to prevent (a) the issuance, sale, and transfer to any person
of any shares of capital stock of a Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, (b) any transaction permitted by
Section 8.10(c) above, and (c) Liens on the capital stock or other equity
interests of Subsidiaries granted to the Administrative Agent pursuant to the
Collateral Documents.

 

Section 8.12.                         Dividends and Certain Other Restricted
Payments.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests), or (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same (collectively
referred to herein as “Restricted Payments”); provided, however, that the
foregoing shall not operate to prevent the making of (i) dividends or
distributions by any Subsidiary to any Loan Party or (ii) to the extent the
Repurchase Conditions have been satisfied, Share Repurchases by the Borrower.

 

Section 8.13.                         ERISA.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, promptly pay and discharge all obligations
and liabilities arising under ERISA of a character which if unpaid or
unperformed could reasonably be expected to result in the imposition of a Lien
against any of its Property.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly notify the Administrative Agent and each Lender of: 
(a) the occurrence of any reportable event (as defined in ERISA) with respect to
a Plan, (b) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, (c) its intention
to terminate or withdraw from any Plan, and (d) the occurrence of any event with
respect to any Plan which would result in the incurrence by any Loan Party or
any Subsidiary of a Loan Party of any material liability, fine or penalty, or
any material increase in the contingent liability of any Loan Party or any
Subsidiary of a Loan Party with respect to any post-retirement Welfare Plan
benefit.

 

Section 8.14.                         Compliance with Laws.  (a) Each Loan Party
shall, and shall cause each of its Subsidiaries to, comply in all respects with
all Legal Requirements applicable to or pertaining to its Property or business
operations, where any non-compliance, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property.

 

88

--------------------------------------------------------------------------------


 

(b)                                  Without limiting Section 8.14(a) above,
each Loan Party shall, and shall cause each of its Subsidiaries to, at all
times, do the following to the extent the failure to do so, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect: 
(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
the operation of their business and each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to applicable Environmental Law; (vi) not
manufacture, use, generate, transport, treat, store, Release, dispose or handle
any Hazardous Material (or allow any tenant or subtenant to do any of the
foregoing) at any of the Premises except in the ordinary course of its business
or in de minimis amounts, and in compliance with all applicable Environmental
Laws; (vii) within ten (10) Business Days notify the Administrative Agent in
writing of and provide any reasonably requested documents upon learning of any
of the following in connection with any Loan Party or any Subsidiary of a Loan
Party or any of the Premises:  (1) any material Environmental Liability; (2) any
material Environmental Claim; (3) any material violation of an Environmental Law
or material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability of any
Premises arising from or in connection with any (x) Release, threatened Release
or disposal of a Hazardous Material or (y)  Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect; (viii) conduct at its expense any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other corrective or
response action necessary to remove, remediate, clean up, correct or abate any
material Release, threatened Release or violation of any applicable
Environmental Law, (ix) abide by and observe any restrictions on the use of the
Premises imposed by any Governmental Authority as set forth in a deed or other
instrument affecting any Loan Party’s or any of its Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Premises
which any Loan Party or any Subsidiary of a Loan Party possesses or can
reasonably obtain; and (xi) perform, satisfy, and implement any operation,
maintenance or corrective actions or other requirements of any Governmental
Authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law.

 

Section 8.15.                         Compliance with OFAC Sanctions Programs
and Anti-Corruption Laws.  (a) Each Loan Party shall at all times comply in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to such Loan Party and shall cause each of its Subsidiaries to comply
in all material respects with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

 

(b)                                  Each Loan Party shall provide the
Administrative Agent and the Lenders any information regarding the Loan Parties,
their Affiliates, and their Subsidiaries necessary for the Administrative Agent
and the Lenders to comply with all applicable OFAC Sanctions Programs

 

89

--------------------------------------------------------------------------------


 

and the Beneficial Ownership Regulation; subject however, in the case of
Affiliates, to such Loan Party’s ability to provide information applicable to
them.

 

(c)                                  If any Responsible Officer of any Loan
Party obtains actual knowledge or receives any written notice that any Loan
Party, any Subsidiary of any Loan Party, or any officer, director or Affiliate
of any Loan Party or that any Person that owns or controls any such Person is
the target of any OFAC Sanctions Programs or is located, organized or resident
in a country or territory that is, or whose government is, the subject of any
OFAC Sanctions Programs (such occurrence, an “OFAC Event”), such Loan Party
shall promptly (i) give written notice to the Administrative Agent and the
Lenders of such OFAC Event, and (ii) comply in all material respects with all
applicable laws with respect to such OFAC Event (regardless of whether the
target Person is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Administrative Agent and the Lenders taking any
and all steps the Administrative Agent or the Lenders deem necessary, in their
sole but reasonable discretion, to avoid violation of all applicable laws with
respect to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).

 

(d)                                  No Loan Party will, directly or, to any
Loan Party’s knowledge, indirectly, use the proceeds of the Facilities, or lend,
contribute or otherwise make available such proceeds to any other Person, (i) to
fund any activities or business of or with any Person or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of any OFAC Sanctions Programs, or (ii) in any other manner that would
result in a violation of OFAC Sanctions Programs or Anti-Corruption Laws by any
Person (including any Person participating in the Facilities, whether as
underwriter, lender, advisor, investor, or otherwise).

 

(e)                                  No Loan Party will, nor will it permit any
Subsidiary to, violate any Anti-Corruption Law in any material respect.

 

(f)                                  Each Loan Party will maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties, their
Subsidiaries, and their respective directors, officers, employees, and agents
with applicable Anti-Corruption Laws.

 

Section 8.16.                         Burdensome Contracts With Affiliates.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into any
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are less favorable to such Loan Party or such Subsidiary
than would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other; provided that the
foregoing restriction shall not apply to transactions between or among the Loan
Parties.

 

Section 8.17.                         No Changes in Fiscal Year.  The Borrower
shall not, nor shall it permit any Subsidiary to, change its current Fiscal Year
reporting method from its present basis as of the Closing Date.

 

Section 8.18.                         Formation of Subsidiaries; Guaranty
Requirements.  Promptly upon (i) the formation or acquisition of any Subsidiary
(other than any Inactive Subsidiary), or (ii) any Inactive

 

90

--------------------------------------------------------------------------------


 

Subsidiary obtaining assets (other than de minimis assets), generating revenue
or conducting business operations, the Loan Parties shall provide the
Administrative Agent and the Lenders notice thereof (at which time Schedule 6.2
shall be deemed amended to include reference to such Subsidiary).  Subject to
Section 12 hereof, the payment and performance of the Secured Obligations of the
Borrower shall at all times be guaranteed by the Subsidiaries of the Borrower
which are required to be Guarantors hereunder (as set forth in the definition of
“Guarantor”) pursuant to Section 11 hereof or pursuant to one or more Guaranty
Agreements in form and substance reasonably acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time. 
The Loan Parties shall, and shall cause their Subsidiaries to, timely comply
with the requirements of Sections 11 and 12 with respect to any Subsidiary that
is required to become a Guarantor hereunder.  Except for Foreign Subsidiaries
existing on the Closing Date and identified on Schedule 6.2, no Loan Party, nor
shall it permit any of its Subsidiaries to, form or acquire any Foreign
Subsidiary other than Lime International Ventures Limited, an entity organized
under the laws of Ireland, in connection with the Luna Acquisition.

 

Section 8.19.               Change in the Nature of Business.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business or
activity if as a result the general nature of the business of such Loan Party or
any of its Subsidiaries would be changed in any material respect from an
Eligible Line of Business.

 

Section 8.20.               Use of Proceeds.  The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4.

 

Section 8.21.               No Restrictions.  Except as provided herein, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any Loan
Party or any Subsidiary of a Loan Party to:  (a) pay dividends or make any other
distribution on any Subsidiary’s capital stock or other equity interests owned
by such Loan Party or any other Subsidiary, (b) pay any indebtedness owed to any
Loan Party or any other Subsidiary, (c) make loans or advances to any Loan Party
or any Subsidiary, (d) transfer any of its Property to any Loan Party or any
other Subsidiary, or (e) guarantee the Secured Obligations and/or grant Liens on
its assets to the Administrative Agent as required by the Loan Documents;
provided that the foregoing shall not apply to encumbrances existing under or by
reason of (i) any agreements governing any purchase money Liens or Capitalized
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(ii) restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien,
(iii) customary provisions in leases, licenses and other contracts entered into
in the ordinary course of business restricting the assignment thereof, (iii) any
agreement or arrangement already binding on a Subsidiary when it is acquired so
long as such agreement or arrangement was not created in anticipation of such
acquisition, (iv) restrictions pursuant to applicable Law, rule, regulation or
order or the terms of any license, authorization, concession or permit, and
(v) customary provisions limiting the disposition or distribution of assets or
property in asset sale agreements, and other similar agreements in the ordinary
course of business, which limitation is applicable only to the assets that are
the subject of such agreements.

 

91

--------------------------------------------------------------------------------


 

Section 8.22.               Subordinated Debt.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, (a) amend or modify any of the terms or
conditions relating to Subordinated Debt, (b) make any voluntary prepayment of
Subordinated Debt or effect any voluntary redemption thereof, or (c) make any
payment on account of Subordinated Debt which is prohibited under the terms of
any instrument or agreement subordinating the same to the Obligations. 
Notwithstanding the foregoing, the Loan Parties may agree to a decrease in the
interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Subordinated Debt beyond the current due dates
therefor.  Furthermore, without limiting the foregoing provisions of this
Section 8.22, no Loan Party shall make any payment in respect of any Earn Out
Obligation or Seller Note if:

 

(i)                                     a Default has occurred and is continuing
or would be created by the making of such payment, or

 

(ii)                                  after giving effect to such payment and
any Credit Event in connection therewith, the Loan Parties would not be in
compliance on a pro forma basis with each of the financial covenants set forth
in Section 8.23 hereof for the next succeeding Test Period (calculated based
upon Adjusted EBITDA for the four (4) Fiscal Quarter period most recently
completed for which financial statements required under Section 8.5 hereof have
been delivered to the Administrative Agent.

 

Section 8.23.               Financial Covenants.

 

(a)                    Total Leverage Ratio.  (i) As of the last day of each
Fiscal Quarter of the Borrower ending during the relevant period set forth
below, the Borrower shall not permit the Total Leverage Ratio to be greater than
the corresponding ratio set forth opposite such period:

 

PERIOD(S) ENDING

 

TOTAL LEVERAGE RATIO SHALL NOT BE
GREATER THAN:

 

 

 

Fiscal Quarter ending on or about 12/28/18

 

To the extent the Initial Equity Issuance Trigger Event has not occurred, 4.00
to 1.0

 

To the extent the Initial Equity Issuance Trigger Event has occurred, 3.25 to
1.0

 

 

 

Fiscal Quarters ending on or about 3/29/19 through and including 9/27/19

 

3.25 to 1.0

 

 

 

Fiscal Quarters ending on or about 12/27/19 and at all times thereafter

 

3.00 to 1.0

 

; provided that to the extent the Delayed Draw Term Loans have not been advanced
in full by the Lenders on or prior to the last day of the Delayed Draw Term Loan
Availability Period, then, as

 

92

--------------------------------------------------------------------------------


 

of the last day of each Fiscal Quarter, the Borrower shall not permit the Total
Leverage Ratio to be greater than 3.00 to 1.00.

 

Notwithstanding the foregoing, following the consummation of a Material
Acquisition, the Borrower may elect, upon written notice to the Administrative
Agent, to increase the foregoing required Total Leverage Ratio for each of the
four Fiscal Quarters ending immediately following the consummation date of such
Material Acquisition by 0.25 over the ratio that would otherwise be in effect
(each such increase, a “Total Leverage Ratio Adjustment”) but only to the extent
that (i) no Total Leverage Ratio Adjustment was in effect for the two Fiscal
Quarters ended immediately prior to the proposed date of such Total Leverage
Ratio Adjustment and (ii) no Event of Default has occurred and is continuing;
provided that that there shall be no more than two Total Leverage Ratio
Adjustments during the term of this Agreement.  Promptly following receipt of
notice from the Borrower of its election to give effect to a Total Leverage
Ratio Adjustment, the Administrative Agent shall give written notice of such
Total Leverage Ratio Adjustment to the Lenders, and this Agreement shall be
automatically amended, without any further action by any party, to reflect such
Total Leverage Ratio Adjustment.  The Administrative Agent’s calculation of the
Total Leverage Ratio Adjustment shall be conclusive absent manifest error.

 

(b)                    Fixed Charge Coverage Ratio.  As of the last day of each
Fiscal Quarter of the Borrower, beginning with the Fiscal Quarter ending
December 28, 2018, the Borrower shall maintain a Fixed Charge Coverage Ratio of
not less than 1.20 to 1.0.

 

Section 8.24.               Modification of Certain Documents .  No Loan Party
shall do any of the following:

 

(a)                                 waive or otherwise modify any term of any
Constituent Document of, or otherwise change the capital structure of, any Loan
Party (including the terms of any of their outstanding Voting Stock), in each
case except for those modifications and waivers that (x) do not elect, or permit
the election, to treat the Voting Stock of any limited liability company (or
similar entity) as certificated unless such certificates are delivered to the
Administrative Agent to the extent they represent Voting Stock pledged under the
Security Agreement and (y) do not affect the interests of the Administrative
Agent under the Loan Documents or in the Collateral in a materially adverse
manner;

 

(b)                                 permit the Obligations to cease qualifying
as “Senior Debt”, “Designated Senior Debt” or a similar term under and as
defined in any documentation governing any Subordinated Debt;

 

(c)                                  modify any term of any Bonding Agreement
such that the Property subject to any Lien in favor of any Surety attaches to
Property that is not in direct connection with the applicable Bond; and

 

(d)                                 amend or otherwise modify the Luna
Acquisition Documents, except for such amendments or other modifications which
are not materially adverse to the interests of the Administrative Agent or any
Lender and which, in each instance (other than non-substantive administrative
changes), are fully disclosed to Administrative Agent.

 

93

--------------------------------------------------------------------------------


 

Section 8.25.               Post-Closing Covenants.  (a)    Within sixty (60)
days of the Closing Date (as such date may be extended by the Administrative
Agent in its sole discretion), the Borrower shall have used commercially
reasonable efforts to deliver to the Administrative Agent, Collateral Access
Agreements with respect to all leased locations of the Loan Parties to the
extent required by the Security Agreement and requested by the Administrative
Agent and in form and substance reasonably satisfactory to the Administrative
Agent.

 

(b)                     Within ninety (90) days following the Closing Date (as
such date may be extended by the Administrative Agent in its sole discretion),
the Borrower shall have delivered to the Administrative Agent satisfactory
evidence that the Borrower has entered into one or more interest rate hedging
arrangements reasonably acceptable to the Administrative Agent with respect to
at least 50% of the principal amount of the Delayed Draw Term Loans then
outstanding, through the use of one or more interest rate swaps, interest rate
caps, interest rate collars or other recognized interest rate hedging
arrangements, for at least three (3) years.

 

(c)                     (i) Within ninety (90) days of the Closing Date (as such
date may be extended by the Administrative Agent in its sole discretion), the
Borrower shall have opened at least one operating account with the
Administrative Agent; (ii) within one hundred eighty (180) days of the Closing
Date (as such date may be extended by the Administrative Agent in its sole
discretion), each Loan Party shall maintain the Administrative Agent (or one of
its Affiliates) as its primary depository bank, including for its principal
operating, administrative, cash management, lockbox arrangements, collection
activity, and other deposit accounts for the conduct of its business; and
(iii) except for Excluded Deposit Accounts, within one hundred eighty (180) days
of the Closing Date (as such date may be extended by the Administrative Agent in
its sole discretion), all deposit accounts of the Loan Parties shall be
maintained with the Administrative Agent (or one of its Affiliates) or such
other bank(s) reasonably acceptable to the Administrative Agent subject to
deposit account control agreements in favor of Administrative Agent on terms
reasonably satisfactory to Administrative Agent.

 

(d)                     Within forty-five (45) days of the Closing Date (as such
date may be extended by the Administrative Agent in its sole discretion), the
Borrower shall have caused to be delivered to the Administrative Agent, (i) the
written acknowledgement and agreement of the “Seller Representative” (on behalf
of itself and all of the “Sellers”) under and as defined in that certain Stock
Purchase Agreement dated as of April 30, 2018, among Willdan Energy Solutions,
Newcomb Anderson McCormick, Inc., the Seller Representative and the “Sellers”
party thereto, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that, from and after the Closing Date, the
“Senior Finance Agreement” or “Senior Financing Agreement” as defined or
referenced therein refers to this Agreement and that “Senior Creditor” as
defined therein refers to the Administrative Agent, and (ii) the written
acknowledgement and agreement of the “Sellers’ Representative” (on behalf of
itself and all of the “Sellers”) under and as defined in that certain Stock
Purchase Agreement dated July 28, 2017, among Willdan Energy Solutions, the
Borrower, Integral Analytics, Inc., the Sellers’ Representative and the
“Sellers” party thereto, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that, from and after the Closing Date, the
“Senior Financing Agreement” as defined therein refers to this Agreement and
that “Senior Creditor” as defined therein refers to the Administrative Agent.

 

94

--------------------------------------------------------------------------------


 

Section 8.26.                         Bonding Capacity.  The Borrower and its
Subsidiaries shall (i) have available bonding capacity under one or more Bonding
Agreements in an amount sufficient to operate their respective businesses in the
ordinary course, and (ii) be in compliance in all material respects with all
terms and conditions set forth in each Bonding Agreement and shall not permit a
default to occur thereunder, as set forth in, or otherwise permitted by,
Section 6.25.

 

SECTION 9.                                             EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.                                Events of Default.  Any one or more
of the following shall constitute an “Event of Default” hereunder:

 

(a)                                 default in the payment when due of all or
any part of the principal of any Loan (whether at the stated maturity thereof or
at any other time provided for in this Agreement) or of any Reimbursement
Obligation, or default for a period of three (3) Business Days in the payment
when due of any interest, fee or other Obligation payable hereunder or under any
other Loan Document;

 

(b)                                 default in the observance or performance of
any covenant set forth in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12,
8.13, 8.14, 8.15, 8.17, 8.18, 8.19, 8.21, 8.22, 8.23, 8.24 or 8.25 of this
Agreement, or any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;

 

(c)                                  default in the observance or performance of
any other provision hereof or of any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the date on which such failure
shall first become known to any Responsible Officer of any Loan Party or
(ii) written notice thereof is given to the Borrower by the Administrative
Agent;

 

(d)                                 any representation or warranty made herein
or in any other Loan Document or in any certificate furnished to the
Administrative Agent or the Lenders pursuant hereto or thereto or in connection
with any transaction contemplated hereby or thereby proves untrue in any
material respect as of the date of the issuance or making or deemed making
thereof;

 

(e)                                  (i) any event occurs or condition exists
(other than those described in subsections (a) through (d) above) which is
specified as an event of default under any of the other Loan Documents, or
(ii) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void, or (iii) any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
hereof, or (iv) any Loan Party takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document executed by it or any of its
obligations thereunder, or (v) any Loan Party or any Subsidiary of a Loan Party
makes any payment on account of any Subordinated Debt which is prohibited under
the terms of any instrument subordinating such Subordinated Debt to any

 

95

--------------------------------------------------------------------------------


 

Secured Obligations, or any subordination provision in any document or
instrument (including, without limitation, any intercreditor or subordination
agreement) relating to any Subordinated Debt shall cease to be in full force and
effect, or any Person (including the holder of any Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision;

 

(f)                                   default shall occur under any Material
Indebtedness issued, assumed or guaranteed by any Loan Party or any Subsidiary
of a Loan Party, or under any indenture, agreement or other instrument under
which the same may be issued, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such Material
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Material Indebtedness shall not be paid when due (whether by demand, lapse of
time, acceleration or otherwise);

 

(g)                                  (i) any final judgment or judgments, writ
or writs or warrant or warrants of attachment, or any similar process or
processes, shall be entered or filed against any Loan Party or any Subsidiary of
a Loan Party, or against any of their respective Property, in an aggregate
amount for all such Persons in excess of $750,000 (except to the extent fully
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days, or any action shall be legally taken
by a judgment creditor to attach or levy upon any Property of any Loan Party or
any Subsidiary of a Loan Party to enforce any such judgment, or (ii) any Loan
Party or any Subsidiary of a Loan Party shall fail within sixty (60) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

 

(h)                                 any Loan Party or any Subsidiary of a Loan
Party, or any member of its Controlled Group, shall fail to pay when due an
amount or amounts aggregating for all such Persons in excess of $500,000 which
it shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $500,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by any Loan Party or any
Subsidiary of a Loan Party, or any other member of its Controlled Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against any Loan Party or any
Subsidiary of a Loan Party, or any member of its Controlled Group, to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within thirty (30) days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;

 

(i)                                     any Change of Control shall occur;

 

96

--------------------------------------------------------------------------------


 

(j)                                    any Loan Party or any Subsidiary of a
Loan Party shall (i) have entered involuntarily against it an order for relief
under the United States Bankruptcy Code, as amended, (ii) not pay, or admit in
writing its inability to pay, its debts generally as they become due, (iii) make
an assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate or similar action in
furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k);

 

(k)                                 a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for any Loan Party or any
Subsidiary of a Loan Party, or any substantial part of any of its Property, or a
proceeding described in Section 9.1(j)(v) shall be instituted against any Loan
Party or any Subsidiary of a Loan Party, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days; or

 

(l)                                     Bonding Agreements:

 

(i)                                     any Surety for the Borrower or any of
its Subsidiaries for any reason ceases to issue bonds, undertakings or
instruments of guaranty and the amount of such reduction in bonding capacity
exceeds 20% or more of the aggregate bonding capacity of the Borrower and its
Subsidiaries and the Borrower and its Subsidiaries shall fail to cause another
Person reasonably acceptable to the Administrative Agent (provided that any such
Person shall be deemed to be acceptable if its bonds, undertakings or
instruments of guaranty are accepted by contract providers for the Borrower and
its Subsidiaries) to issue bonds, undertakings or instruments of guaranty within
30 days of the date that such original Surety ceased to issue bonds,
undertakings or instruments of guaranty; or

 

(ii)                                  (A) at any time, any Surety for the
Borrower or any of its Subsidiaries shall violate any term of any agreement with
the Administrative Agent or any Lender to which it is a party, which violation
would adversely affect the rights or interests of the Administrative Agent or
the Lenders under the Loan Documents and such violation shall continue for a
period of five (5) Business Days after the Administrative Agent’s delivery of
written notice thereof to such Surety and the Borrower, (B) any Surety exercises
any rights or remedies as a secured party with respect to any Collateral in
excess of $250,000, or (C) any Surety takes possession of any Collateral in
excess of $250,000 and such action continues for a period of ten (10) Business
Days after the earlier of (A) the Administrative Agent’s

 

97

--------------------------------------------------------------------------------


 

delivery of written notice thereof to the Borrower and (B) a Responsible Officer
of the Borrower having obtained knowledge thereof; or

 

(iii)                               the Borrower or any of its Subsidiaries
defaults in the payment when due of any amount due under any Bonding Agreement
or breaches or defaults with respect to any other term of any Bonding Agreement,
if the effect of such failure to pay, default or breach is to cause the related
Surety to take possession of the work under any of the bonded contracts of the
Borrower or any of its Subsidiaries and value of the contract or project that
has been taken over by the related Surety exceeds $250,000; or

 

(iv)                              the Borrower or any Subsidiary breaches or
defaults with respect to any term under any of the bonded contracts of the
Borrower or such Subsidiary, if the effect of such default or breach is to cause
the related Surety to take possession of the work under such bonded contract and
value of the contract or project that has been taken over by the related Surety
exceeds $250,000.

 

Section 9.2.                             Non-Bankruptcy Defaults.  When any
Event of Default (other than those described in subsection (j) or (k) of
Section 9.1 with respect to the Borrower) has occurred and is continuing, the
Administrative Agent shall, by written notice to the Borrower: (a) if so
directed by the Required Lenders, terminate the remaining Commitments and all
other obligations of the Lenders hereunder on the date stated in such notice
(which may be the date thereof); (b) if so directed by the Required Lenders,
declare the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind; and (c) if so directed by
the Required Lenders, demand that the Borrower immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit.  In addition, the Administrative Agent may exercise on
behalf of itself, the Lenders and the L/C Issuer all rights and remedies
available to it, the Lenders and the L/C Issuer under the Loan Documents or
applicable law or equity when any such Event of Default has occurred and is
continuing.  The Administrative Agent shall give notice to the Borrower under
Section 9.1(c) promptly upon being requested to do so by any Lender.  The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

Section 9.3.                             Bankruptcy Defaults.  When any Event of
Default described in subsections (j) or (k) of Section 9.1 with respect to the
Borrower has occurred and is continuing, then all outstanding Loans shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,

 

98

--------------------------------------------------------------------------------


 

the obligation of the Lenders to extend further credit pursuant to any of the
terms hereof shall immediately terminate and the Borrower shall immediately
deliver to the Administrative Agent Cash Collateral in an amount equal to 105%
of the aggregate amount of each Letter of Credit then outstanding, the Borrower
acknowledging and agreeing that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the Lenders,
and the Administrative Agent on their behalf, shall have the right to require
the Borrower to specifically perform such undertaking whether or not any draws
or other demands for payment have been made under any of the Letters of Credit. 
In addition, the Administrative Agent may exercise on behalf of itself, the
Lenders and the L/C Issuer all rights and remedies available to it, the Lenders
and the L/C Issuer under the Loan Documents or applicable law or equity when any
such Event of Default has occurred and is continuing.

 

Section 9.4.                             Collateral for Undrawn Letters of
Credit.  (a) If the prepayment of the amount available for drawing under any or
all outstanding Letters of Credit is required under any of Sections 2.3(b),
2.8(b), Section 2.13, 2.14, 9.2 or 9.3 above, the Borrower shall forthwith pay
the amount required to be so prepaid, to be held by the Administrative Agent as
provided in subsection (b) below.

 

(b)                    All amounts prepaid pursuant to subsection (a) above
shall be held by the Administrative Agent in one or more separate collateral
accounts (each such account, and the credit balances, properties, and any
investments from time to time held therein, and any substitutions for such
account, any certificate of deposit or other instrument evidencing any of the
foregoing and all proceeds of and earnings on any of the foregoing being
collectively called the “Collateral Account”) as security for, and for
application by the Administrative Agent (to the extent available) to, the
reimbursement of any payment under any Letter of Credit then or thereafter made
by the L/C Issuer, and to the payment of the unpaid balance of all other Secured
Obligations.  The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuer.  If and when
requested by the Borrower, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders. 
Subject to the terms of Sections 2.13 and 2.14, if the Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 2.8(b), at the request of the Borrower the Administrative Agent shall
release to the Borrower amounts held in the Collateral Account so long as at the
time of the release and after giving effect thereto no Default exists.  After
all Letters of Credit have expired or been cancelled and the expiration or
termination of all Commitments, at the request of the Borrower, the
Administrative Agent shall release any remaining amounts held in the Collateral
Account following payment in full in cash of all Secured Obligations.

 

Section 9.5.                             Post-Default Collections.  Anything
contained herein or in the other Loan Documents to the contrary notwithstanding
(including, without limitation, Section 2.8(b)), all payments and collections
received in respect of the Obligations and all proceeds of the Collateral

 

99

--------------------------------------------------------------------------------


 

and payments made under or in respect of the Guaranty Agreements received, in
each instance, by the Administrative Agent or any of the Lenders after
acceleration or the final maturity of the Obligations or termination of the
Commitments as a result of an Event of Default shall be remitted to the
Administrative Agent and distributed as follows:

 

(a)                                 first, to the payment of any outstanding
costs and expenses incurred by the Administrative Agent, and any security
trustee therefor, in monitoring, verifying, protecting, preserving or enforcing
the Liens on the Collateral, in protecting, preserving or enforcing rights under
the Loan Documents, and in any event including all costs and expenses of a
character which the Loan Parties have agreed to pay the Administrative Agent
under Section 13.4 (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

 

(b)                                 second, to the payment of any outstanding
interest and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

 

(c)                                  third, to the payment of principal on the
Loans, unpaid Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 (until the Administrative Agent is holding an amount of
cash equal to 105% of the then outstanding amount of all such L/C Obligations),
and Hedging Liability, the aggregate amount paid to, or held as collateral
security for, the Lenders and L/C Issuer and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(d)                                 fourth, to the payment of all other unpaid
Secured Obligations and all other indebtedness, obligations, and liabilities of
the Loan Parties secured by the Loan Documents (including, without limitation,
Bank Product Obligations) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

 

(e)                                  finally, to the Borrower or whoever else
may be lawfully entitled thereto.

 

SECTION 10.                                      THE ADMINISTRATIVE AGENT.

 

Section 10.1.                         Appointment and Authority.  Each of the
Lenders and the L/C Issuers hereby irrevocably appoints BMO Harris Bank N.A. to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 10 are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with

 

100

--------------------------------------------------------------------------------


 

reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

Section 10.2.               Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 10.3.               Action by Administrative Agent; Exculpatory
Provisions. (a) The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent and its
Related Parties:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law.  The Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty or responsibility to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

101

--------------------------------------------------------------------------------


 

(b)                    Neither the Administrative Agent nor any of its Related
Parties shall be liable for any action taken or not taken by the Administrative
Agent under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby or thereby  (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be required under Section 13.3, or as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.2, 9.3, 9.4 and 9.5), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  Any such
action taken or failure to act pursuant to the foregoing shall be binding on all
Lenders.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender, or the L/C Issuer.

 

(c)                     Neither the Administrative Agent nor any of its Related
Parties shall be responsible for or have any duty or obligation to any Lender or
L/C Issuer or participant or any other Person to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

Section 10.4.               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 10.5.               Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or

 

102

--------------------------------------------------------------------------------


 

through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 10.6.               Resignation of Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank with an office in the
United States of America.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                    With effect from the Resignation Effective Date, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, and (ii) except for
any indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
L/C Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  If on the Resignation
Effective Date no successor has been appointed and accepted such appointment,
the Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 10 and Section 13.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

103

--------------------------------------------------------------------------------


 

Section 10.7.               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 10.8.               L/C Issuer and Swingline Lender.  The L/C Issuer
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and the Swingline Lender shall act
on behalf of the Lenders with respect to the Swingline Loans made hereunder. 
The L/C Issuer and the Swingline Lender shall each have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 10 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit or by the Swingline Lender in
connection with Swingline Loans made or to be made hereunder as fully as if the
term “Administrative Agent”, as used in this Section 10, included the L/C Issuer
and the Swingline Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or
Swingline Lender, as applicable.  Any resignation by the Person then acting as
Administrative Agent pursuant to Section 10.6 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer and Swingline
Lender except as it may otherwise agree.  If such Person then acting as L/C
Issuer so resigns, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Loans
or fund risk participations in Reimbursement Obligations pursuant to
Section 2.3.  If such Person then acting as Swingline Lender resigns, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swingline Loans pursuant to
Section 2.2(b).  Upon the appointment by the Borrower of a successor L/C Issuer
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as applicable (other than any rights to indemnity
payments or other amounts that remain owing to the retiring L/C Issuer or
Swingline Lender), and (ii) the retiring L/C Issuer and Swingline Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents other than with respect to its outstanding
Letters of Credit and Swingline Loans, and (iii) upon the request of the
resigning L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.

 

104

--------------------------------------------------------------------------------


 

Section 10.9.               Hedging Liability and Bank Product Obligations.  By
virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 13.2, as the case may be, any Affiliate of such Lender with
whom the Borrower or any other Loan Party has entered into an agreement creating
Hedging Liability or Bank Product Obligations shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Collateral and the Guaranty Agreements as more fully set forth in
Section 9.5.  In connection with any such distribution of payments and
collections, or any request for the release of the Guaranty Agreements and the
Administrative Agent’s Liens in connection with the termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Obligations unless such Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution or payment or
release of Guaranty Agreements and Liens.

 

Section 10.10.        Designation of Additional Agents.  The Administrative
Agent shall have the continuing right, for purposes hereof, at any time and from
time to time to designate one or more of the Lenders (and/or its or their
Affiliates) as “syndication agents,” “documentation agents,” “book runners,”
“lead arrangers,” “arrangers,” or other designations for purposes hereto, but
such designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

 

Section 10.11.        Authorization to Enter into, and Enforcement of, the
Collateral Documents; Possession of Collateral.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the L/C Issuer to
execute and deliver the Collateral Documents on behalf of each of the Lenders,
the L/C Issuer, and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate; provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required
Lenders.  Upon the occurrence of an Event of Default, the Administrative Agent
shall take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders.  Unless and
until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders and L/C Issuer. 
Each Lender and L/C Issuer acknowledges and agrees that it will be bound by the
terms and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent.  The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders, the
L/C Issuer or their Affiliates for any failure to monitor or maintain any
portion of the Collateral.  The Lenders and L/C Issuer hereby irrevocably
authorize (and each of their Affiliates holding any Bank Product Obligations and
Hedging Liability entitled to the benefits of the Collateral shall be deemed to
authorize) the Administrative Agent, based upon the instruction of the Required
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of

 

105

--------------------------------------------------------------------------------


 

the Collateral at any sale thereof conducted by the Administrative Agent (or any
security trustee therefore) under the provisions of the Uniform Commercial Code,
including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, at
any sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 of the United States Bankruptcy Code, or at any sale
or foreclosure conducted by the Administrative Agent or any security trustee
therefore (whether by judicial action or otherwise) in accordance with
applicable law.  Except as otherwise specifically provided for herein, no
Lender, L/C Issuer, or their Affiliates, other than the Administrative Agent,
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders or L/C Issuer or their Affiliates shall have any right in any manner
whatsoever to affect, disturb or prejudice the Lien of the Administrative Agent
(or any security trustee therefor) under the Collateral Documents by its or
their action or to enforce any right thereunder, and that all proceedings at law
or in equity shall be instituted, had, and maintained by the Administrative
Agent (or its security trustee) in the manner provided for in the relevant
Collateral Documents for the benefit of the Lenders, the L/C Issuer, and their
Affiliates.  Each Lender and L/C Issuer is hereby appointed agent for the
purpose of perfecting the Administrative Agent’s security interest in assets
which, in accordance with Article 9 of the Uniform Commercial Code or other
applicable law can be perfected only by possession.  Should any Lender or L/C
Issuer (other than the Administrative Agent) obtain possession of any
Collateral, such Lender or L/C Issuer shall notify the Administrative Agent
thereof, and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or in accordance with the
Administrative Agent’s instructions.

 

Section 10.12.        Authorization to Release, Limit or Subordinate Liens or to
Release Guaranties.  The Administrative Agent is hereby irrevocably authorized
by each of the Lenders, the L/C Issuer, and their Affiliates to (a) release any
Lien covering any Collateral that is sold, transferred, or otherwise disposed of
in accordance with the terms and conditions of this Agreement and the relevant
Collateral Documents (including a sale, transfer, or disposition permitted by
the terms of Section 8.10), (b) release or subordinate any Lien on Collateral
consisting of goods financed with purchase money indebtedness or under a Capital
Lease to the extent such purchase money indebtedness or Capitalized Lease
Obligation, and the Lien securing the same, are permitted by Sections 8.7(b) and
8.8(d) or which has otherwise been consented to in accordance with Section 13.3,
(c) reduce or limit the amount of the indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax,
(d) release Liens on the Collateral following termination or expiration of the
Commitments and payment in full in cash of the Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been Cash
Collateralized to the satisfaction of the Administrative Agent and relevant L/C
Issuer) and, if then due, Hedging Liability and Bank Product Obligations, and
(e) release any Subsidiary from its obligations as a Guarantor if such Person
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents.  Upon the Administrative Agent’s request, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular

 

106

--------------------------------------------------------------------------------


 

types or items of Property or to release any Person form its obligations as a
Guarantor under the Loan Documents.

 

Section 10.13.        Authorization of Administrative Agent to File Proofs of
Claim  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of Lenders, the L/C Issuer and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under the Loan Documents including, but not limited to,
Sections 3.1, 4.4, 4.5, and 13.4) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.1
and 13.4.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

 

Section 10.14.        Authorization to Enter into Intercreditor Agreement and
Subordination Agreements.  Each Lender hereby irrevocably appoints, designates
and authorizes Administrative Agent to enter into the any subordination or
intercreditor agreement pertaining to Subordinated Debt or Indebtedness
permitted to exist hereunder that is secured by liens on all or a portion of the
Collateral or any other subordinated Indebtedness permitted to be incurred
hereunder (each, a “Subordination Agreement”), on its behalf and to take such
action on its behalf under the provisions of any such agreement.  Each Lender
further agrees to be bound by the terms and conditions of any Subordination
Agreement.  Each Lender hereby authorizes and directs Administrative Agent to
issue blockage notices under any such Subordination Agreement at the direction
of Administrative Agent or the Required Lenders.

 

107

--------------------------------------------------------------------------------


 

Section 10.15.        Certain ERISA Matters.  (a)  Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                    In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such

 

108

--------------------------------------------------------------------------------


 

Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

SECTION 11.                                      THE GUARANTEES.

 

Section 11.1.               The Guarantees.  To induce the Lenders and
L/C Issuer to provide the credits described herein and in consideration of
benefits expected to accrue to the Borrower by reason of the Commitments and for
other good and valuable consideration, receipt of which is hereby acknowledged,
each Guarantor party hereto (including any Person executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit G or such other form
acceptable to the Administrative Agent) and the Borrower (as to the Secured
Obligations of another Loan Party) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders, and
the L/C Issuer and their Affiliates, the due and punctual payment of all present
and future Secured Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents and the due and punctual
payment of all Hedging Liability and Bank Product Obligations, in each case as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against the Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against the Borrower or any such
obligor in any such proceeding); provided, however, that, with respect to any
Guarantor, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.  In case of failure by the Borrower or other obligor
punctually to pay any Secured Obligations, each Guarantor hereby unconditionally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, and as if such payment were made by the Borrower or
such obligor.

 

Section 11.2.               Guarantee Unconditional.  The obligations of each
Guarantor under this Section 11 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)                                 any extension, renewal, settlement,
compromise, waiver, or release in respect of any obligation of any Loan Party or
other obligor or of any other guarantor under this Agreement or any other Loan
Document or by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to this Agreement or any other Loan Document or any agreement
relating to Hedging Liability or Bank Product Obligations;

 

(c)                                  any change in the corporate existence,
structure, or ownership of, or any insolvency, bankruptcy, reorganization, or
other similar proceeding affecting, any Loan

 

109

--------------------------------------------------------------------------------


 

Party or other obligor, any other guarantor, or any of their respective assets,
or any resulting release or discharge of any obligation of any Loan Party or
other obligor or of any other guarantor contained in any Loan Document;

 

(d)                                 the existence of any claim, set-off, or
other rights which any Loan Party or other obligor or any other guarantor may
have at any time against the Administrative Agent, any Lender, the L/C Issuer or
any other Person, whether or not arising in connection herewith;

 

(e)                                  any failure to assert, or any assertion of,
any claim or demand or any exercise of, or failure to exercise, any rights or
remedies against any Loan Party or other obligor, any other guarantor, or any
other Person or Property;

 

(f)                                   any application of any sums by whomsoever
paid or howsoever realized to any obligation of any Loan Party or other obligor,
regardless of what obligations of any Loan Party or other obligor remain unpaid;

 

(g)                                  any invalidity or unenforceability relating
to or against any Loan Party or other obligor or any other guarantor for any
reason of this Agreement or of any other Loan Document or any agreement relating
to Hedging Liability or Bank Product Obligations or any provision of applicable
law or regulation purporting to prohibit the payment by any Loan Party or other
obligor or any other guarantor of the principal of or interest on any Loan or
any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Bank Product
Obligations; or

 

(h)                                 any other act or omission to act or delay of
any kind by the Administrative Agent, any Lender, the L/C Issuer, or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this subsection, constitute a legal or equitable discharge of the obligations
of the Borrower or any Guarantor under this Section 11.

 

Section 11.3.               Discharge Only upon Payment in Full; Reinstatement
in Certain Circumstances.  The Borrower’s and each Guarantor’s obligations under
this Section 11 shall remain in full force and effect until the Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Loans and all other amounts payable by the Borrower and the
other Loan Parties under this Agreement and all other Loan Documents and, if
then outstanding and unpaid, all Hedging Liability and Bank Product Obligations
shall have been paid in full.  If at any time any payment of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
by any Loan Party or other obligor or any guarantor under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of such Loan Party or other obligor or of any
guarantor, or otherwise, the Borrower’s and each Guarantor’s obligations under
this Section 11 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

 

110

--------------------------------------------------------------------------------


 

Section 11.4.                         Subrogation.  The Borrower and each
Guarantor agrees it will not exercise any rights which it may acquire by way of
subrogation by any payment made hereunder, or otherwise, until all the Secured
Obligations shall have been paid in full subsequent to the termination of all
the Commitments and expiration of all Letters of Credit.  If any amount shall be
paid to a Loan Party on account of such subrogation rights at any time prior to
the later of (x) the payment in full of the Secured Obligations and all other
amounts payable by the Loan Parties hereunder and the other Loan Documents and
(y) the termination of the Commitments and expiration of all Letters of Credit,
such amount shall be held in trust for the benefit of the Administrative Agent,
the Lenders, and the L/C Issuer (and their Affiliates) and shall forthwith be
paid to the Administrative Agent for the benefit of the Lenders and L/C Issuer
(and their Affiliates) or be credited and applied upon the Secured Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.

 

Section 11.5.                         Subordination.   The Borrower and each
Guarantor (each referred to herein as a “Subordinated Creditor”) hereby
subordinates the payment of all indebtedness, obligations, and liabilities of
each and any other Loan Party owing to such Subordinated Creditor, whether now
existing or hereafter arising, to the indefeasible payment in full in cash of
all Secured Obligations.  During the existence of any Event of Default, subject
to Section 11.4, any such indebtedness, obligation, or liability of the other
Loan Party owing to such Subordinated Creditor shall be enforced and performance
received by such Subordinated Creditor as trustee for the benefit of the holders
of the Secured Obligations and the proceeds thereof shall be paid over to the
Administrative Agent for application to the Secured Obligations (whether or not
then due), but without reducing or affecting in any manner the liability of such
Loan Party under this Section 11.

 

Section 11.6.                         Waivers.  The Borrower and each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest, and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by the Administrative Agent, any Lender, the L/C Issuer, or any
other Person against any other Loan Party or other obligor, another guarantor,
or any other Person.

 

Section 11.7.                         Limit on Recovery.  Notwithstanding any
other provision hereof, the right of recovery against each Loan Party under this
Section 11 shall not exceed $1.00 less than the lowest amount which would render
such Loan Party’s obligations under this Section 11 void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.

 

Section 11.8.                         Stay of Acceleration.  If acceleration of
the time for payment of any amount payable by the Borrower or other Loan Party
or other obligor under this Agreement or any other Loan Document, or under any
agreement relating to Hedging Liability or Bank Product Obligations, is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower or other Loan
Party or obligor, all such amounts otherwise subject to acceleration under the
terms of this Agreement or the other Loan Documents, or under any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Loan Parties hereunder forthwith on demand by the Administrative
Agent made at the request or otherwise with the consent of the Required Lenders.

 

111

--------------------------------------------------------------------------------


 

Section 11.9.                         Benefit to Borrower and Guarantors.  The
Loan Parties are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrower and the other Loan
Parties has a direct impact on the success of each other Loan Party.  The
Borrower and each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit hereunder, and the Borrower and each Guarantor
acknowledges that its obligations hereunder and this guarantee is necessary or
convenient to the conduct, promotion and attainment of its business.

 

Section 11.10.                  Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guarantee in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 11.3.  Each
Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 12.                                      COLLATERAL.

 

Section 12.1.                         Collateral.  The Secured Obligations shall
be secured by valid, perfected, and enforceable Liens on all right, title, and
interest of each Loan Party in all of its real property, personal property, and
fixtures, whether now owned or hereafter acquired or arising, and all proceeds
thereof; provided, however, that:  (i) the Collateral shall not include Excluded
Property, (ii) until an Event of Default has occurred and is continuing and
thereafter until otherwise required by the Administrative Agent or the Required
Lenders, Liens on vehicles or other goods which are subject to a certificate of
title law need not be perfected provided that the fair market value of such
vehicles or other goods at any one time not so perfected shall not exceed
$500,000 in the aggregate, and (iii) the Collateral need not include (or be
perfected if a Lien is granted) those assets of any Loan Party as to which the
Administrative Agent in its sole discretion determines that the cost of
obtaining a security interest in or perfection thereof are excessive in relation
to the value of the security to be afforded thereby.  Each Loan Party
acknowledges and agrees that the Liens on the Collateral shall be granted to the
Administrative Agent for the benefit of the holders of the Secured Obligations
and shall be valid and perfected first priority Liens (to the extent perfection
by filing, registration, recordation, possession or control is required herein
or in any other Loan Document) subject to the proviso appearing at the end of
the preceding sentence and to Liens permitted by Section 8.8, in each case
pursuant to one or more Collateral Documents from such Persons, each in form and
substance reasonably satisfactory to the Administrative Agent.

 

Section 12.2.                         Depository Banks.  Subject to any
post-closing periods set forth in Section 8.25(c), each Loan Party shall at all
times maintain the Administrative Agent (or one of its Affiliates) as its
primary depository bank, including for its principal operating, administrative,
cash management, lockbox arrangements, collection activity, and other deposit
accounts for the conduct

 

112

--------------------------------------------------------------------------------


 

of its business, and, except for Excluded Deposit Accounts, all deposit accounts
of the Loan Parties shall at all times be maintained with the Administrative
Agent (or one of its Affiliates) or such other bank(s) reasonably acceptable to
the Administrative Agent subject to deposit account control agreements in favor
of Administrative Agent on terms reasonably satisfactory to Administrative Agent
(all such deposit accounts maintained with the Administrative Agent (or one of
its Affiliates) or such other bank(s) subject to a deposit account control
agreement being hereinafter collectively referred to as the “Assigned
Accounts”); provided, however, that deposit accounts acquired by a Loan Party as
part of a Permitted Acquisition shall not be required to be subject to deposit
account control agreement pursuant to the foregoing provisions until the date
that is one hundred eighty (180) days after (or such later date as the
Administrative Agent may agree in its sole discretion) the date such deposit
accounts were acquired by such Loan Party.  Each Loan Party shall make such
arrangements as may be reasonably requested by the Administrative Agent to
assure that all proceeds of the Collateral are deposited (in the same form as
received) in one or more Assigned Accounts.  Any proceeds of Collateral received
by any Loan Party shall be promptly deposited into an Assigned Account and,
until so deposited, shall be held by it in trust for the Administrative Agent
and the Lenders.  Each Loan Party acknowledges and agrees that the
Administrative Agent has (and is hereby granted to the extent it does not
already have) a Lien on each Assigned Account and all funds contained therein to
secure the Secured Obligations.  The Administrative Agent agrees with the Loan
Parties that if and so long as no Default has occurred or is continuing, amounts
on deposit in the Assigned Accounts will (subject to the rules and regulations
as from time to time in effect applicable to such demand deposit accounts) be
made available to the relevant Loan Party for use in the conduct of its
business.  Upon the occurrence and during the continuance of a Default, the
Administrative Agent may apply the funds on deposit in any and all such Assigned
Accounts to the Secured Obligations whether or not then due.

 

Section 12.3.                         Liens on Real Property.  In the event that
any Loan Party owns or hereafter acquires any real property (other than Excluded
Property), such Loan Party shall execute and deliver to the Administrative Agent
a mortgage or deed of trust acceptable in form and reasonably substance to the
Administrative Agent for the purpose of granting to the Administrative Agent (or
a security trustee therefor) a Lien on such real property to secure the Secured
Obligations, shall pay all taxes, costs, and expenses incurred by the
Administrative Agent in recording such mortgage or deed of trust, and shall
supply to the Administrative Agent at the Borrower’s cost and expense, to the
extent requested by the Administrative Agent, a survey, environmental report,
hazard insurance policy, appraisal report, and a mortgagee’s policy of title
insurance from a title insurer reasonably acceptable to the Administrative Agent
insuring the validity of such mortgage or deed of trust and its status as a
first Lien (subject to Liens permitted by this Agreement) on the real property
encumbered thereby and such other instrument, documents, certificates, and
opinions reasonably required by the Administrative Agent in connection
therewith.

 

Section 12.4.                         Further Assurances.  Each Loan Party
agrees that it shall, from time to time at the reasonable request of the
Administrative Agent, execute and deliver such documents and do such acts and
things as the Administrative Agent may reasonably request in order to provide
for or perfect or protect such Liens on the Collateral.  In the event any Loan
Party forms or acquires any other Subsidiary after the date hereof, except as
otherwise provided in the definition of Guarantor, the Loan Parties shall
promptly upon such formation or acquisition cause such newly formed or acquired
Subsidiary to execute a joinder to this Agreement or a Guaranty Agreement,

 

113

--------------------------------------------------------------------------------


 

and such Collateral Documents as the Administrative Agent may then reasonably
require, and the Loan Parties shall also deliver to the Administrative Agent, or
cause such Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

 

SECTION 13.                                                                    
MISCELLANEOUS.

 

Section 13.1.                         Notices.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
and except as provided in subsection (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or email (including as a .pdf file) as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

If to Administrative Agent, Swing

 

BMO Harris Bank N.A.

Line Lender or L/C Issuer:

 

115 South LaSalle Street, 20W

 

 

Chicago, Illinois 60603

 

 

Attention: Doug Chinery

 

 

Facsimile No.: (312) 765-1138

 

 

Telephone No. (312) 461-3016

 

 

Email: Doug.Chinery@bmo.com

 

 

 

If to a Loan Party:

 

Willdan Group, Inc.,

 

 

   as Borrower

 

 

2401 East Katella Avenue, Suite 300

 

 

Anaheim, California 92806

 

 

Attention: Stacy McLaughlin

 

 

Facsimile No.: (714) 940-4920

 

 

Telephone No. (714) 940-6349

 

 

Email: smclaughlin@willdan.com

 

if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire, as
changed pursuant to subsection (d) below (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to Loan Parties).

 

Notices sent by hand or overnight courier service or by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
sent during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices

 

114

--------------------------------------------------------------------------------


 

delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

 

(b)                                  Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Sections 2.2, 2.3 and 2.6 if such Lender or
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Sections by electronic communication. 
The Administrative Agent or the Borrower may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                   Change of Address, etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                  Platform.  (i) Each Loan Party agrees that
the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the L/C Issuers and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)                                    The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed

 

115

--------------------------------------------------------------------------------


 

to the Administrative Agent, any Lender or any L/C Issuer by means of electronic
communications pursuant to this Section, including through the Platform.

 

Section 13.2.                         Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation recorded in an applicable Participant
Register in accordance with the provisions of paragraph (d) of this Section, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                  Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

 

(i)                          Minimum Amounts.  (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitments and the
Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                         in any case not described in paragraph (b)(i)(A) of
this Section, the aggregate amount of the relevant Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000 in the case
of any assignment in respect of the Revolving Facility or a Term Loan Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

116

--------------------------------------------------------------------------------


 

(ii)                          Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

(iii)                           Required Consents.  No consent shall be required
for any assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)                          the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                         the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Facility or any unfunded Commitments
with respect to any Term Loan Facility if such assignment is to a Person that is
not a Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, or (ii) any Term Loans
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)                         the consent of each L/C Issuer and Swingline Lender
shall be required for any assignment in respect of the Revolving Facility.

 

(iv)                         Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                        No Assignment to Certain Persons.  No such assignment
shall be made to (A) the Borrower or any other Loan Party or any Loan Party’s
Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                         No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                          Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective

 

117

--------------------------------------------------------------------------------


 

unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.4 and 13.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                   Register.  The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices in Chicago, Illinois a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

118

--------------------------------------------------------------------------------


 

(d)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural Person or the
Borrower or any other Loan Party or any Loan Party’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the L/C Issuers and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.8
with respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.4, and 4.5 (subject to the requirements and
limitations therein, including the requirements under Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.12 and 4.7 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.12 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.6 (Right of Setoff) as though it were a Lender; provided that such
Participant agrees to be subject to Section 13.7 (Sharing of Payments by
Lenders) as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of (and stated interest on) each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the

 

119

--------------------------------------------------------------------------------


 

contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 13.3.                         Amendments.  Subject to Section 4.3(b),
any provision of this Agreement or the other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
(a) the Borrower, (b) the Required Lenders (or the Administrative Agent acting
at the direction of the Required Lenders) (except as otherwise stated below to
require only the consent of the Lenders affected thereby), and (c) if the rights
or duties of the Administrative Agent, the L/C Issuer, or the Swingline Lender
are affected thereby, the Administrative Agent, the L/C Issuer, or the Swingline
Lender, as applicable; provided that:

 

(i)                                 no amendment or waiver pursuant to this
Section 13.3 shall (A) increase any Commitment of any Lender without the consent
of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Loan or of any
Reimbursement Obligation or of any fee payable hereunder without the consent of
the Lender to which such payment is owing or which has committed to make such
Loan or Letter of Credit (or participate therein) hereunder; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the default rate provided in Section 2.9 or to waive any obligation of the
Borrower to pay interest or fees at the default rate as set forth therein or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest or any fee payable hereunder;

 

(ii)                              no amendment or waiver pursuant to this
Section 13.3 shall, unless signed by each Lender, change the definition of
Required Lenders, change the provisions of this Section 13.3, change
Section 13.7 in a manner that would affect the ratable sharing of setoffs
required thereby, change the application of payments contained in Section 5.1 or
9.5, release any material Guarantor or all or substantially all of the
Collateral (except as otherwise provided for in the Loan Documents), or affect
the number of Lenders required to take any action hereunder or under any other
Loan Document;

 

(iii)                           no amendment or waiver pursuant to this
Section 13.3 shall, unless signed by each Lender affected thereby, extend the
Revolving Credit Termination Date, or extend the stated expiration date of any
Letter of Credit beyond the Revolving Credit Termination Date, or extend the
Delayed Draw Term Loan Availability Period;

 

(iv)                          no waiver or amendment shall, unless signed by the
Required Revolving Lenders, change any provision of the last sentence of
Section 7.1 or, solely for the purposes of Section 7.1(b), after the occurrence
of any Default, any other provision of this Agreement that would result in such
Default no longer continuing;

 

120

--------------------------------------------------------------------------------


 

(v)                             no waiver or amendment shall, unless signed by
each Revolving Lender, change the definition of Required Revolving Lenders; and

 

(vi)                          no amendment to Section 11 shall be made without
the consent of the Guarantor(s) affected thereby.

 

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (2) if the Administrative Agent and the
Borrower have jointly identified an obvious error, ambiguity, omission, mistake
or defect, in each case, in any provision of the Loan Documents or any schedules
or exhibits thereto, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, schedule or exhibit, (3) guarantees,
collateral security documents and related documents executed by the Borrower or
any other Loan Party in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented or waived without the consent of any Lender if such amendment,
supplement or waiver is delivered in order to (x) comply with local law or
advice of local counsel, (y) cure ambiguities, omissions, mistakes or defects or
(z) cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Loan Documents, and (4) the
Borrower and the Administrative Agent may, without the input or consent of any
other Lender, effect amendments to this Agreement and the other Loan Documents
as may be necessary in the reasonable opinion of the Borrower and the
Administrative Agent to (x) effect the provisions of Section 2.15 or
(y) implement an alternate rate of interest to the LIBOR Index Rate pursuant to
Section 4.3(b).

 

Section 13.4.                         Costs and Expenses; Indemnification.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Administrative
Agent, in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including, without limitation, such
fees and expenses incurred in connection with (x) the creation, perfection or
protection of the Liens under the Loan Documents (including all title insurance
fees and all search, filing and recording fees) and (y) environmental
assessments, insurance reviews, collateral audits and valuations, and field
exams as provided herein, (ii) all reasonable out-of-pocket expenses incurred by
any L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and

 

121

--------------------------------------------------------------------------------


 

disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
other Loan Party as a debtor thereunder).

 

(b)                                  Indemnification by the Loan Parties.  Each
Loan Party shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including any third party or the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent thereof), any Swingline Lender and L/C
Issuer, and their Related Parties, the administration and enforcement of this
Agreement and the other Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any other Loan Party as a debtor thereunder),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any Environmental Claim or Environmental Liability, including with respect
to the actual or alleged presence or Release of Hazardous Materials on or from
any property owned or operated by any Loan Party or any of its Subsidiaries,
related in any way to any Loan Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (including, without
limitation, any settlement arrangement arising from or relating to the
foregoing); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
This subsection (b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

122

--------------------------------------------------------------------------------


 

(c)                                   Reimbursement by Lenders.  To the extent
that (i) the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by any of them
to the Administrative Agent (or any sub-agent thereof), any L/C Issuer, any
Swingline Lender or any Related Party or (ii) any liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever are imposed on, incurred by, or asserted against,
Administrative Agent, the L/C Issuer, any Swingline Lender  or a Related Party
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Administrative Agent, the
L/C Issuer, any Swingline Lender or a Related Party in connection therewith,
then, in each case, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such L/C Issuer, such Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any L/C Issuer or Swingline Lender solely in its capacity as such, only the
Lenders party to the Revolving Facility shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Lenders’ pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each such Lender’s share of the
Revolving Credit Exposure at such time); and provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or any such Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 13.15.

 

(d)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                   Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                  Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

Section 13.5.                         No Waiver, Cumulative Remedies.  No delay
or failure on the part of the Administrative Agent, the L/C Issuer, or any
Lender, or on the part of the holder or holders of any of the Obligations, in
the exercise of any power or right under any Loan Document shall operate

 

123

--------------------------------------------------------------------------------


 

as a waiver thereof or as an acquiescence in any default, nor shall any single
or partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  The rights and remedies
hereunder of the Administrative Agent, the L/C Issuer, the Lenders, and of the
holder or holders of any of the Obligations are cumulative to, and not exclusive
of, any rights or remedies which any of them would otherwise have.

 

Section 13.6.                         Right of Setoff.  In addition to any
rights now or hereafter granted under the Loan Documents or applicable law and
not by way of limitation of any such rights, if an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.13
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have.  Each Lender and L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application

 

Section 13.7.                         Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

124

--------------------------------------------------------------------------------


 

(a)                        if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded, and the purchase price restored to the extent of such
recovery, without interest; and

 

(b)                        the provisions of this Section shall not be construed
to apply to (x) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in L/C Obligations to any assignee or
participant, other than to any Loan Party or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 13.8.                         Survival of Representations.  All
representations and warranties made herein or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

Section 13.9.                         Survival of Indemnities.  All indemnities
and other provisions relative to reimbursement to the Lenders and L/C Issuer of
amounts sufficient to protect the yield of the Lenders and L/C Issuer with
respect to the Loans and Letters of Credit, including, but not limited to,
Sections 4.1, 4.4, 4.5, and 13.4, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.

 

Section 13.10.                  Counterparts; Integration; Effectiveness..

 

(a)                                  Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 7.2, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.  For purposes of
determining compliance with the conditions specified in Section 7.2, each Lender
and L/C Issuer that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with,

 

125

--------------------------------------------------------------------------------


 

each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender or L/C Issuer unless the
Administrative Agent shall have received notice from such Lender or L/C Issuer
prior to the Closing Date specifying its objection thereto.

 

(b)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronics
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 13.11.                  Headings. Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

Section 13.12.                  Severability of Provisions.  Any provision of
any Loan Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 13.13.                  Construction.  The parties acknowledge and agree
that the Loan Documents shall not be construed more favorably in favor of any
party hereto based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

 

Section 13.14.                  Excess Interest.  Notwithstanding any provision
to the contrary contained herein or in any other Loan Document, no such
provision shall require the payment or permit the collection of any amount of
interest in excess of the maximum amount of interest permitted by applicable law
to be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied

 

126

--------------------------------------------------------------------------------


 

as a credit against the then outstanding principal amount of Obligations
hereunder and accrued and unpaid interest thereon (not to exceed the maximum
amount permitted by applicable law), (ii) refunded to the Borrower, or (iii) any
combination of the foregoing, (d) the interest rate payable hereunder or under
any other Loan Document shall be automatically subject to reduction to the
maximum lawful contract rate allowed under applicable usury laws (the “Maximum
Rate”), and this Agreement and the other Loan Documents shall be deemed to have
been, and shall be, reformed and modified to reflect such reduction in the
relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest.  Notwithstanding the foregoing, if for any period of time
interest on any of the Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

 

Section 13.15.                  Lender’s and L/C Issuer’s Obligations Several. 
The obligations of the Lenders and L/C Issuer hereunder are several and not
joint.  Nothing contained in this Agreement and no action taken by the Lenders
or L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
L/C Issuer a partnership, association, joint venture or other entity.

 

Section 13.16.                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Administrative
Agent, the L/C Issuer, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent, the L/C Issuer, or any Lender
has advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the L/C Issuer, and the Lenders are arm’s-length
commercial transactions between such Loan Parties and their Affiliates, on the
one hand, and the Administrative Agent, the L/C Issuer, and the Lenders, on the
other hand, (iii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the L/C Issuer, and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of its Affiliates, or any other Person; (ii) none of the Administrative Agent,
the L/C Issuer, and the Lenders has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the L/C Issuer, and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party and its

 

127

--------------------------------------------------------------------------------


 

Affiliates, and none of the Administrative Agent, the L/C Issuer, and the
Lenders has any obligation to disclose any of such interests to any Loan Party
or its Affiliates.  To the fullest extent permitted by law, each Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the L/C Issuer, and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

Section 13.17.                  Governing Law; Jurisdiction; Consent to Service
of Process.  (a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS (EXCEPT
AS OTHERWISE SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each party hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable Legal Requirements, in such federal court.  Each
party hereto hereby agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements.  Nothing in this Agreement or any other Loan Document or otherwise
shall affect any right that the Administrative Agent, the L/C Issuer or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any Guarantor or
its respective properties in the courts of any jurisdiction.

 

(c)                                   Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
Section 13.17(b).  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                  Each party to this Agreement irrevocably
consents to service of process in any action or proceeding arising out of or
relating to any Loan Document, in the manner provided for notices (other than
telecopy or e-mail) in Section 13.1.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by applicable Legal Requirements.

 

Section 13.18.                  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR

 

128

--------------------------------------------------------------------------------


 

RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 13.19.                  USA Patriot Act.  Each Lender and L/C Issuer
that is subject to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies
the Borrower that pursuant to the requirements of the Act, it is required to
obtain, verify, and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or L/C Issuer to identify the Borrower in accordance
with the Act.

 

Section 13.20.                  Confidentiality.  Each of the Administrative
Agent, the Lenders and the L/C Issuers agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from a Loan Party or
any of its Subsidiaries relating to a Loan Party or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by a Loan Party or any of its
Subsidiaries; provided that, in the case of information received from a Loan
Party or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the

 

129

--------------------------------------------------------------------------------


 

confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 13.21.                  Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto (including any party becoming a party hereto by
virtue of an Assignment and Assumption) acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                        the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)                        the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

130

--------------------------------------------------------------------------------


 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

WILLDAN GROUP, INC.

 

 

 

By:

/s/ Thomas D. Brisbin

 

 

Name: Thomas D. Brisbin

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

“GUARANTORS”

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

PUBLIC AGENCY RESOURCES

 

WILLDAN ENERGY SOLUTIONS

 

WILLDAN ENGINEERING

 

WILLDAN FINANCIAL SERVICES

 

WILLDAN HOMELAND SOLUTIONS

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

ABACUS RESOURCE MANAGEMENT COMPANY

 

INTEGRAL ANALYTICS, INC.

 

NEWCOMB ANDERSON MCCORMICK, INC.

 

 

 

By:

/s/ Thomas D. Brisbin

 

 

Name:

Thomas D. Brisbin

 

 

Title:

Chairman of the Board

 

 

 

 

GENESYS ENGINEERING, P.C.

 

 

 

 

By:

/s/ Rachel Seraspe

 

 

Name:

Rachel Seraspe

 

 

Title:

Vice President

 

 

 

 

LUNA FRUIT, INC.

 

 

 

 

By:

/s/ Thomas D. Brisbin

 

 

Name:

Thomas D. Brisbin

 

 

Title:

Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

 

“ADMINISTRATIVE AGENT,” “LENDER” AND “L/C ISSUER”

 

 

 

BMO HARRIS BANK N.A., as Administrative Agent, as Lender and as L/C Issuer

 

 

 

By:

/s/ Michael Gift

 

 

Name: Michael Gift

 

 

Title: Director

 

3

--------------------------------------------------------------------------------


 

 

“LENDERS”

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

By:

/s/ Kim Ha

 

 

Name: Kim Ha

 

 

Title: Director

 

4

--------------------------------------------------------------------------------